Exhibit 10.2
EXECUTION VERSION


DATED ___ December 2016






Vodafone International Holdings B.V.
and
Vodafone Group PLC
and
Liberty Global Europe Holding B.V.
and
Liberty Global PLC
and
Lynx Global Europe II B.V.
(to be renamed VodafoneZiggo Group Holding B.V.)







--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

--------------------------------------------------------------------------------











                    



--------------------------------------------------------------------------------






Contents
Page
1.DEFINITIONS AND INTERPRETATION    2
2.ESTABLISHMENT OF THE COMPANY    22
3.BUSINESS OF THE COMPANY    22
4.RESERVED MATTERS    22
5.DEADLOCK RESOLUTION    28
6.SHAREHOLDER APPOINTMENTS    29
7.EXECUTIVE MANAGEMENT    31
8.PROCEEDINGS OF SUPERVISORY BOARD    33
9.ACCESS TO INFORMATION AND ACCOUNTS    35
10.BUSINESS PLANS    39
11.DIVIDEND POLICY    40
12.FUNDING AND CASH MANAGEMENT    41
13.TARGET LEVERAGE RATIO    42
14.RESTRICTIONS ON DEALING WITH SHARES    44
15.PERMITTED TRANSFERS    45
16.TRANSFER OF SHARES FOR CONVENIENCE    51
17.DEFAULT    58
18.COMPLETION OF TRANSFERS    62
19.IPO    63
20.EFFECT OF DEED OF ADHERENCE AND DEED OF NOVATION    69
21.PRESCRIBED VALUE    69
22.SHAREHOLDER UNDERTAKINGS    71
23.UNDERTAKINGS BY THE COMPANY    72


                    



--------------------------------------------------------------------------------





24.ZIGGO UNDERTAKINGS    72
25.PROTECTIVE COVENANTS    73
26.TAX MATTERS    77
27.CONFIDENTIALITY    85
28.PARENT COMPANY GUARANTEES    87
29.ANNOUNCEMENTS    88
30.TERMINATION    89
31.LANGUAGE    90
32.ASSIGNMENT    90
33.ENTIRE AGREEMENT    90
34.NOTICES    91
35.REMEDIES AND WAIVERS    93
36.NO PARTNERSHIP OR FIDUCIARY RELATIONSHIP    94
37.COSTS AND EXPENSES    94
38.COUNTERPARTS    94
39.CHOICE OF GOVERNING LAW    95
40.SHAREHOLDER DISPUTE MATTER    95
41.MEDIATION    95
42.ARBITRATION    95
43.AGENT FOR SERVICE OF PROCESS    96
Schedule 1 Form of Deed of Adherence98
Schedule 2 Ziggo Commitments100
Schedule 3 Treasury Principles101
Schedule 4 Form of Deed of Novation103
Schedule 5 Post-IPO Governance106


                    



--------------------------------------------------------------------------------





Agreed Form Documents
Articles of Association
Initial Business Plan






                    



--------------------------------------------------------------------------------


1



THIS AGREEMENT is made on ___ December 2016            
BETWEEN:
1.
Vodafone International Holdings B.V., whose corporate seat is Rotterdam, The
Netherlands, having its office address at Rivium Quadrant 173, 2909 LC Capelle
aan den IJssel, The Netherlands (registered with the Dutch Chamber of Commerce
No. 24235177) (the “Vodafone Shareholder”)

2.
Liberty Global Europe Holding B.V., whose corporate seat is at Boeing Avenue 53,
1119 PE Schiphol-Rijk, The Netherlands (registered with the Dutch Chamber of
Commerce No. 34359572) (the “Liberty Global Shareholder”)

3.
Vodafone Group Plc, whose registered office is at Vodafone House, The
Connection, Newbury, Berkshire (registered in England with No. 01833679) (the
“Vodafone Guarantor”)

4.
Liberty Global plc, whose registered office is at Griffin House, 161 Hammersmith
Road, London W6 8BS, United Kingdom (registered in England with No. 08379990)
(the “Liberty Global Guarantor”, with each of the Liberty Global Guarantor and
the Vodafone Guarantor being a “Guarantor” and, together, the “Guarantors”)

5.
Lynx Global Europe II B.V., (to be renamed VodafoneZiggo Group Holding B.V.)
whose corporate seat is at Boeing Avenue 53, 1119 PE Schiphol-Rijk, The
Netherlands (registered with the Dutch Chamber of Commerce No. 65291166) (the
“Company”)

WHEREAS:
(A)
On 21 July 2016, pursuant to a contribution agreement providing for the sale and
purchase and/or contribution of shares in Ziggo Group Holding B.V. and Vodafone
Libertel B.V. to the Company (and as amended, the “Contribution Agreement”), the
Vodafone Shareholder and the Liberty Global Shareholder agreed to combine their
respective operations in The Netherlands.

(B)
In connection with the aforementioned combination, the Shareholders (as defined
in clause 1.1 (Definitions) below) have agreed to establish the Company as a
joint venture company and to enter into this agreement for the purpose of
regulating the management and supervision of the Company, their relationship
with each other and certain aspects of the affairs of, and their dealings with,
the Company.

(C)
The Vodafone Guarantor has agreed to guarantee the payment obligations of the
Vodafone Shareholder and the Liberty Global Guarantor has agreed to guarantee
the payment obligations of the Liberty Global Shareholder under this agreement.








--------------------------------------------------------------------------------


2



IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this agreement:
“Accounting Period”
means the period commencing on 1 January in any year and ending on 31 December
in the following year or such other accounting period as may be adopted by the
Company in accordance with clause 4 (Reserved Matters);
“Accounting Policies”
means Vodafone IFRS as at the date of this agreement, or, if applicable, such
accounting policies as may be adopted, amended or varied from time to time in
accordance with the provisions of this agreement, including clause 4 (Reserved
Matters);
“Acquired Business”
has the meaning set out in clause 25.2(B) (Covenants);
“ADR Notice”
has the meaning set out in clause 5(B)(iii) (Deadlock Resolution);
“Affiliate”
in relation to a body corporate, means any other body corporate over which that
body corporate has Control;
“Agreed Cost Synergies Amount”
means €120 million, or such other amount as may be agreed by the Shareholders in
writing;
“Agreed Form”
in relation to any document, means that document in a form agreed by the
Shareholders and initialled for the purposes of identification by or on behalf
of the Shareholders;
“Alternate”
means, in respect of a Supervisory Director, any other Supervisory Director or
Observer designated as an alternate in accordance with clause 6.4 (Alternates);
“Ancillary Agreements”
means the Brand Licence Agreement and the Framework Agreements or, if the Brand
Licence Agreement or Framework Agreements are amended or replaced (subject to
the approval of the “other Shareholder” under clause 4.1(B) or of both
Shareholders under clause 4.1(A) (as applicable)), the Brand Licence Agreement
or Framework Agreements as so amended or replaced;
“Articles of Association”
means the articles of association of the Company in the Agreed Form and adopted
in accordance with clause 2(A) (Establishment of the Company) or, if the
articles of association of the Company are amended or replaced in accordance
with clause 4 (Reserved Matters), the articles of association of the Company as
so amended or replaced;



                    



--------------------------------------------------------------------------------

3



“Associated Person”
means, in relation to a body corporate, the members of its Group and the
officers, employees and agents of that body corporate and any member of its
Group and any subcontractor or other person who performs services for or on
behalf of that body corporate or any of member of its Group;
“Bankers”
has the meaning set out in clause 21(C)(i) (Prescribed Value);
“Brand Licence Agreement”
has the meaning given to the same term in the Contribution Agreement;
“Business”
means the business activities described in clause 3 (Business of the Company)
or, if the business of the Company is altered in accordance with
clause 4 (Reserved Matters), the business of the Company as so altered;
“Business Day”
means a day (other than a Saturday or Sunday) on which banks are open for
general business in London and The Netherlands;
“Business Plan”
means the Initial Business Plan and any subsequent or amended business plan
adopted by the Company in accordance with clause 4 (Reserved Matters);
“Call Option Notice”
has the meaning set out in clause 17.2(B) (Call option);
“Call Option Trigger”
has the meaning set out in clause 17.2(A)  (Call Option);
“Carrier Services Business”


means the business of providing international and national telecommunications
services to wholesale carrier customers;
“CEDR”
has the meaning set out in clause 5(B)(iii) (Deadlock Resolution);
“CEO”
means the chief executive officer of the Company;
“CFO”
means the chief financial officer of the Company;
“Chairman”
means the chairman of the Supervisory Board;
“Competing Business”
means a business which carries on a Restricted Business;
“Completion”
has the meaning given to the same term in the Contribution Agreement;
“Confidential Information”
has the meaning set out in clause 27.1 (Confidential Information);



                    



--------------------------------------------------------------------------------

4



“Control”
in relation to a body corporate (being the “Controlled Person”) means being:
(i) entitled to exercise, or control the exercise of (directly or indirectly),
more than 50 per cent of the voting power at any general meeting of the
shareholders, members or partners or other equity holders (and including, in the
case of a limited partnership, at a meeting of members or partners or other
equity holders of its general partner) in respect of all or substantially all
matters falling to be decided by resolution or meeting of such persons; or
(ii) entitled to appoint or remove (directly or indirectly):
(a) managing or supervisory directors on the Controlled Person’s board of
directors, management board or supervisory board or other governing body (or, in
the case of a limited partnership, on the board or other governing body of its
general partner) who are able (in the aggregate) to exercise more than 50 per
cent of the voting power at meetings of that board or governing body in respect
of all or substantially all matters;
(b) any managing member of such Controlled Person; and/or
(c) in the case of a limited partnership, its general partner; or
(iii) entitled to exercise (directly or indirectly) a dominant influence over
the Controlled Person (otherwise than solely as a fiduciary) solely by virtue of
the provisions contained in its constitutional documents or pursuant to an
agreement with other shareholders, partners or members of the Controlled Person;
“CTO”
means the chief technical officer of the Company;
“Deadlock”
has the meaning set out in clause 5(A) (Deadlock Resolution);
“Deadlock Notice”
has the meaning set out in clause 5(B) (Deadlock Resolution);
“Default Dispute Notice”
has the meaning set out in clause 17.3(C) (Cessation of rights);



                    



--------------------------------------------------------------------------------

5



“Default Notice”
has the meaning set out in clause 17.3(B) (Cessation of rights);
“Default Period”
has the meaning set out in clause 17.3(F)(i) (Cessation of rights);
“Defaulting Shareholder”
has the meaning set out in clause 17.3(A) (Cessation of rights);
“Disposal”
in relation to a Share or (where applicable) the creditor position under a
Shareholder Loan includes, without limitation:
(i) sale, assignment or transfer;
(ii) creating or permitting to subsist any pledge, charge, mortgage, lien or
other security interest or encumbrance;
(iii) creating any trust or usufruct conferring any interest;
(iv) creating or permitting to subsist any agreement, arrangement or
understanding in respect of votes or the right to receive dividends or interest;
(v) the assignment of any right to subscribe for or receive a Share or any legal
or beneficial interest in a Share;
(vi) any agreement to do any of the above, except an agreement to transfer in
compliance with the terms of this agreement; and
(vii) transmission by operation of law;
“Draft Revised Business Plan”
has the meaning set out in clause 10.1 (Business Plans);
“Drag Completion Deadline”
means the date falling 12 months after the date of the Drag Notice or, if the
Exiting Shareholder reasonably expects, and is able to provide a reasonable
basis for such expectation, completion of the Drag Sale is likely to occur
within three months after such 12 month date and notifies the Non-Exiting
Shareholder of such reasonable expectation before the date falling 11 months and
15 days after the date of the Drag Notice, the date falling 15 months after the
date of the Drag Notice;
“Drag Notice”
has the meaning set out in clause 16.2(F) (Drag Sale);
“Drag Sale Offer”
has the meaning set out in clause 16.2(B) (Drag Sale);
“Drag Sale Offeror”
has the meaning set out in clause 16.2(B)(i) (Drag Sale);



                    



--------------------------------------------------------------------------------

6



“Drag Sale Terms”
has the meaning set out in clause 16.2(B) (Drag Sale);
“Events of Default”
has the meaning set out in clause 17.1 (Events of Default);
“Exchange Rate”
means, with respect to a particular currency for a particular day, the spot rate
of exchange (the closing mid point) for that currency into Euro or any other
relevant currency (as the case may be) on such date as published in the London
edition of the Financial Times first published thereafter;
“Executive Management”
means the CEO, CFO, CTO, the Head of Consumer Business, the Head of Enterprise
Business, Head of Human Resources and General Counsel and such other individuals
appointed by the CEO as members of the executive management pursuant to clause
7 (Executive Management);
“Existing Financial Indebtedness”
means the financial indebtedness of the Company’s Group existing at the date of
this Agreement;
“Exit Election Notice”
has the meaning set out in clause 16.1(F) (ROFO);
“Exit Notice”
has the meaning set out in clause 16.1(A) (ROFO);
“Exiting Shareholder”
has the meaning set out in clause 16.1(A) (ROFO);
“Finance Lease”
means any lease or hire purchase contract which would, in accordance with the
Accounting Policies, be treated as a finance or capital lease;
“Fiscal Unity”
has the meaning given to the term in the Contribution Agreement;
“Framework Agreements”
means the framework services agreements dated the same date as this Agreement
and entered into: (i) between Ziggo Group Holding B.V. and Vodafone Group
Services Limited; and (ii) between Ziggo Group Holding B.V. and Liberty Global
B.V.;
“Group”
in relation to any body corporate, means that body corporate and its Affiliates,
provided that, in relation to a Shareholder, “Group” shall be interpreted to
mean the Ultimate Parent of that Shareholder and the Affiliates of that Ultimate
Parent (excluding, for the avoidance of doubt, the Company and its Group);



                    



--------------------------------------------------------------------------------

7



“Group Sale Disposal Deadline”
means the date falling 12 months after the date of the Group Sale ROFO Notice
or, if the Group Sale Shareholder reasonably expects, and is able to provide a
reasonable basis for such expectation, completion of the sale and purchase of
the Non-Group Sale Shareholder’s Shares is likely to occur within three months
after such 12 month date and notifies the Non-Group Sale Shareholder of such
reasonable expectation before the date falling 11 months and 15 days after the
date of the Group Sale ROFO Notice, the date falling 15 months after the date of
the Group Sale ROFO Notice;
“Group Sale Notice”
has the meaning set out in clause 15.4(B) (Intermediate holding company
transfers);
“Group Sale Purchaser”
has the meaning set out in clause 15.4(F)(i) (Intermediate holding company
transfers);
“Group Sale ROFO Completion Deadline”
means the date falling 12 months after the date on which the Group Sale
Shareholder accepted the Group Sale ROFO Offer in accordance with clause
15.4(E) or, if the Group Sale Shareholder reasonably expects, and is able to
provide a reasonable basis for such expectation, completion of the sale and
purchase of the Group Sale ROFO Shares is likely to occur within three months
after such 12 month date and notifies the Non-Group Sale Shareholder of such
reasonable expectation before the date falling 11 months and 15 days after the
date on which the Group Sale Shareholder accepted the Group Sale ROFO Offer, the
date falling 15 months after the date on which the Group Sale Shareholder
accepted the Group Sale ROFO Offer in accordance with clause 15.4(E);
“Group Sale ROFO Conditions”
has the meaning set out in clause 15.4(C)(ii) (Intermediate holding company
transfers);
“Group Sale ROFO Offer”
has the meaning set out in clause 15.4(C)(ii) (Intermediate holding company
transfers);
“Group Sale ROFO Notice”
has the meaning set out in clause 15.4(C) (Intermediate holding company
transfers);
“Group Sale ROFO Shares”
has the meaning set out in clause 15.4(C) (Intermediate holding company
transfers);
“Group Sale ROFO Terms”
has the meaning set out in clause 15.4(C)(i) (Intermediate holding company
transfers);
“Group Sale Shareholder”
has the meaning set out in clause 15.4(B) (Intermediate holding company
transfers);



                    



--------------------------------------------------------------------------------

8



“Hedging Agreement”
means any agreement in respect of an interest rate swap, currency swap, forward
foreign exchange transaction, cap, floor or collar (collectively, “Derivative
Transactions”), options on Derivative Transactions, any other treasury
transaction or any combination of such transactions, entered into with the aim
of managing interest rate and currency risk exposure of the Company and its
Group, excluding commodity hedging transactions;
“Higher Number”
has the meaning set out in clause 21(C)(iii) (Prescribed Value);
“ICC”
has the meaning set out in clause 42.1 (Arbitration);
“IFRS”
means international accounting standards (as defined in Article 2 of Regulation
(EC) No. 1606/2002 of the European Parliament and of the Council of 19 July 2002
on the application of international accounting standards), as adopted by the
European Union;
“Injunctive Matter”
has the meaning set out in clause 42.2 (Arbitration);
“Initial Business Plan”
means the (i) detailed operating budget for the period to 31 March 2018 and (ii)
the financial plan for the 48 months subsequent to the period covered by the
detailed operating budget, in the Agreed Form and adopted in accordance with
clause 2(F) (Establishment of the Company);
“Initiating Shareholder”
has the meaning set out in clause 19.1(A) (IPO Notice);
“IPO Notice”
has the meaning set out in clause 19.1(A) (IPO Notice);
“IPO Principles”
has the meaning set out in clause 19.1(C) (IPO Notice);
“IPO ROFO Offer”
has the meaning set out in clause 19.5(B)(ii) (Post-IPO ROFO);
“IPO ROFO Notice”
has the meaning set out in clause 19.5(B) (Post-IPO ROFO);
“IPO ROFO Terms”
has the meaning set out in clause 19.5(B)(i) (Post-IPO ROFO);
“IPO Tag Notice”
has the meaning set out in clause 19.1(D) (IPO Notice);
“Joint Global Coordinators”
has the meaning set out in clause 19.1(B) (IPO Notice);
“Leverage Ratio”
has the meaning given to the term “Consolidated Net Leverage Ratio” in the
Reference Indenture on the basis that Vodafone Libertel B.V. is designated as an
Affiliate Proceeds Loan Obligor and all of its subsidiaries are deemed to be
Restricted Subsidiaries (as defined in the Reference Indenture);



                    



--------------------------------------------------------------------------------

9



“Liberty Global Banker”
has the meaning set out in clause 21(C)(i) (Prescribed Value);
“Liberty Global GAAP”
means United States generally accepted accounting principles, as applied by the
Liberty Global Shareholder’s Group;
“Liberty Global Pre-Completion Reorganisation”
has the meaning given to the term in the Contribution Agreement;
“Listing Rules”
means the Listing Rules made by the Financial Conduct Authority pursuant to
section 73A of the Financial Services and Markets Act 2000;
“Lower Number”
has the meaning set out in clause 21(C)(iii) (Prescribed Value);
“Managing Board”
means the board of Managing Directors (raad van bestuur) of the Company;
“Managing Directors”
means the managing directors (bestuurders) of the Company appointed by the
Shareholders pursuant to the Articles of Association;
“MFN Business”
has the meaning set out in clause 25.5 (Protective Covenants);
“Non-Defaulting Shareholder”
has the meaning set out in clause 17.3(A) (Cessation of rights);
“Non-Exiting Shareholder”
has the meaning set out in clause 16.1(A) (ROFO);
“Non-Group Sale Shareholder”
has the meaning set out in clause 15.4(B) (Intermediate holding company
transfers);
“Non-Triggering Shareholder”
has the meaning set out in clause 17.2(B) (Call option);
“Observers”
has the meaning set out in clause 9.7(A) (Observers);
“Offer Size Recommendation”
has the meaning set out in clause 19.1(D) (IPO Notice);
“Original Holder”
in relation to any Permitted Transferee means the Shareholder who made the
transfer of the relevant Shares to the Permitted Transferee or, in the case of a
series of transfers between Permitted Transferees, the Shareholder who made the
initial transfer of the relevant Shares to a Permitted Transferee, and the
relevant Shares means the Shares held by the Permitted Transferee or any Shares
from which those Shares are derived or by virtue of which those Shares were
acquired;



                    



--------------------------------------------------------------------------------

10



“Percentage Interest”
in respect of any Shareholder, means X/Y expressed as a percentage, where X
equals the number of Shares held by such Shareholder and Y equals the total
number of Shares in issue;
“Period A”
has the meaning set out in clause 25.2(B)(ii) (Covenants);
“Period B”
has the meaning set out in clause 25.2(B)(ii) (Covenants);
“Permitted Group Sale Disposal”
means a transfer of shares in a Shareholder or any entity within the chain(s) of
entities between the Shareholder and its Ultimate Parent where the Relevant JV
Revenue represents less than 10 per cent of the Relevant Holdco Revenue;
“Permitted Indebtedness”
means financial indebtedness of a member of the Company’s Group:
(i)     arising as a result of the issue by it or a financial institution of a
surety or performance bond in relation to the performance by a member of the
Company’s Group of its obligations under contracts entered into in the ordinary
course of its business (other than for the purpose of raising finance);


 
(ii)     arising as a result of any cash pooling arrangements in the ordinary
course of the Company’s Group’s banking business to which any member of the
Company’s Group is a party;


 
(iii)     arising as a liability under a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) as referred to in Article 2:403 of the
Dutch Civil Code;


 
(iv)     comprising any deposits or prepayments received by a member of the
Company’s Group from a customer or subscriber for its services;


 
(vi)     incurred in connection with any Hedging Agreements;





                    



--------------------------------------------------------------------------------

11



 
(vii)     arising under (i) sale and leaseback arrangements or (ii) Vendor
Financing Arrangements provided that such arrangements under (i) and (ii) do not
result in the breach of the financial covenants contained in the Existing
Financial Indebtedness and do not exceed an aggregate amount of €750 million;
and provided further that, in each case, the relevant lessor or provider of
Vendor Financing Arrangements does not have the benefit of any security interest
other than over the assets which are the subject of such Vendor Financing
Arrangements and/or sale and leaseback arrangements;


 
(viii)     which is Existing Financial Indebtedness; or


 
(viiii)     in addition to financial indebtedness permitted by (i) to (viii)
above, financial indebtedness in an aggregate amount of €500,000 or less;


“Permitted Security”


means any security interest:
(i)     arising by operation of law or by a contract having a similar effect or
under an escrow arrangement required by a trading counterparty of any member of
the Company’s Group and in each case arising or entered into in the ordinary
course of business of the relevant member of the Company’s Group;


 
(ii)     which is a lien arising in the ordinary course of business by operation
of law or by way of contract which secures indebtedness under any agreement for
the supply of goods or services in respect of which payment is not deferred for
more than 180 days (or 360 days if such deferral is in accordance with the terms
pursuant to which the relevant goods were acquired or services were provided)
after the relevant goods were or are to be acquired or the relevant services
were or are to be supplied, or after the relevant invoice date;





                    



--------------------------------------------------------------------------------

12



 
(iii)     arising in respect of any right of set-off, netting arrangement, title
transfer or title retention arrangement which: (A) arises in the ordinary course
of business and/or by operation of law; (B) is entered into by any member of the
Company’s Group in the normal course of its banking arrangements for the purpose
of netting debit and credit balances on bank accounts of members of the
Company’s Group operated on a net balance basis (and any security interests over
bank accounts granted in connection therewith); (C) arises in respect of netting
or set-off arrangements contained in any Hedging Agreement; (D) is entered into
by any member of the Company’s Group on terms which are generally no worse than
the counterparty’s standard or usual terms and entered into in the ordinary
course of business of the relevant member of the Company’s Group; or (E) which
is a retention of title arrangement with respect to customer premises equipment
in favour of a supplier (or its affiliate), provided that the title is only
retained to individual items of customer premises equipment in respect of which
the purchase price has not been paid in full;
 
(iv)     arising from any Finance Lease, sale and leaseback arrangements or
Vendor Financing Arrangements constituting Permitted Indebtedness;
 
(v)     constituted by a rent deposit deed entered into on arm’s length
commercial terms and in the ordinary course of business securing the obligations
of a member of the Company’s Group in relation to property leased to a member of
the Company’s Group;



                    



--------------------------------------------------------------------------------

13



 
(vi)     over cash deposited as security for the obligations of a member of the
Company’s Group in respect of a performance bond, guarantee, standby letter of
credit or similar facility entered into in the ordinary course of business of
the Company’s Group;
 
(vii)     arising under or in connection with agreements entered into in the
ordinary course of business relating to (i) network leases or (ii) the leasing
of (A) building; (B) cars; and (C) other operational or other equipment;
 
(viii)     arising under clause 24 or clause 25 of the general terms and
conditions (algemene bankvoorwaarden) of any member of the Dutch Bankers’
Association (Nederlendse Vereniging van Banken) or any similar term applied by a
financial institution in The Netherlands pursuant to its general terms and
conditions;
 
(ix)     any security interests, including any netting or set-off, arising by
operation of law as a result of the existence of a fiscal unity for Dutch tax
purposes (fiscale eenheid) or analogous arrangement in any other jurisdiction,
in each case, of which a member of the Company’s Group is or has been a member;
 
(x)     imposed by any taxation or governmental authority in respect of amounts
which are being contested in good faith and not yet payable and for which
adequate reserves have been set aside in the accounts of the member of the
Company’s Group in respect of the same in accordance with the Accounting
Policies; or
 
(xi)     in addition to security interests permitted by (i) to (ix) above, any
security in respect of assets with an aggregate value of €500,000 or less;
“Permitted Transfer”
means a transfer of Shares or Shareholder Loans in accordance with
clause 15.1 (Transfers to Wholly-owned Affiliates);
“Permitted Transferee”
means a body corporate to whom Shares and/or Shareholder Loans have been
transferred under clause 15.1 (Transfers to Wholly-owned Affiliates);



                    



--------------------------------------------------------------------------------

14



“Post-Completion Period”
has the meaning set out in clause 26.1 (Tax Matters);
“Pre-contractual Statement”
has the meaning set out in clause 33.4 (Meaning of Pre‑contractual Statement);
“Prescribed Value”
in relation to any Shares, means the value of those Shares determined in
accordance with clause 21 (Prescribed Value);
“Principal Shareholder”
has the meaning set out in clause 15.8(A) (Shareholders within the same Group);
“Qualifying Competing Business”
means a Competing Business where the consolidated revenue of such Competing
Business for the last completed financial year represents less than 33 per cent
of the consolidated revenue of the Acquired Business for the last completed
financial year, in each case, as derived from the relevant audited accounts;
“Qualifying Group Sale Disposal”
means a transfer of shares in a Shareholder or any entity within the chain(s) of
entities between the Shareholder and its Ultimate Parent where the Relevant JV
Revenue represents 10 per cent or more but less than 25 per cent of the Relevant
Holdco Revenue;
“Quarterly Accounting Period”
means (i) the period commencing on 1 January in any year and ending on 31 March
in the same year, (ii) the period commencing on 1 April in any year and ending
on 30 June in the same year, (iii) the period commencing on 1 July in any year
and ending on 30 September in the same year and (iv) the period commencing on 1
October in any year and ending on 31 December in the same year or such other
quarterly accounting period as may be adopted by the Company in accordance with
clause 4 (Reserved Matters);
“Ratings Agency”
means an internationally recognised ratings agency which provides a solicited
rating of the financial indebtedness of the Company's Group owed to any third
party;
“RCF Banks”
means any bank providing a revolving commitment to the Company’s Group pursuant
to its revolving credit facility from time to time;
“Recapitalisation”
has the meaning set out in clause 13.4 (Target Leverage Ratio);
“Receiving Shareholder”
has the meaning set out in clause 19.1(A) (IPO Notice);
“Reference Indenture”
the indenture dated 29 January 2015 between Ziggo Bond Finance B.V., Deutsche
Trustee Company Limited, as trustee, and Deutsche Trustee Company Limited, as
security trustee, relating to the $400,000,000 5⅞ per cent Senior Notes due 2025
and €400,000,000 4⅝ per cent Senior Notes due 2025 or such other indenture as
may be agreed by the Shareholders;



                    



--------------------------------------------------------------------------------

15



“Refinancing”
has the meaning set out in clause 13.5 (Target Leverage Ratio);
“Relevant Holdco Revenue”
means, in relation to a Permitted Group Sale Disposal or a Qualifying Group Sale
Disposal (as applicable), the aggregate proportionate revenue of the entities
proposed to be included within such transaction, as derived from the accounts
for the last completed financial year;
“Relevant NL Services”
has the meaning set out in clause 25.8 (Protective Covenants);
“Relevant JV Revenue”
means 50 per cent of the consolidated revenue of the Company and its Group for
the last completed financial year as derived from the latest available audited
accounts;
“Relief”
has the meaning set out in clause 26.24(C) (Tax Matters);
“Remaining Shareholder”
has the meaning set out in clause 19.5(A) (Post-IPO ROFO);
“Requisite Approval”
means the approval of: (x) at least two Supervisory Directors nominated and
appointed upon the request of the Vodafone Shareholder; and (y) at least two
Supervisory Directors nominated and appointed upon the request of the Liberty
Global Shareholder on a specific and separate resolution in relation to the
relevant Reserved Matter either: (a) at a meeting of the Supervisory Board duly
convened in accordance with clause 8 (Proceedings of Supervisory Board); or (b)
by means of a resolution in writing in accordance with clause 8 (Proceedings of
Supervisory Board), or, where the provisions of clause 4.5 (Shareholder right to
step in) apply, the approval of both Shareholders given in general meeting or by
way of written resolution signed by both Shareholders (and, in all cases, an
approval complying with the above requirements that ratifies an earlier action
may also constitute a “Requisite Approval”);
“Requisite Majority”
has the meaning set out in clause 8.4(A) (Voting at Supervisory Board Meetings);
“Reserved Matters”
has the meaning set out in clause 4.2(A) (Reserved Matters);
“Restricted Business”
has the meaning set out in clause 25 (Protective Covenants);
“Revised Brand Licence Offer”
means an offer setting out all the terms and conditions on which the relevant
member of the Vodafone Shareholder’s Group is willing to license the use of the
Vodafone brand to the Company or a member of its Group, in a form capable of
acceptance by the Company or a member of its Group;



                    



--------------------------------------------------------------------------------

16



“Roaming Services Business”
means the business provided by Vodafone Roaming Services S.à r.l (“VRS”), being
roaming services (and/or any related services) provided to mobile network
operators and/or mobile virtual network operators and/or resellers. Such VRS
services include (without limitation) services to allow Vodafone (and/or its
customers’) users to roam outside of the Netherlands, and to allow users
situated outside of the Netherlands to roam within the Netherlands;
“ROFO Completion Deadline”
means the date falling 12 months after the date on which the Exiting Shareholder
accepted the ROFO Offer in accordance with clause 16.1(D) or, if the Exiting
Shareholder reasonably expects, and is able to provide a reasonable basis for
such expectation, completion of the sale and purchase of the ROFO Shares is
likely to occur within three months after such 12 month date and notifies the
Non-Exiting Shareholder of such reasonable expectation before the date falling
11 months and 15 days after the date on which the Exiting Shareholder accepted
the ROFO Offer, the date falling 15 months after the date on which the Exiting
Shareholder accepted the ROFO Offer in accordance with clause 16.1(D);
“ROFO Conditions”
has the meaning set out in clause 16.1(B)(ii) (ROFO);
“ROFO Notice”
has the meaning set out in clause 16.1(B) (ROFO);
“ROFO Offer”
has the meaning set out in clause 16.1(B)(ii) (ROFO);
“ROFO Shares”
has the meaning set out in clause 16.1(B) (ROFO);
“ROFO Terms”
has the meaning set out in clause 16.1(B)(i) (ROFO);
“Roll-over Revaluation Event”
has the meaning given to the term in the Tax Covenant;
“Rules”
has the meaning set out in clause 42.1 (Arbitration);
“Sale Notice”
has the meaning set out in clause 19.5(A) (Post-IPO ROFO);
“Sale Shares”
has the meaning set out in clause 19.5(A) (Post-IPO ROFO);
“SEC”
means the US Securities and Exchange Commission;
“Secondary Shareholder”
has the meaning set out in clause 15.8(A);
“Secondary Liability Claim”
has the meaning set out in clause 26.24(D) (Tax Matters);



                    



--------------------------------------------------------------------------------

17



“Selling Shareholder”
has the meaning set out in clause 19.5(A) (Post-IPO ROFO);
“Share VWAP”
means the volume weighted average share price of a share of the Ultimate Parent
of a Shareholder calculated over the 20 trading days prior to the relevant date,
translated into Euro at the mean average of the daily Exchange Rates over the
same period;
“Shareholder Dispute Matter”
means:
(i) any proposed or actual legal proceedings by any Shareholder Dispute Party
against the Company (or any member of its Group) or vice versa; or
(ii) any matter relating to the determination of a dispute under, exercising
rights under, or breach or alleged breach of, any agreement or other arrangement
between the Company (or a member of its Group) and a Shareholder Dispute Party,
but excluding any matter referred to the Supervisory Board in accordance with
clause 5.9 of the Brand Licence Agreement;
“Shareholder Dispute Matter Notice”
has the meaning set out in clause 40(A) (Shareholder Dispute Matter);
“Shareholder Dispute Party”
has the meaning set out in clause 8.7(A) (Supervisory Directors’ interests);
“Shareholder Loan”
means any loan (not including credit in the ordinary course of trading) from any
Shareholder (or any member of that Shareholder’s Group) to the Company (or any
member of the Company’s Group);
“Shareholders”
means a holder of Shares from time to time;
“Shares”
means ordinary shares in the capital of the Company;
“Specified Shares”
has the meaning set out in clause 17.2(B) (Call option);
“Spin-off Disposal”
means a demerger or spin off (effected by a solvent reconstruction or otherwise)
of a Shareholder’s Ultimate Parent’s entire European operations carrying on a
business similar to that of the Company’s Group involving the transfer or
distribution of shares in any entity within the chain(s) of entities between the
Shareholder and its Ultimate Parent on a pro rata basis to the shareholders of
the Ultimate Parent;
“Supervisory Board”
means the board of Supervisory Directors (raad van commissarissen) of the
Company;



                    



--------------------------------------------------------------------------------

18



“Supervisory Director”
means a supervisory director (commissaris) of the Company nominated and
appointed pursuant to clause 6.1 (Appointment and removal of Supervisory
Directors) and unless otherwise stated includes the duly appointed Alternate of
such a supervisory director;
“Target Leverage Ratio”
has the meaning set out in clause 13.2 (Target Leverage Ratio);
“Tax”
means all taxes, levies, duties, contributions, imposts and any charges,
deductions or withholdings in the nature of tax, whether direct or indirect,
including without limitation taxes on gross or net income, profits or gains,
(real estate) transfers, transactions, and taxes on receipts, sales, use,
occupation, development, exports, customs, environment, premium, franchise,
wage, employment (including social security contributions and any other payroll
taxes), asset values, turnover, value added, real estate and personal property
and any payment that the relevant person may be or become bound to make to any
person as a result of the discharge by that person of any tax that the relevant
person has failed to discharge, together with all penalties, charges and
interest relating to any of them or to any failure to file any return required
for the purposes of any of them or to any incorrect return for any of them,
regardless of whether any such taxes, levies, duties, contributions, imposts,
charges, deductions, withholdings, penalties and interest are chargeable
directly or primarily against or attributable directly or primarily to the
relevant person or any other person and of whether any amount in respect of any
of them is recoverable from any other person;


“Tax Authority”
means any authority responsible for the collection or management of any Tax;
“Tax Covenant”
has the meaning given to it in the Contribution Agreement;
“Third Banker”
has the meaning set out in clause 21(C)(i) (Prescribed Value);
“Third Number”
has the meaning set out in clause 21(C)(v)(a) (Prescribed Value);
“Triggering Shareholder”
has the meaning set out in clause 17.2(A) (Call option);



                    



--------------------------------------------------------------------------------

19



“Ultimate Parent”
in relation to a Shareholder means the person (if any) which is not itself
subject to Control but which has Control of that Shareholder, either directly or
through a chain of persons each of which has Control over the next person in the
chain, being, as at the date of this agreement, Liberty Global plc (in the case
of the Liberty Global Shareholder) and Vodafone Group Plc (in the case of the
Vodafone Shareholder);
“US GAAP”
means United States generally accepted accounting principles;
“Vendor Financing Arrangements”
means any arrangement, contractual or otherwise, pursuant to which credit or
other financing is provided, arranged or facilitated by a supplier (or any of
its Affiliates) of assets (including equipment) and/or related services to a
member of the Company’s Group in connection with such supply of assets and/or
services;
“Vodafone Banker”
has the meaning set out in clause 21(C)(i) (Prescribed Value);
“Vodafone IFRS”
means IFRS as applied by the Vodafone Shareholder’s Group;
“Vodafone Global Enterprise (VGE) Business”
means the business of providing telecommunication services and ancillary
services to the multinational customers (and their subsidiaries) who are listed
on the VGE accounts list from time to time, such list being the list applied to
all members of the Vodafone Shareholder’s Group;
“Wholly-owned Affiliate”
in relation to any body corporate, means any wholly-owned subsidiary of that
body corporate at the relevant time and any other body corporate (“Parent”) of
which that body corporate is a wholly-owned subsidiary or which is another
wholly-owned subsidiary of that Parent, and a body corporate is a wholly-owned
subsidiary of another body corporate if no person has any interest in its shares
except that other body corporate and each of that other body corporate’s
wholly-owned subsidiaries;
“Working Hours”
means 9.00 a.m. to 5.00 p.m. on a Business Day; and
“Ziggo Commitments”
means the undertakings given by the Ultimate Parent of the Liberty Global
Shareholder to the European Commission in connection with the acquisition of
Ziggo, the public version of which published by the European Commission are set
out in Schedule 2 (Ziggo Commitments).



1.2
Interpretation

In construing this agreement, unless otherwise specified:


                    



--------------------------------------------------------------------------------

20



(A)
references to clauses, sub-clauses and schedules are to clauses and sub-clauses
of, and schedules to, this agreement;

(B)
use of any gender includes the other genders;

(C)
references to a “company” shall be construed so as to include any corporation or
other body corporate, wherever and however incorporated or established;

(D)
references to a “person” shall be construed so as to include any individual,
firm, company, body corporate, government, state or agency of a state, local or
municipal authority or government body or any joint venture, association or
partnership (whether or not having separate legal personality and including a
limited liability partnership);

(E)
references to a “Shareholder” shall be construed so as to include any other body
corporate in the same Group as the Shareholder, who has been transferred Shares
in accordance with this agreement, including, without limitation, for the
purpose of determining a Shareholder’s Percentage Interest;

(F)
“body corporate” shall have the meaning given in section 1173 Companies Act 2006
and “wholly-owned subsidiary” shall have the meaning given in section 1159
Companies Act 2006;

(G)
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted and shall include any subordinate legislation made from
time to time under that statute or statutory provision;

(H)
any reference to a “day” (including within the phrase “Business Day”) shall mean
a period of 24 hours running from midnight to midnight;

(I)
references to Euro or “€” are to the single currency of the European Union;

(J)
references to times are to Amsterdam times;

(K)
references to “indemnifying” any person against any circumstance shall mean
indemnifying and keeping him harmless, on an after-Tax basis, from all actions,
claims and proceedings from time to time made against such person and all loss,
damage, payments, costs or reasonable expenses suffered made or incurred by such
person as a consequence of that circumstance;

(L)
any indemnity or covenant to pay (the “Payment Obligation”) given on an
“after-Tax basis” or expressed to be “calculated on an after-Tax basis” means
that the amount payable pursuant to such Payment Obligation (the “Payment”)
shall be calculated in such a manner as will ensure that, after taking into
account:

(i)
any Tax required to be deducted or withheld from the Payment;



                    



--------------------------------------------------------------------------------

21



(ii)
the amount and timing of any additional Tax which becomes payable by the
recipient of the Payment as a result of the Payment’s being subject to Tax in
the hands of the recipient of the Payment; and

(iii)
the amount and timing of any Tax benefit which is obtained by the recipient of
the Payment to the extent that such Tax benefit is attributable to the matter
giving rise to the Payment Obligation or to the receipt of the Payment;

(which amount and timing is to be determined by an independent firm of chartered
accountants of international standing as the parties may agree or, failing
agreement within five days, as appointed by the Chairman of the Netherlands
Institute of Registered Accountants at the shared expense of both parties), the
recipient of the Payment is in the same financial position as that in which it
would have been if the matter giving rise to the Payment Obligation had not
occurred;
(M)
a reference to any other document referred to in this agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this agreement) at any time;

(N)
headings and titles are for convenience only and do not affect the
interpretation of this agreement;

(O)
a reference to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be treated as a
reference to any analogous term in that jurisdiction;

(P)
the rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;

(Q)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

(R)
use of the singular shall include the plural and vice versa; and

(S)
for the purposes of applying a reference to a monetary sum expressed in Euro, an
amount in a different currency shall be deemed to be an amount in Euro
translated at the Exchange Rate at the relevant date.

1.3
Schedules

The schedules form part of this agreement and shall have the same force and
effect as if expressly set out in the body of this agreement, and any reference
to this agreement shall include the schedules.

2.
ESTABLISHMENT OF THE COMPANY

On the date of this agreement (unless the same has already been done) the
parties will take all such actions as are necessary to cause the following
matters:
(A)
the Articles of Association shall be adopted;

(B)
Nick Read, Ahmed Essam and Warren Finegold shall be appointed as Vodafone
Supervisory Directors; Charles Bracken, Baptiest Coopmans and Diederik Karsten
shall be appointed as Liberty Global Supervisory Directors and Jan Pieter Witsen
Elias shall be appointed as the secretary of the Company, each in accordance
with the Articles of Association;

(C)
the following appointments shall be made in respect of the Company:

(i)
Jeroen Hoencamp shall be appointed as Managing Director and CEO;

(ii)
Ritchy Drost shall be appointed as Managing Director and CFO;

(iii)
Eben Albertyn shall be appointed as the CTO;

(iv)
Marcel de Groot shall be appointed as the Head of Consumer Business;

(v)
John van Vianen shall be appointed as the Head of Enterprise Business;

(vi)
Anja Maassen van den Brink shall be appointed as the Head of Human Resources;
and

(vii)
Barbara Jongerden shall be appointed as the General Counsel;

(D)
the accounting reference date of the Company shall be 31 December in each year;

(E)
KPMG shall be appointed as auditors of the Company, unless the Shareholders
agree otherwise;

(F)
the Initial Business Plan shall be adopted;



                    



--------------------------------------------------------------------------------

22



(G)
the Accounting Policies shall be adopted for the purposes of statutory
reporting; and

(H)
board regulations for the Supervisory Board shall be adopted.


3.
BUSINESS OF THE COMPANY

The business of the Company shall be to establish and conduct the Restricted
Business.

4.
RESERVED MATTERS

4.1
Requirement for approval

(A)
None of the Reserved Matters listed below shall be taken by the Company or any
member of its Group, and the Shareholders shall not vote in favour of any
resolution in respect of any such actions, without Requisite Approval.

(B)
The Company and its Group shall not enter into, vary, terminate or renew any
transaction of the Company or any member of its Group with (i) a Shareholder or
(ii) any member of such Shareholder’s Group or (iii) any director or officer of
any Shareholder or of any member of such Shareholder’s Group, and the
Shareholder shall not vote in favour of any resolution in respect of any such
transaction, without the prior written approval of the other Shareholder, other
than:

(i)
any contract or agreement with an annual contract value not exceeding €1
million, provided that in any Accounting Period the aggregate value of all such
contracts or agreements does not exceed €5 million provided that in each case
such contracts or agreements are on arm’s length terms and in the ordinary
course of trading;

(ii)
any such transaction involving the making or disposal of any investments, the
acquisition or disposal of any assets or any similar or analogous transactions,
with an aggregate value (including assumed liabilities) of less than €5 million;
or

(iii)
a transaction pursuant to an Ancillary Agreement.

4.2
Reserved Matters

(A)
The “Reserved Matters” are:

(i)
any amendment to the Articles of Association;

(ii)
any change to the rights attaching to any class of shares in the Company which
are not set out in the Articles of Association;

(iii)
the consolidation, sub-division, conversion or cancellation of any share capital
(or share premium or other reserve) of the Company (except in accordance with
clause 11 (Dividend Policy) or clause 13 (Target Leverage Ratio));

(iv)
the issue or allotment of any share capital of the Company or the creation of
any option or right to subscribe or acquire, or convert any security into, any
share capital of the Company;

(v)
any reduction of the share capital of the Company (except in accordance with
clause 11 (Dividend Policy) or clause 13 (Target Leverage Ratio));

(vi)
the purchase or redemption of any share capital of the Company;

(vii)
any application for the listing of any shares or other securities of the Company
on any regulated market or for permission for dealings in any shares or other
securities of the Company on any securities market other than an application
made in accordance with clause 19 (IPO) or in connection with any indebtedness
incurred in accordance with clause 13 (Target Leverage Ratio);

(viii)
any change to the name or key brands or branding strategy of the Business
(including any decision to cease using the Ziggo or Vodafone brands), or any
step to implement any such change;

(ix)
any redomiciliation or migration of the Company to a jurisdiction outside of The
Netherlands;

(x)
any resolution to wind up (ontbinden) the Company;

(xi)
any resolution to merge (fuseren) or demerge (splitsen) the Company;

(xii)
the filing of a petition for winding up by the Company or the making of any
arrangement with creditors generally (akkoord) or any application for an
administration order (surséance van betaling) or for the appointment of a
receiver (curator) or administrator (bewindvoerder);

(xiii)
the repayment of capital or assets of the Company to shareholders;

(xiv)
the commencement or settlement in any jurisdiction of material legal or
arbitration proceedings other than routine debt collection which involve or
might involve an amount (including related costs) in excess of €1 million, other
than in connection with any Shareholder Dispute Matter;

(xv)
the acquisition or disposal of, or the acquisition, grant of any option or right
of pre-emption in respect of, all or part of the issued share capital of a body
corporate or of a business as a going concern where the value of the share
capital or business is more than €1 million;

(xvi)
provided the relevant matter does not fall within clause 4.2(A)(xv) above,
making any investment, or the liquidation of any investment made by the Company,
in both cases where the value of the investment is in excess of €1 million, in
any other person or business;

(xvii)
provided the relevant matter does not fall within clause 4.2(A)(xv) above, any
acquisition, or the acquisition of any option or right of pre-emption in respect
of, any asset or a collection of assets with a transaction value in excess of €1
million, whether by a single transaction or a series of related transactions
other than on arms’ length commercial terms and in the ordinary course of
trading;

(xviii)
provided the relevant matter does not fall within clause 4.2(A)(xv) above, the
disposal of, or the grant of any option or right of pre-emption in respect of,
any asset valued in the Company’s books at more than €1 million other than on
arms’ length commercial terms and in the ordinary course of trading;

(xix)
making any acquisition or disposal (including any grant of any licence) of or
relating to any intellectual property rights that are material to the conduct of
the Company’s business;

(xx)
the declaration or payment of any dividend or the declaration or making of any
other distribution or the passing of any resolution to retain or allocate
profits below the level specified in, or not otherwise in accordance with, the
provisions of clause 11 (Dividend Policy);

(xxi)
any material change to the accounting policies (whether IFRS or US GAAP) or tax
policies of the Company other than where such changes are as a result of, or
equivalent to, changes made to Vodafone IFRS or Liberty Global GAAP (as
applicable);

(xxii)
any material change to the policies adopted by the Company in accordance with
clause 7.4 (Company policies);

(xxiii)
any change of the auditors, the Accounting Period or the Quarterly Accounting
Period of the Company;

(xxiv)
the raising of any financial indebtedness or the variation or termination of any
agreement for the raising of any such indebtedness (including, without
limitation, early repayment) other than (a) by way of trade credit on normal
commercial terms and in the ordinary course of the Business or as otherwise
permitted under this agreement, (b) any Permitted Indebtedness, or (c) in
connection with any indebtedness incurred in accordance with clause 13 (Target
Leverage Ratio) (including associated derivative transactions and parallel debt
obligations);

(xxv)
the creation or redemption of any mortgage, charge, debenture, pledge, lien or
other encumbrance or security interest over any of the assets, property,
undertaking or uncalled share capital of the Company other than any Permitted
Security, Permitted Indebtedness or in connection with any indebtedness incurred
in accordance with clause 13 (Target Leverage Ratio);

(xxvi)
the adoption of any new Business Plan or any amendment to any current Business
Plan, or the approval or ratification of any departure from the current Business
Plan involving additional expenditure, a reduction in expenditure or the
re-allocation of expenditure in any Accounting Period exceeding, in each case,
€25 million or any change to the strategy set out in the current Business Plan;

(xxvii)
the entry by the Company into any agreement involving:

(a)
the making of payments, or the assumption of obligations or liabilities
(including contingent liabilities), by the Company in excess of €5 million in
aggregate, or €5 million per annum; or

(b)
the assumption of unlimited liability;

(xxviii)
the entering into (or the amendment, variation or termination of) any
partnership, joint venture or profit-sharing agreement other than any
arrangements entered into in the ordinary course of trading;

(xxix)
subject to clause 7 (Executive Management), adopting or varying the material
terms and conditions of employment of any employee appointed to the position of
CEO, CFO or CTO;

(xxx)
subject to clause 7 (Executive Management), adopting or varying in any material
respect the Company Group’s policies in respect of employees’ remuneration,
employment terms or pension schemes;

(xxxi)
materially changing the nature or scope of the Business;

(xxxii)
ceasing to carry on the business of production, ownership and licensing of
sports channels;

(xxxiii)
the repayment of any principal and/or interest in respect of any Shareholder
Loan other than (i) in accordance with its terms or (ii) pro rata in respect of
all outstanding Shareholder Loans;

(xxxiv)
any change to the Tax residence of the Company or any member of the Company’s
Group;

(xxxv)
any change to the structure of the Company and/or any member of the Company’s
Group or any other action or decision not to take action (including the entering
into a merger, demerger, liquidation or reorganisation, the disposal of shares,
the granting of option rights or pledges or other similar rights, any other
transfer of a beneficial interest in or voting rights with respect to shares or
the change of statutory book years) that could result in (i) the Company and/or
any member of the Company’s Group being separated from a Fiscal Unity at any
point in time during the 3 year period starting on Completion and/or (ii) the
application of the rule laid down in Article 15ai of the Dutch Corporate Income
Tax Act (Wet op de vennootschapsbelasting 1969) (as amended or replaced) at any
point in time on or after Completion to the extent that the application of that
rule is connected with a Roll-over Revaluation Event as referred to in the Tax
Covenant (including the non-compliance with the conditions in the Decision (as
defined in the Tax Covenant) or with any of the steps in the Liberty Global
Pre-Completion Reorganisation;

(xxxvi)
any change to the structure of the Company or any member of the Company’s Group
or any other action or decision not to take action that could result in a Dutch
real estate transfer tax ("overdrachtsbelasting") liability arising in any
member of the Company's Group in connection with any transaction entered into by
any member of the Company's Group on or before Completion;

(xxxvii)
the entry by the Company or any member of the Company’s group into any agreement
involving the provision of 4G or 5G access to a mobile virtual network operator;

(xxxviii)
any offering by the Company or any member of the Company’s Group allowing a
third party to resell any fixed retail service of the Company and/or to offer
its own fixed services directly via the Company’s hybrid fibre/co-axial cable
network;

(xxxix)
the adoption of any material public policy and regulatory position and/or any
material change to any material public policy and regulatory position adopted by
the Company; and

(xl)
the effecting of any of the above matters by any member of the Company’s Group
(as if references to the Company were to such member).

(B)
The Shareholders and the Company agree to use all reasonable endeavours to
procure that any body corporate in which the Company has an investment but does
not have Control does not effect any of the Reserved Matters listed above (as if
references to the Company were to such companies or entities) without the
Requisite Approval.

4.3
Effect of approval of a Reserved Matter

If the Requisite Approval has been obtained in relation to any Reserved Matter
in accordance with this clause 4, each Shareholder and the Company shall, so far
as it is legally able, exercise all voting rights and any other applicable
shareholder rights to effect the carrying out of any such action or decision,
including as provided in clause 22.1(C).
4.4
Effect of approval of Business Plan

The approval of any Business Plan shall imply and shall be deemed to be an
approval of any matter expressly set out (including all material details) in
that Business Plan which would require approval in accordance with clause 4.1
(Requirement for approval), but only in respect of matters referred to in
clauses 4.2(A)(viii), (xvi), (xvii), (xviii), (xix), (xx), (xxiv), (xxvii),
(xxviii), (xxxi) and (xxxiii), and, in the case of matters referred to in
clauses 4.2(A)(xvi), (xvii) and (xviii), only where the relevant transaction
does not relate to the acquisition or disposal of all or part of the issued
share capital of a body corporate or of a business as a going concern.
4.5
Shareholder right to step in

Either Shareholder may, at any time prior to the date of a meeting of the
Supervisory Board at which it is proposed to discuss a Reserved Matter or
circulation of a written resolution in relation to a Reserved Matter, by giving
written notice to the Company (who shall give written notice of the same to each
of the Supervisory Directors), require that such Reserved Matter be effected
only after the approval of both Shareholders given in general meeting or by way
of a written resolution signed by both Shareholders (and not by the approval of
the Supervisory Board).


                    



--------------------------------------------------------------------------------


23



5.
DEADLOCK RESOLUTION

(A)
For the purposes of this clause 5, a “Deadlock” shall be deemed to have occurred
if:

(i)
a proposal is made in respect of any matter contemplated by clause 4 (Reserved
Matters) but is not approved in accordance with that clause at two consecutive
duly convened meetings of the Supervisory Board (or following the circulation of
the relevant resolution in writing on two separate occasions); or

(ii)
a quorum is not present at two consecutive duly convened meetings of the
Supervisory Board by reason of the absence of the Supervisory Directors
nominated and appointed upon request of the same Shareholder.

(B)
In the event of a Deadlock either of the Vodafone Shareholder or the Liberty
Global Shareholder may, at any time prior to the date falling 20 Business Days
after the Deadlock occurs, give written notice to the other and to the Company
that it regards a Deadlock as having occurred (“Deadlock Notice”) (only one
Deadlock Notice may be served in respect of any one proposal or series of
related proposals):

(i)
upon receipt of a Deadlock Notice, the Shareholders shall meet and seek to
resolve the Deadlock within a reasonable period of time;

(ii)
if there is no resolution within 20 Business Days of receipt of a Deadlock
Notice, the matter shall be referred to the chief executive officer of each
Shareholder’s Ultimate Parent and those executives shall meet as soon as
reasonably practicable (but in any event no later than 10 Business Days after
the expiry of the 20 Business Day period) and use reasonable endeavours to
resolve the issue;

(iii)
if there is no resolution at the meeting referred to in clause 5(B)(ii) (or
following any further agreed period), a Shareholder can refer the matter to
non-binding mediation within 10 Business Days from the date of the relevant
meeting (or the end of any such further agreed period) by giving notice in
writing (the “ADR Notice”) to the other Shareholder, requesting a mediation.
Unless otherwise agreed by the Shareholders, the mediation will be conducted in
accordance with the Centre for Effective Dispute Resolution (“CEDR”) Model
Mediation Procedure and the mediator will be nominated by the CEDR; a copy of
the ADR Notice should also be sent to the CEDR; and

(iv)
if a Deadlock relating to any proposal made in respect of one of the matters
referred to in clause 4 (Reserved Matters) is not resolved after applying the
above procedure, the proposal shall not proceed and may not be proposed again
until at least six months after the above procedure has expired unless both
Shareholders agree otherwise.


6.
SHAREHOLDER APPOINTMENTS

6.1
Appointment and removal of Supervisory Directors

(A)
Each of the Liberty Global Shareholder and the Vodafone Shareholder shall be
entitled, by notice in writing to the Company (with a copy to the other
Shareholder), to request the Supervisory Board to nominate for appointment a
maximum of three Supervisory Directors from time to time (including with the
purpose to fill any vacancy) and the Company shall procure that the Supervisory
Board shall prepare nominations for appointment as Supervisory Directors in
accordance with such request.

(B)
Each of the Liberty Global Shareholder and the Vodafone Shareholder shall be
entitled, by notice in writing to the Company (with a copy to the other
Shareholder and the Supervisory Director concerned), to request any Supervisory
Director nominated by it to resign from such position and the Company shall
procure the resignation of the Supervisory Director concerned in accordance with
such request.

(C)
The Liberty Global Shareholder and the Vodafone Shareholder acknowledge the
enhanced right of recommendation of the works council(s) of the Company’s Group
in respect of the nomination for appointment of one or more Supervisory
Directors pursuant to applicable law, and agree, to the extent possible in
accordance with applicable law, to procure that such Supervisory Directors shall
not be employees of any member of the Group of either Shareholder.

6.2
Indemnity

Any Shareholder which has requested the resignation of a Supervisory Director in
accordance with clause 6.1 (Appointment and removal of Supervisory Directors)
shall indemnify the other Shareholder and the Company against any claim by any
such Supervisory Director who resigned accordingly, whether for compensation for
loss of office, wrongful dismissal or otherwise, which arises out of that
Supervisory Director ceasing to hold office.
6.3
Chairman

(A)
Each Shareholder shall be entitled, on a rotating basis, by notice in writing to
the Company and to the other Shareholder, to appoint one of the Supervisory
Directors nominated and appointed upon its request to act as the Chairman.

(B)
Each such appointment shall be for a period of one year, unless otherwise agreed
by the Shareholders.

(C)
Prior to the first meeting of the Supervisory Board, the Shareholders shall
agree which Shareholder shall appoint the first Chairman. The Shareholder who
did not appoint the first Chairman shall appoint the second Chairman, rotating
thereafter in the same order.

(D)
If any Chairman ceases to hold that office during his term, the Shareholder
which appointed him shall be entitled to appoint another Supervisory Director
nominated and appointed upon its request to fill that office for the remainder
of the one year term.

(E)
The Chairman shall preside at any Supervisory Directors’ meeting and general
meeting at which he is present. The Chairman is not to have a casting vote.

6.4
Alternates

(A)
Any Supervisory Director, the Shareholder that nominated for appointment that
Supervisory Director or another Supervisory Director nominated for appointment
by the same Shareholder may appoint any other Supervisory Director or an
Observer to be an alternate Supervisory Director and to attend all meetings of
Supervisory Directors and any committee of the Supervisory Board and vote in the
Supervisory Director’s place, and may at any time dismiss from office any
alternate Supervisory Director so appointed, and appoint any other Supervisory
Director or an Observer in their place, in circumstances where the Supervisory
Director is unable to act. A Supervisory Director shall be considered to be
unable to act within the meaning of the preceding sentence in the case of:

(i)
him having been ill, or the Company not having been able to contact him, in each
case for a period of at least fourteen consecutive days (or such other period as
determined by the Supervisory Board on the basis of the facts and circumstances
at hand);

(ii)
his suspension;

(iii)
he has notified the Company in writing that he is unable to act; or

(iv)
him having declared to have, or the Supervisory Board having established that he
has, a conflict of interest.

(B)
An Alternate will be entitled to receive notices of all meetings of Supervisory
Directors and all Supervisory Board papers (in his capacity as alternate to the
relevant Supervisory Director), and to attend all meetings of Supervisory
Directors. An Alternate shall be counted in the quorum for, and shall be
entitled to vote as a Supervisory Director at, any such meeting at which the
Supervisory Director appointing him is not present and generally to perform all
functions of his appointor as a Supervisory Director in the absence of such
appointor, including the power to sign any written resolution.

(C)
A person acting as an Alternate shall have one vote at meetings of the
Supervisory Board (and its committees) for each Supervisory Director for whom
the person acts as Alternate and shall, for the purposes of determining whether
a quorum is present, be counted as one person for each Supervisory Director for
whom the person acts as Alternate. For the avoidance of doubt, if a Supervisory
Director is also acting as an Alternate, then that Supervisory Director shall
have an additional vote for each Supervisory Director that he is also acting as
Alternate for.

(D)
Upon a Supervisory Director ceasing to hold office any Alternates appointed by
him or on his behalf shall cease to function in that role.

6.5
Exercise of Shareholder rights

Each Shareholder shall, so far as it is legally able, exercise its rights in
relation to the Company to vote in favour of the appointment, removal or
replacement of a Supervisory Director nominated or requested to resign in
accordance with clause 6.1 (Appointment and removal of Supervisory Directors),
as soon as reasonably practicable after such nomination or request to resign has
been made, and to procure that no person is appointed as a Supervisory Director
other than pursuant to the Vodafone Shareholder’s and the Liberty Global
Shareholder’s rights under clause 6.1 (Appointment and removal of Supervisory
Directors) and the enhanced right of recommendation of the works council(s) of
the Company’s Group in respect of the nomination for appointment of one or more
Supervisory Directors pursuant to applicable law.

7.
EXECUTIVE MANAGEMENT

7.1
CEO, CFO and CTO

(A)
The parties acknowledge and agree that the initial CEO, CFO and CTO have each
been appointed by the Shareholders as referred to in clause 2(C) (Establishment
of the Company).

(B)
Either Shareholder may at any time by giving written notice to the other
Shareholder and the Company require the dismissal from the Company of any of the
CEO, CFO or CTO and upon receipt of such notice the Company shall effect the
same as soon as reasonably practicable, provided that a Shareholder may not give
notice in respect of each such position more frequently than once in any period
of 12 months.

(C)
If for any reason the position of CEO, CFO or CTO becomes vacant, the
appointment of any subsequent CEO, CFO or CTO (as applicable) shall require the
approval of both Shareholders.

(D)
If the position of CEO is vacant, unless agreed otherwise by the Shareholders,
the CFO will assume the role of interim CEO until another CEO is appointed in
accordance with clause 7.1(C).

7.2
Executive Management

(A)
The parties acknowledge and agree that the initial Head of Consumer Business,
Head of Enterprise Business, Head of Human Resources and General Counsel have
each been appointed as referred to in clause 2(C) (Establishment of the Company)
with such formal titles as may be determined by the Supervisory Board.

(B)
Subject to clause 7.2(D) below, the appointment and dismissal of the members of
the Executive Management (other than the CFO, CTO and, for the avoidance of
doubt, the CEO) shall be a matter for the CEO. If the position of any member of
the Executive Management team becomes vacant, the CEO shall be entitled to make
any such appointment from any employees, officers or directors of any member of
the Company’s Group or from any other external sources.

(C)
Only the CEO and the CFO shall be Managing Directors. The other members of
Executive Management shall not be Managing Directors.

(D)
If any position of the Executive Management or the position of any other
employee reporting directly to the CEO becomes vacant within the 12 months from
the date of this agreement or if the CEO wishes to remove or replace any member
of the Executive Management or remove or replace any other employee reporting
directly to the CEO within this 12 month period, the appointment of any person
to fill such vacancy or the proposed removal or replacement shall only be made
with the prior approval of the Shareholders.

7.3
Operational control and supervisory authority

(A)
Subject to clause 4 (Reserved Matters) and clause 8 (Proceedings of the
Supervisory Board) and the Supervisory Board and Shareholders’ right to review
and provide direction to the Managing Board, the operational control of the
Company’s Group in accordance with the Business Plan shall be vested in the
Managing Board.

(B)
The Supervisory Board shall be responsible for the overall direction and
supervision of the Company’s Group and the Managing Board shall be responsible
for the overall management of the Company’s Group, in each case, in accordance
with the provisions of this agreement and the Articles of Association and
subject always to the fiduciary duties of the Supervisory Directors and Managing
Directors, save that neither the Supervisory Board nor the Managing Board shall
pass or implement any resolutions in respect of any Reserved Matter unless the
Requisite Approval has first been obtained in accordance with clause 4 (Reserved
Matters).

7.4
Company policies

To the extent not agreed by the Shareholders prior to the date of this
agreement, the Company shall, or shall procure that, appropriate corporate
policies and procedures, including, without limitation a bribery and corruption
policy, insider dealing policy and data protection and privacy policy, are
adopted by the Company’s Group. The policies and procedures adopted by the
Company’s Group should be no less stringent than the equivalent policies adopted
by the Shareholders in relation to their respective Groups (unless agreed
otherwise by the Shareholders).

8.
PROCEEDINGS OF SUPERVISORY BOARD

8.1
Convening Supervisory Board meetings

Any Supervisory Director may call a meeting of the Supervisory Board. The
Supervisory Board shall hold meetings in The Netherlands and, unless both
Shareholders agree to a lesser number of meetings in an Accounting Period,
meetings shall be held at least six times in each Accounting Period.
8.2
Notice of Supervisory Board’s meetings

At least five Business Days’ notice of each meeting of the Supervisory Board
shall be given to each Supervisory Director entitled to attend and the notice
shall be accompanied by an agenda and a board paper setting out in such
reasonable detail as may be practicable in the circumstances the subject matter
of the meeting. A shorter period of notice may be given with the consent and
presence of at least two Supervisory Directors nominated and appointed upon
request of each Shareholder.
8.3
Quorum at Supervisory Board meetings

(A)
A quorum shall exist at any Supervisory Board meeting if at least
two Supervisory Directors nominated by each Shareholder are present or
represented by an Alternate.

(B)
If a quorum is not present at a meeting of the Supervisory Board, such meeting
shall be adjourned. The requirements in relation to notice, quorum, consent to
short notice and adjournment for an initial Supervisory Board meeting shall
apply to an adjourned meeting.

(C)
If a quorum is not present at a meeting which has been adjourned on one
occasion, such meeting shall be further adjourned. At least two Business Days’
notice shall be given to all Supervisory Directors of the further adjourned
meeting. At the further adjourned meeting, a quorum shall exist with respect to
those matters on the agenda which were not disposed of at the original meeting
or the first adjourned meeting if any two or more Supervisory Directors are
present or represented by an Alternate.

(D)
Nothing in this clause 8.3 shall affect the rights and obligations of the
Shareholders under clause 4 (Reserved Matters).

8.4
Voting at Supervisory Board meetings

(A)
Resolutions of the Supervisory Board shall be decided by a two-thirds majority
vote of all votes cast by the Supervisory Directors present or represented by an
Alternate including the vote of at least two of the Supervisory Directors
nominated and appointed upon request of each Shareholder (the “Requisite
Majority”) and each Supervisory Director present or represented by an Alternate
shall have one vote.

(B)
For resolutions of the Supervisory Board proposed in accordance with clause
8.4(A), in the event that a Supervisory Director is not in attendance and has
not appointed an Alternate to vote, one of the other Supervisory Directors
nominated and appointed upon request of the same Shareholder may cast another
vote on behalf of the absent Supervisory Director, provided that such
Supervisory Director has been granted a power of attorney by the absent
Supervisory Director.

8.5
Resolutions in writing

Resolutions of the Supervisory Board may be passed in writing by their
circulation to each Supervisory Director (which may be by means of several
documents in the like form) and their signature by at least two-thirds of all
the Supervisory Directors, including at least two of the Supervisory Directors
nominated and appointed upon request of each Shareholder.
8.6
Supervisory Board Committees

The Supervisory Directors shall resolve to form any committees of the
Supervisory Board that they deem appropriate and necessary, and adopt terms of
reference for any such committees, provided that there is equal representation
of each Shareholder on any such committee.
8.7
Supervisory Directors’ interests

(A)
A Supervisory Director shall be excluded from the receipt of information, the
participation in discussion and/or making of decisions (whether at meetings of
the Supervisory Board or otherwise) and shall not be counted in the quorum (nor
shall his presence be required in order to constitute a quorum if it would
otherwise be required under this agreement), nor shall he be entitled to vote,
in respect of any Shareholder Dispute Matter involving the Shareholder upon
whose request he is nominated and appointed or any of member of its Group (each
a “Shareholder Dispute Party” in relation to that Supervisory Director).

(B)
Except in respect of a Shareholder Dispute Matter and subject where applicable
to disclosure in accordance with applicable law or the Articles of Association
and subject to any terms imposed by the Supervisory Directors in relation to
conflict situations, a Supervisory Director shall be counted in the quorum and
be entitled to vote at a meeting of the Supervisory Board on any resolution in
respect of any matter, contract or proposed contract in which he is interested
directly or indirectly. For the avoidance of doubt, the fact that a Supervisory
Director has been nominated and appointed by a Shareholder shall not, of itself,
constitute a conflict of interest.

(C)
Subject to clause 8.7(D) and clause 40 (Shareholder Dispute Matter), any
decisions, actions or negotiations to be taken or conducted by the Company in
relation to a Shareholder Dispute Matter shall be the responsibility of the
Managing Board but subject to the supervision of those Supervisory Directors
that are entitled, in accordance with this agreement, to count in the quorum and
not those Supervisory Directors who are not entitled to count in the quorum.

(D)
No material decision, action or negotiation shall be taken or conducted by the
Company in relation to a Shareholder Dispute Matter without the approval of a
simple majority of those Supervisory Directors who are authorised to supervise
such decisions and actions in accordance with clause 8.7(C) subject to their
fiduciary duties to the Company.

8.8
Supervisory Directors’ conflicts

If any Supervisory Director believes that his fiduciary duties to the Company
may conflict with his obligations to the Shareholder upon whose request he is
nominated and appointed, such Supervisory Director shall be entitled to withdraw
from the receipt of information, the participation in discussion and/or the
making of decisions (whether at meetings of the directors or otherwise), in
which case such decision (including in relation to any Reserved Matter) shall,
subject to applicable law or regulation, be referred to the Shareholders for a
decision either through written resolution or at a general meeting of the
Shareholders.
8.9
Participation arrangements

Any one or more Supervisory Directors or Alternates may participate in and vote
at Supervisory Board meetings by means of a conference telephone, video feed or
any communication equipment which allows all persons participating in the
meeting to communicate to the others any information or opinions they have on
any particular item of business of the meeting. Any Supervisory Director or
Alternate so participating in a meeting shall be deemed to be present in person
and shall count towards the quorum.
8.10
Remuneration of Supervisory Directors

The Shareholders shall, so far as they are legally able, exercise their rights
in relation to the Company to procure that the Company shall reimburse each
Shareholder for all reasonable travelling, accommodation and other expenses
reasonably incurred by any Supervisory Director nominated and appointed upon its
request in attending meetings of the Supervisory Board or otherwise in
connection with his functions as a Supervisory Director.

9.
ACCESS TO INFORMATION AND ACCOUNTS

9.1
Provision of information by the Company

(A)
Subject to clause 9.1(B), the Company shall provide each Shareholder with access
to and copies of such information and records of the Company and the members of
its Group and their employees as that Shareholder may reasonably request from
time to time including, without limitation:

(i)
in relation to the compliance by a Shareholder or any other member of its Group
with any reporting obligation if and to the extent required by any securities
exchange or regulatory or governmental body to which that party is subject or
submits (including NASDAQ, the SEC (including Regulation S-X), the London Stock
Exchange and the UK Financial Conduct Authority), wherever situated and whether
or not the requirement for information has force of the law;

(ii)
copies of all papers circulated to the Managing or Supervisory Board or tabled
at meetings of the Managing or Supervisory Board;

(iii)
copies of all reports provided by the Company to its lenders or to lenders of
any other member of its Group;

(iv)
details of any threatened or pending dispute in relation to the Company or any
other member of its Group;

(v)
in connection with the preparation and filing of (i) the audited or statutory
accounts, and (ii) the Tax returns (or other Tax filings or correspondence with
a Tax Authority) in relation to any jurisdiction in which such returns or
filings are required to be made, in either case, of that Shareholder, that
Shareholder’s Ultimate Parent and any entity within their respective Groups;

(vi)
information and documents necessary or desirable to enable the Shareholders to
give proper consideration over a reasonable period to any proposed transaction
or matter on which their approval or consent is sought or required under the
terms of this agreement;

(vii)
information required in order for a Shareholder’s Ultimate Parent to satisfy the
due diligence and other information requests made in connection with (i) any
merger or acquisition or (ii) its public debt and other financing documents or
to satisfy reasonable information requests from lenders to the Shareholder’s
Ultimate Parent or any entity within its Group; and

(viii)
information about all material developments affecting the business of the
Company or its Group.

(B)
The Company shall not provide a Shareholder with access to or copies of
information and records of the Company and of the members of its Group to the
extent that such information and records:

(i)
include Confidential Information relating to the other Shareholder or any member
of its Group dating from any time prior to the date of this agreement without
the written consent of such other Shareholder; or

(ii)
relate to a Shareholder Dispute Matter where the Shareholder Dispute Party is
that Shareholder.

9.2
Retention of Records

All records of the Company’s Group shall be retained for a period of at least
ten years from the end of the year to which such record relates, subject to
policies regarding the retention of email, mobile phone and other digital
records as may be established from time to time by the Company,
9.3
Access to Records

The Company agrees that it shall, to the extent reasonably practicable, upon
being given reasonable notice by a Shareholder, allow such Shareholder, its
auditors and professional advisers (each being under an obligation of
confidentiality to such Shareholder) reasonable access to inspect, review and
make copies of the books, accounting, tax and other records and information held
by the Company or any entity within the Company’s Group and to any of their
employees, officers, advisers or premises during Working Hours.
9.4
Provision of information by Supervisory Directors

Subject to clause 9.1(B), each Supervisory Director is irrevocably authorised by
the Company to disclose any information or records belonging to or concerning
the Company, any member of its Group or its or their business and assets to any
Shareholder upon whose request he is nominated and appointed or any member of
such Shareholder’s Group, provided that the recipient is under a duty of
confidentiality in relation to such information or records.
9.5
Management accounts

The Company will submit:
(A)
a monthly report concurrently to each Shareholder within 5 Business Days of the
end of the month (or any shorter period as agreed by the Shareholders) to which
it relates showing, inter alia, the consolidated income statement including
revenues, operating costs, financing costs, income taxes and other amounts, a
consolidated cash flow statement and consolidated balance sheet information of
the Company on a monthly, quarterly and year-to-date basis together with a
comparison to the Business Plan and the corresponding prior year period, and key
performance indicator statistics, to be provided in the format requested by each
Shareholder, after reflecting any adjustments or restatements requested by each
Shareholder to report the financial information under the Shareholder’s
accounting policies, but otherwise prepared in accordance with both Liberty
Global GAAP and Vodafone IFRS;

(B)
a monthly report concurrently to each Shareholder within 10 Business Days of the
end of the month to which it relates describing the status of the implementation
of the Company’s strategy and major projects as set out in the Business Plan and
including updated details of projected capital requirements, forecasts and
management information reports (including any quarterly forecasts and monthly
trading updates);

(C)
a comprehensive reforecast of the current Accounting Period or calendar year
contained within the most recent approved Business Plan:

(i)
in the case of the Vodafone Shareholder, within 15 Business Days of the end of
the fifth month of each Accounting Period and again within 15 Business Days of
the end of the ninth month of each Accounting Period; and

(ii)
in the case of the Liberty Global Shareholder, within 15 Business Days of being
requested to do so, provided that the Liberty Global Shareholder shall not be
entitled to make such a request more than twice in any period of 12 months; and

(D)
within 15 Business Days following each quarter end of the calendar year and each
Quarterly Accounting Period (as applicable), financial reporting packages will
be provided to the Shareholders prepared in accordance with both Liberty Global
GAAP and Vodafone IFRS that include all information reasonably required by the
Shareholders to prepare any required external reports, including, without
limitation, the quarterly and annual SEC reports of the Ultimate Parent of the
Liberty Global Shareholder and the quarterly trading updates and results
announcements of the Ultimate Parent of the Vodafone Shareholder. The financial
reporting package shall include, among other matters, an analysis of changes
from prior year to current year periods in the detail specified by the
Shareholders (to the extent that a Shareholder reports the Company as a separate
reportable segment).

9.6
Accounts

(A)
The Company shall provide to each Shareholder:

(i)
consolidated audited accounts of the Company’s Group for each 12 month period
ending on 31 December, prepared in accordance with Vodafone IFRS; and

(ii)
consolidated audited accounts of the Company’s Group for each 12 month period
ending on 31 December, prepared in accordance with Liberty Global GAAP,

in each case promptly following their approval by the Supervisory Board and no
later than two months after the end of the relevant 12 month period unless
required to be filed earlier by rules applicable to either Shareholder or a
member of its Group, or, to the extent they can be accommodated without undue
effort or disruption, by the transactional requirements of either Shareholder or
a member of its Group.
(B)
The Shareholders and the Company each agree and acknowledge that the intention
of the Shareholders is to hold their investment in the Company on the basis that
it is not consolidated onto the balance sheets of their respective audited
accounts (whether prepared under Vodafone IFRS or Liberty Global GAAP). In the
event of a change of accounting standards or practices that might require one or
both Shareholders to consolidate their investment in the Company onto its
balance sheet, the Shareholders agree to discuss what changes may be made to
avoid such consolidation, provided always that no Shareholder shall be obliged
to accept any amendment to any of its rights under this agreement (including in
respect of the Reserved Matters or its right to have Supervisory Directors
nominated and appointed upon its request) without its consent.

9.7
Observers

(A)
Each Shareholder shall have the right to appoint and dismiss up to three
representatives (who shall each be employees of a Shareholder or of any member
of its Group) to attend meetings of each of the Supervisory Board and Managing
Board and board meetings of each member of the Company’s Group, and meetings of
their committees, (the “Observers”). Each Observer is entitled to speak but not
vote or count in the quorum for any such meeting. Each Observer shall have the
right to receive notice of meetings, and to receive the same information, in the
same form and at the same time as the relevant directors or members of the
relevant committee.

(B)
Before an Observer is appointed by a Shareholder, he or she must enter into a
confidentiality undertaking in favour of the Company in the form approved by the
Supervisory Directors from time to time and the appointing Shareholder shall
procure that the Observer complies with the terms of that confidentiality
undertaking.

(C)
The appointment and dismissal of any Observer shall take effect upon delivery of
written notice signed by the Shareholder to the Company or presented at any
relevant meeting.

(D)
An Observer may appoint one other person (who shall also be an employee of a
Shareholder or of any member of its Group) to be their alternate, provided that
such alternate has entered into a confidentiality undertaking on the terms
described above in clause 9.7(B), and such appointment may be for a specific
meeting or for a specific or indefinite duration. If an Observer is replaced or
dismissed, any alternate appointed by such Observer shall automatically be
dismissed as such.

(E)
The rights of the Observer in clause 9.7(A) shall not apply in respect of any
Shareholder Dispute Matter involving the Shareholder who appointed him or any
member of its Group.

(F)
If an Observer is, in any way, directly or indirectly, interested in an existing
or a proposed transaction or arrangement with the Company, he must declare the
nature and extent of that interest to the Supervisory Directors before, in the
case of a proposed transaction, the transaction or arrangement is entered into
and, provided he has done so, the Observer shall be entitled to attend meetings
and receive information relating to that transaction or arrangement.


10.
BUSINESS PLANS

10.1
The Company shall procure that the Managing Board, with the assistance of the
Executive Management, shall prepare Business Plans which are submitted to the
Supervisory Board to replace the existing Business Plan (a “Draft Revised
Business Plan”) as follows:

(A)
by no later than 60 days prior to the end of each calendar year commencing after
Completion, comprising (i) a detailed operating budget for the 15 months
comprising the next calendar year and first three months of the subsequent
calendar year; and (ii) a financial and strategic plan for the 45 months
subsequent to the period covered by the detailed operating budget;

(B)
by no later than 60 days prior to the end of each Accounting Period commencing
after Completion, an update of the plan prepared in accordance with paragraph
(A) above (if applicable) comprising (i) a detailed operating budget for the 12
months comprising the next Accounting Period; and (ii) a financial and strategic
plan for the 48 months subsequent to the period covered by the detailed
operating budget;

or in such other format as has been approved in accordance with clause 4
(Reserved Matters)).
10.2
Each Draft Revised Business Plan submitted to the Supervisory Board in
accordance with clause 10.1 shall address, but not be limited to, the items and
subject matter of the Initial Business Plan.

10.3
Each Draft Revised Business Plan shall be reviewed by the Supervisory Board in
conjunction with the Managing Board and the Executive Management and shall be
finalised by the Managing Board (taking into account the direction and comments
of the Supervisory Board) prior to the start of the period to which it relates.
Promptly following such finalisation, the Draft Revised Business Plan shall be
approved and (subject to clause 4.2(A)(xxvi) (Reserved Matters)) adopted as the
Business Plan by the Supervisory Board in accordance with clause 8 (Proceedings
of Supervisory Board). The Supervisory Board shall use reasonable endeavours to
approve the Business Plan under clause 10.1(A) prior to the start of the last
month of the calendar year and the Business Plan under clause 10.1(B) prior to
the start of the last month of the Accounting Period.

10.4
In the event that a Draft Revised Business Plan is not approved and adopted as
the Business Plan by the Supervisory Board, the Managing Board will continue to
operate the business of the Company in accordance with the most recent approved
Business Plan. In the event that the most recent approved Business Plan does not
cover the next applicable period under clause 10.1(A) or 10.1(B) (as the case
may be), the business of the Company shall be operated in accordance with the
most recently approved Business Plan, adjusted to reflect the percentage change
in the CPI index (as published by Statistics Netherlands) for the relevant
period.


11.
DIVIDEND POLICY

11.1
Subject to (i) the availability of unrestricted cash, (ii) the availability of
sufficient distributable reserves or Shareholder Loans, if applicable, (iii) the
terms of the then existing financing facilities, (iv) maintaining a minimum cash
balance of €5 million; and (v) applicable law and regulation (including
directors’ fiduciary duties), the Company shall, as soon as reasonably
practicable following each period of two calendar months, distribute to each
Shareholder, in proportion to their respective Percentage Interests, an amount
equal to the unrestricted cash on the balance sheet of the Company. The Company
shall give notice in writing to the Shareholders, acting jointly, of the amount
of unrestricted cash available for distribution as soon as available and the
proposed distribution payment date. Distributions shall be made by way of
dividend or, if the Shareholders (acting jointly) notify the Company in writing
in advance, by way of rateable repayment of any outstanding Shareholder Loans,
by way of new upstream loans from the Company to the Shareholders or by way of
the proportionate buyback of Shares by the Company.

11.2
The Company shall use all reasonable endeavours to ensure that it is able to
declare and pay the distributions payable by the Company pursuant to clause 11.1
by procuring, so far as it is able to do so, the upstreaming of cash from
members of the Company’s Group and ensuring that the Company has sufficient
distributable reserves to declare such dividends and other distributions. In
particular, it shall take such actions as the Supervisory Board considers
appropriate to increase the amount of distributable reserves where there might
otherwise be a dividend (or distribution) shortfall amount, including by
carrying out a reduction of capital of the Company or of a subsidiary of the
Company.

11.3
The Company shall instruct its auditors to report on the distributable reserves
position of the Company at the same time as they sign their report on the
audited accounts.

11.4
The Company shall, so far as it is legally able, procure that (and the
Shareholders shall, so far as they are legally able, exercise their rights in
relation to the Company, including as provided in clause 22.1(C), to procure
that) all resolutions for the declaration or payment of dividends, distributions
or other payments required by this clause 11 are duly passed by the relevant
members of the Company’s Group, the Managing Board and the Supervisory Board (as
applicable).


12.
FUNDING AND CASH MANAGEMENT

12.1
It is the intention of the Shareholders and the Company that the Company is
self-funding and all members of its Group should be capable of financing their
activities on a standalone basis.

12.2
No Shareholder shall be obliged or permitted to provide any funding, whether in
the form of equity or debt, to the Company by way of subscription for further
shares or by way of loans or subscription for loan notes unless both
Shareholders agree to provide the funding in proportion to each Shareholder’s
Percentage Interest and the Shareholders agree in writing on the amount and
method of providing the funding.

12.3
No right to subscribe for, or convert any security into, a Share shall be
allotted or issued except with the prior consent in writing of each of the
Shareholders.

12.4
Cash collected by members of the Company’s Group shall be swept to a designated
account of the Company or any member of its Group and deposited for periods not
exceeding 90 days or for the period until the estimated payment date of the next
dividend in accordance with clause 11 (Dividend Policy) (whichever is shorter).
Such deposits shall be made with (at the discretion of the CFO of the Company):
(a) RCF Banks with a credit rating of BBB+ or better with at least one
international credit rating agency; and/or (b) money market funds with a credit
rating of AAA with at least one international credit rating agency.

12.5
Shareholder Loans

(A)
Each Shareholder Loan shall be on terms such that they do not have an adverse
impact on the credit rating of the Company, any member of the Company’s Group or
of any financial indebtedness of the Company’s Group owed to any third party in
accordance with the relevant criteria of each Rating Agency as amended from time
to time.

(B)
If the relevant criteria of any Ratings Agency changes such that the treatment
of the Shareholder Loan changes adversely from a credit rating standpoint, the
Vodafone Shareholder and the Liberty Global Shareholder shall cooperate with the
Company in a commercially reasonable manner to amend the terms of each relevant
Shareholder Loan to mitigate, to the greatest extent possible, such adverse
credit rating impact.


13.
TARGET LEVERAGE RATIO

13.1
It is the intention of the Shareholders that they manage the corporate finance
structuring and execution, credit rating, debt investor relations, hedging and
covenant monitoring activities of the Company’s Group in accordance with this
clause 13.

13.2
The Shareholders further agree and the Company acknowledges that the Company’s
Group shall be managed so as to maintain a Leverage Ratio of between 4.5:1 and
5:1 (inclusive) (the “Target Leverage Ratio”) and that they intend to cooperate
in relation to the matters set out in this clause 13, provided that where the
Shareholders do not agree on a particular matter, either Shareholder may require
the Company to implement such matter, including a refinancing or
recapitalisation of the financial debt of the Company’s Group, (and both
Shareholders agree to procure that the Company do so), provided that clause 13.6
is complied with in relation to such refinancing or recapitalisation.

13.3
The Shareholders will procure that as part of the quarterly financial reporting
package prepared in accordance with clause 9.5 (Management accounts) in respect
of a Quarterly Accounting Period, the CFO of the Company (with advice from, and
in consultation with, the Shareholders) will determine the Leverage Ratio as at
the end of, and with respect to, that Quarterly Accounting Period and shall give
written notice of the same, including the underlying calculations and
reconciliations, to the Shareholders. Any filing of a covenant certificate or
public announcement (including any presentations of the Leverage Ratio in any
public or private offering memorandum, information memorandum or prospectus, or
in any documents or other materials provided to ratings agencies) of the
Leverage Ratio requires prior approval of the Shareholders.

13.4
If the Leverage Ratio as at the end of a Quarterly Accounting Period is less
than 4.5:1 and it is reasonably expected that the Company will have sufficient
distributable reserves or Shareholder Loans to facilitate any distribution
required by clause 13.8 or the parties have agreed to distribute proceeds by way
of loan, either Shareholder may give written notice to the other that it intends
to organise the implementation by the Company of a recapitalisation of the
Company’s Group (a “Recapitalisation”) in order to increase the Leverage Ratio
to within the Target Leverage Ratio soon as reasonably practicable.

13.5
If at the end of any Quarterly Accounting Period the Company’s Group has any
outstanding financial debt with a remaining term of less than three years, or
the weighted average remaining term of all of its outstanding financial
indebtedness is less than six years, either Shareholder may give written notice
to the other that it intends to organise the implementation by the Company of a
refinancing by the Company’s Group (a “Refinancing”).

13.6
Recapitalisations and Refinancings shall be implemented in accordance with the
principles set out in Schedule 3 (Treasury Principles), and, for the avoidance
of doubt, the Shareholders agree that either of them may require the Company to
effect a Recapitalisation or Refinancing (as the case may be) in the
circumstances described in clauses 13.4 and 13.5 respectively provided that the
relevant financing is organised in accordance with, and raised on terms that are
in accordance with, the principles set out in Schedule 3 (Treasury Principles),
and the other Shareholder will take all necessary steps to procure that the
Company complies with any such requirement.

13.7
Notwithstanding the provisions of clause 13.4 and principle (B) of Schedule 3
(Treasury Principles), to the extent not implemented prior to the date of this
agreement, the Shareholders agree to implement a Recapitalisation as soon as
possible after the date of this agreement in order to increase the Leverage
Ratio to 4.99:1, using as a basis the pro forma information (presented under US
GAAP and prepared in accordance with the then existing financing facilities of
the Company and its Group) of the combined Dutch operations of the Vodafone
Shareholder and the Liberty Global Shareholder for the most recently completed
two Quarterly Accounting Periods and taking into account as an additional amount
of income the Agreed Cost Synergies Amount in the calculation of the Leverage
Ratio. The Shareholders further agree that the base case assumption is that such
Recapitalisation will be implemented through the issue of new high yield bonds
based on terms similar to the Liberty Global NL Group Holding B.V. Group’s high
yield bonds as at the date of this agreement and that the external legal counsel
of Ziggo Group Holding B.V. and its lenders as at the date of this agreement
will be engaged to act on such Recapitalisation. The Vodafone Shareholder
acknowledges and agrees that the entities comprising the Dutch operations of the
Vodafone Shareholder will, if necessary for the purposes of the
Recapitalisation, accede as obligors under the relevant financing facilities at
or prior to closing of such Recapitalisation.

13.8
Upon completion of a Recapitalisation and, subject to the availability of
sufficient distributable reserves or Shareholder Loans, if applicable, and
applicable law and regulation (including directors’ fiduciary duties), the
Company shall distribute to each Shareholder, in proportion to their respective
Percentage Interests, an amount equal to the net proceeds from such
Recapitalisation. Distributions shall be made by way of dividend or, if the
Shareholders, acting jointly, notify the Company in writing in advance, by way
of rateable repayment of any outstanding Shareholder Loans, by way of new
upstream loans from the Company to the Shareholders or by way of a proportionate
buyback of Shares by the Company.

13.9
The Company shall use all reasonable endeavours to ensure that it is able to
distribute to each Shareholder, in proportion to their respective Percentage
Interests, an amount equal to the net proceeds from the Recapitalisation by
upstreaming cash from members of its Group and ensuring that it has sufficient
distributable reserves to make such distributions.  In particular, it shall take
such actions as the Supervisory Board considers appropriate to increase the
amount of distributable reserves for any Quarterly Accounting Period where there
might otherwise be a distribution shortfall amount, including by carrying out a
reduction of capital of the Company or of a subsidiary of the Company.

13.10
The Company shall, so far as it is legally able, procure that (and the
Shareholders shall, so far as they are legally able, exercise their rights in
relation to the Company to procure that) all resolutions for the declaration or
payment of dividends or other distributions consistent with this clause 13 are
duly passed by the relevant members of the Company’s Group, the Managing Board
and the Supervisory Board (as applicable).

13.11
The Shareholders shall procure that the Company provides assistance to the
Shareholders (or either one of them) in connection with a Recapitalisation or
Refinancing, including by providing access to the books and records, documents
and employees of the Company and members of its Group, and any information that
a Shareholder may reasonably request (including, where applicable, for the
purposes of any public or private offering memorandum, information memorandum or
prospectus, or in any documents or other materials provided to ratings
agencies). The Company will also assist in the marketing of any debt securities
including preparation for and attendance of investor and rating agency meetings.

13.12
The provisions of this clause 13 shall cease to apply where (i) a ROFO Notice is
accepted by the Exiting Shareholder in accordance with clause 16.1(D) and for so
long as such sale does not terminate in accordance with clause 16.1(D) and (ii)
a Group Sale ROFO Notice is accepted by the Group Sale Shareholder in accordance
with clause 15.4(E) and for so long as such sale does not terminate in
accordance with clause 15.4(E).


14.
RESTRICTIONS ON DEALING WITH SHARES

14.1
Restrictions on disposals

No Disposal of any Share or Shareholder Loan or any legal or beneficial interest
in a Share or Shareholder Loan shall be permitted except a transfer of the
entire legal and beneficial interest in the Share or Shareholder Loan which is
permitted by the other terms of this agreement.
14.2
Lock-in period

No Disposal of Shares or Shareholder Loans shall be permitted prior to the third
anniversary of the date of this agreement except in accordance with clause 15.1
(Permitted Transfers) or clause 17.2 (Call option).
14.3
No partial transfers

Except in accordance with clause 15.1 (Permitted Transfers) and clause 19 (IPO),
no Shares or Shareholder Loans shall be transferred unless all Shares or
Shareholder Loans held by the relevant Shareholder and members of its Group are
transferred concurrently to the same transferee.
14.4
Security over Shares

Each of the Shareholders represents and warrants to the other that no security
has been granted over the Shares held by it.
14.5
Transfer of Shareholder Loans

Except in connection with a transfer to a Wholly-owned Affiliate pursuant to
clause 15.1, no Disposal of Shares shall be permitted to any person unless all
the outstanding Shareholder Loans of the transferring Shareholder and each
member of its Group are transferred, at par value together with any accrued but
unpaid interest, to such person.

15.
PERMITTED TRANSFERS

15.1
Transfers to Wholly-owned Affiliates

Subject to clause 15.2, a Shareholder may transfer any Share or Shareholder Loan
to any Wholly-owned Affiliate.
15.2
Requirements for making a Permitted Transfer

Prior to making any Permitted Transfer: (i) the transferring Shareholder shall
give the other Shareholder at least 5 Business Days’ notice of its intention to
transfer Shares or Shareholder Loans and (ii) the transferee shall first have
entered into (a) a Deed of Adherence in the form set out in Schedule 1 (Form of
Deed of Adherence) and/or (b) a Deed of Novation in the form set out in Schedule
4 (Form of Deed of Novation).
15.3
Permitted Transferee leaving the Group

A Permitted Transferee shall transfer, in a manner and to a transferee permitted
by this agreement, all the Shares and Shareholder Loans held by it before it
ceases to be in the same Group as the Principal Shareholder.
15.4
Intermediate holding company transfers

(A)
Except in connection with a Permitted Group Sale Disposal, a Qualifying Group
Sale Disposal or a Spin-off Disposal, each Shareholder agrees to procure that in
respect of itself and any entity within the chain(s) of entities between its
Ultimate Parent and the Shareholder (including the Shareholder but not its
Ultimate Parent), no transfer or issue of shares shall take place unless (i)
following such transfer or issue, at least 90 per cent of the nominal value of
the shares of the relevant entity continue to be held directly or indirectly by
its Ultimate Parent and (ii) the relevant Shareholder represents and undertakes
to the other Shareholder that the person(s) to whom the shares in the relevant
entity have been transferred or issued does not have the right to exercise
(either directly or indirectly) or otherwise influence the exercise by the
Shareholder of its rights in relation to the Company.

(B)
Either Shareholder (a “Group Sale Shareholder”) may at any time prior to the
fourth anniversary of the date of this Agreement serve a written notice (a
“Group Sale Notice”) on the other Shareholder (the “Non-Group Sale Shareholder”)
notifying the Non-Group Sale Shareholder of the intention of its Ultimate Parent
to sell all the shares in the Group Sale Shareholder or in any entity within the
chain(s) of entities between the Group Sale Shareholder and its Ultimate Parent,
but only where such sale would constitute a Qualifying Group Sale Disposal. A
Group Sale Notice must include details of the entity which the Group Sale
Shareholder proposes to sell and the proportion that the Relevant JV Revenue
bears to the Relevant Holdco Revenue and where the Group Sale Notice is served
by the Vodafone Shareholder, it must include a Revised Brand Licence Offer. If
both Shareholders serve a Group Sale Notice, the Group Sale Notice which is
deemed to have been received first in accordance with clause 34 (Notices) will
be the valid Group Sale Notice for the purposes of this clause 15.4. A Group
Sale Notice may not be served if an IPO Notice has already been served by the
other Shareholder and the process derived from such notice has not lapsed or
terminated, provided that the cooling off period under clause 19.4 (Cooling off
period) shall not apply.

(C)
Upon the receipt of a Group Sale Notice, the Non-Group Sale Shareholder may, at
any time within eight weeks from the date of the Group Sale Notice, serve a
written notice on the Group Sale Shareholder stating that it wishes to purchase
all the Shares (the “Group Sale ROFO Shares”) held by the Group Sale Shareholder
(a “Group Sale ROFO Notice”). The Group Sale ROFO Notice shall:

(i)
state the consideration payable (which shall be cash and/or listed common or
ordinary shares of the Ultimate Parent of the Non-Group Sale Shareholder) for
the Group Sale ROFO Shares, expressed as a fixed Euro amount, and all the other
terms (“Group Sale ROFO Terms”) on which the Group Sale ROFO Shares are proposed
to be purchased, which shall not impose any obligation on the Group Sale
Shareholder apart from the obligations (a) to sell the full and unencumbered
ownership of the Group Sale ROFO Shares to the Non-Group Sale Shareholder
together with all rights attaching thereto and (b) to provide standard title,
capacity, authority and no insolvency warranties;

(ii)
contain an offer (the “Group Sale ROFO Offer”) from the Non-Group Sale
Shareholder to purchase the Group Sale ROFO Shares from the Group Sale
Shareholder on the Group Sale ROFO Terms including to pay the entire fixed
consideration on completion of the sale and purchase (whether payment of cash
consideration or settlement of any share consideration, which for the avoidance
of doubt shall be listed on settlement), provided that completion of the Group
Sale ROFO Offer may, if so notified in the Group Sale ROFO Notice, be solely
conditional upon, (a) the obtaining of any anti-trust approvals or consents, (b)
the obtaining of any other regulatory approvals and consents and (c) the
obtaining of any shareholder and/or third party consents as are, in each case,
mandatorily required by law or regulation (including, without limitation, the
Listing Rules) in connection with the proposed acquisition of the Group Sale
ROFO Shares by the Non-Group Sale Shareholder and their sale by the Group Sale
Shareholder (the “Group Sale ROFO Conditions”); and

(iii)
where the Non-Group Sale Shareholder is the Liberty Global Shareholder or a
member of its Group, state whether it accepts or rejects the Revised Brand
Licence Offer.

(D)
The Group Sale ROFO Notice shall be irrevocable. For the purposes of this clause
15.4 (Intermediate holding company transfers), the Vodafone Shareholder and
Liberty Global Shareholder agree that:

(i)
if the Liberty Global Shareholder offers listed shares in its Ultimate Parent as
consideration for a Group Sale ROFO Offer, it shall:

(a)
offer Class C shares (which have the stock code LBTYK as at the date of this
agreement);

(b)
a combination of such Class C Shares and Class A Shares (which have the stock
code LBTYA as at the date of this agreement), to be offered in proportions equal
to the proportion that the value of each such share class (being the relevant
total number of shares in issue (excluding shares held in treasury) multiplied
by the relevant closing share price) represents of the total aggregate value of
the Class C Shares and Class A Shares in issue (excluding shares held in
treasury), in each case on the last trading day prior to the date of the Group
Sale ROFO Notice; or

(c)
if at the date of the Group Sale ROFO Notice the Class C shares or Class A
Shares no longer exist or its Ultimate Parent has one or more other classes of
listed common or ordinary share not in existence at the date of this agreement,
it will offer the class of share which provides the broadest exposure to the
profits or losses of its Ultimate Parent’s Group; and

(ii)
if the Vodafone Shareholder offers listed shares in its Ultimate Parent as
consideration for a Group Sale ROFO Offer and it has more than one class of
listed common or ordinary share, it will offer the class of share which provides
the broadest exposure to the profits or losses of its Ultimate Parent’s Group.

(E)
The Group Sale Shareholder may accept the Group Sale ROFO Offer contained in the
Group Sale ROFO Notice by providing notice in writing to the Non-Group Sale
Shareholder within two weeks of the date of the Group Sale ROFO Notice (failing
which, the Group Sale ROFO Offer will expire). If the Group Sale Shareholder
accepts the Group Sale ROFO Offer, the sale and purchase of the Group Sale ROFO
Shares shall be completed in accordance with clause 18 (Completion of transfers)
on the later of:

(i)
10 Business Days after the date on which all of the Group Sale ROFO Conditions
have been satisfied or waived (in whole or in part) by mutual agreement of the
Shareholders; and

(ii)
10 Business Days after the date on which the Group Sale Shareholder accepted the
Group Sale ROFO Offer,

or on such other date as the Shareholders may agree, provided always that such
date shall be no later than the Group Sale ROFO Completion Deadline, failing
which the agreement to sell and purchase the Group Sale ROFO Shares shall
terminate automatically. If all or part of the consideration for the Group Sale
ROFO Shares comprises shares in the Ultimate Parent of the Non-Group Sale
Shareholder, such shares shall be valued at the Share VWAP on the date of
completion of the transfer of the Group Sale ROFO Shares or, at the election of
the Non-Group Sale Shareholder, some or all of the fixed amount of consideration
may be satisfied in cash on completion of such transfer. Where the Non-Group
Sale Shareholder is the Liberty Global Shareholder or a member of its Group and
its Group Sale ROFO Notice stated that it had accepted the Revised Brand Licence
Offer, on completion of the sale of the Group Sale ROFO Shares the Company
shall, or shall procure that a member of its Group shall, execute a brand
licence on the terms and conditions set out in the Revised Brand Licence Offer.
(F)
If the Non-Group Sale Shareholder does not serve a Group Sale ROFO Notice on the
Group Sale Shareholder within eight weeks from the date of the Group Sale Notice
in accordance with clause 15.4(C) or the agreement to sell and purchase the
Group Sale ROFO Shares is terminated pursuant to clause 15.4(E), the Group Sale
Shareholder may proceed with the Qualifying Group Sale Disposal referred to in
the Group Sale Notice, provided that:

(i)
the entire legal and beneficial interest in each of the Group Sale ROFO Shares
is acquired, directly or indirectly, by the purchaser of the shares in the
entity the subject of the Qualifying Group Sale Disposal (the “Group Sale
Purchaser”);

(ii)
the transfer or disposal takes place within 12 months from the date of the Group
Sale Notice; and

(iii)
if the Group Sale Purchaser acquires the Group Sale ROFO Shares directly, such
purchaser shall, prior to the transfer, enter into a Deed of Adherence in the
form set out in Schedule 1.

(G)
If (i) the Group Sale Shareholder accepts a Group Sale ROFO Offer by providing
notice in writing to the Non-Group Sale Shareholder in accordance with clause
15.4(E), (ii) the agreement to sell and purchase the Group ROFO Shares is
terminated pursuant to clause 15.4(E) as a consequence of the failure of a
condition applicable to the Non-Group Sale Shareholder and (iii) as a result of
the termination of the Group Sale ROFO Offer described in (ii), the Qualifying
Group Sale Disposal referred to in the Group Sale Notice is no longer capable of
being completed, the Group Sale Shareholder may dispose of the Group Sale ROFO
Shares to a third party, provided that:

(i)
the entire legal and beneficial interest in each of the Group Sale ROFO Shares
is acquired, directly or indirectly, by the purchaser;

(ii)
the transfer or disposal takes place within 12 months from the date of the Group
Sale Notice; and

(iii)
the purchaser shall, prior to the transfer, enter into a Deed of Adherence in
the form set out in Schedule 1 (Form of Deed of Adherence).

(H)
If the Non-Group Sale Shareholder serves a Group Sale ROFO Notice on the Group
Sale Shareholder within eight weeks from the date of the Group Sale Notice in
accordance with clause 15.4(C) and the Group Sale ROFO Offer is not accepted by
the Group Sale Shareholder within two weeks of the date of the Group Sale ROFO
Notice, the Group Sale Shareholder may:

(i)
proceed with the Qualifying Group Sale Disposal referred to in the Group Sale
Notice; and

(ii)
if it does so, shall procure that all of the Shares held by the Non-Group Sale
Shareholder are also acquired by the Group Sale Purchaser, and

the Non-Group Sale Shareholder shall be deemed to have accepted an offer to sell
its Shares to the Group Sale Purchaser on the terms and conditions described in
clauses 15.4(I) and 15.4(J) below.
(I)
The consideration offered by the Group Sale Purchaser shall be wholly in cash.
Where the Shares of the Non-Group Sale Shareholder are purchased by the Group
Sale Purchaser in accordance with clause 15.4(H) only the net financial value to
the Non-Group Sale Shareholder of the sale of its Shares to the Group Sale
Purchaser (taking into account the consideration payable to the Non-Group Sale
Shareholder at completion and all other terms of such sale and purchase) must be
at least the fixed amount set out in the Group Sale ROFO Notice.

(J)
The transfer of the Non-Group Sale Shareholder’s Shares to the Group Sale
Purchaser as part of the Qualifying Group Share Disposal shall:

(i)
be solely conditional only upon (a) completion of the Qualifying Share Disposal,
(b) the obtaining of any anti-trust approvals or consents, (c) the obtaining of
any other regulatory approvals and consents, and (d) the obtaining of any
shareholder and/or third party consents, in the case of (b), (c) and (d), as are
mandatorily required by law or regulation (including, without limitation, the
Listing Rules) in connection with the proposed acquisition of the Shares by the
Group Sale Purchaser from the Non Group Sale Shareholder, and the Group Sale
Shareholder shall procure that the Group Sale Purchaser uses all reasonable
endeavours to satisfy those conditions;

(ii)
not impose any obligation on the Non Group Sale Shareholder apart from the
obligations (a) to sell the full and unencumbered ownership of the Group Sale
ROFO Shares to the Group Sale Purchaser together with all rights attaching
thereto and (b) to provide standard title, capacity, authority and no insolvency
warranties; and

(iii)
be completed in accordance with clause 18 (Completion of transfers) on the later
of:

(a)
the date of completion of the Qualifying Group Sale Disposal; and

(b)
10 Business Days after the day on which all of the conditions described in
clause 15.4(J)(i) have been satisfied (or waived (in whole or in part) by the
Non-Group Sale Shareholder);

or on such other date as the Shareholders may agree, provided always that such
date shall be no later than the Group Sale Disposal Deadline, failing which the
Disposal of the Shares by both the Non-Group Sale Shareholder and the Group Sale
Shareholder shall terminate automatically and the Group Sale Shareholder shall
give notice of the same to the Non-Group Sale Shareholder.
(K)
Both Shareholders shall act in good faith in complying with their obligations
under this clause 15.4.

(L)
The Group Sale Shareholder may give notice of termination of the sale process at
any time prior to the date eight weeks from the date of the Group Sale Notice.

15.5
Information and evidence

The transferor and the transferee of any Share or Shareholder Loans transferred
under this clause 15 and the Original Holder (if any) of the transferred Share
or Shareholder Loans, and, in relation to clause 15.4, each Shareholder, shall
each provide to the Supervisory Board, at its own expense, any information and
evidence reasonably requested in writing by the Supervisory Directors (excluding
those nominated by the Original Holder or Shareholder concerned) for the purpose
of determining whether the transfer to the proposed transferee complies with the
terms of this clause 15.
15.6
Compliance with agreement

Each Shareholder shall procure that all Permitted Transferees in relation to
which it is the Original Holder comply with the terms of this agreement.
15.7
Share purchase and redemptions by the Company

A Shareholder may dispose of any Share to the Company by way of redemption or
purchase provided the parties comply with the terms of clause 4 (Reserved
Matters).
15.8
Shareholders within the same Group

Following a Permitted Transfer, where there are two or more Shareholders which
are members of the same Group:
(A)
the Shareholder which holds the most Shares (the “Principal Shareholder”) shall
exercise the rights arising under this agreement or otherwise in relation to the
Company on behalf of all other Shareholders within the Group (each, a “Secondary
Shareholder”);

(B)
this agreement shall apply as if the Principal Shareholder and all other
Secondary Shareholders are one Shareholder;

(C)
all the rights of all other Secondary Shareholders under this agreement shall be
exercised exclusively by the Principal Shareholder;

(D)
any notice given by the Principal Shareholder under this agreement shall be
deemed also to be given by all other Secondary Shareholders; and

(E)
any notice required to be given to any other Secondary Shareholder shall be
given also to the Principal Shareholder and any purported exercise by any other
Secondary Shareholder shall be disregarded.


16.
TRANSFER OF SHARES FOR CONVENIENCE

16.1
ROFO

(A)
Either Shareholder (an “Exiting Shareholder”) may at any time from the fourth
anniversary of the date of this agreement serve a written notice (an “Exit
Notice”) on the other Shareholder (the “Non-Exiting Shareholder”) notifying the
Non-Exiting Shareholder of its intention to sell all its Shares in the Company
and exit the joint venture formed by this agreement and the Articles of
Association. An Exit Notice must include details of whether or not the proposed
disposal of the Shares is part of or in any way connected with a larger
transaction involving members of the Exiting Shareholder’s Group and where the
Exit Notice is served by the Vodafone Shareholder, it must include a Revised
Brand Licence Offer. If both Shareholders serve an Exit Notice, the Exit Notice
which is deemed to have been received first in accordance with clause 34
(Notices) will be the valid Exit Notice for the purposes of this clause 16.1. An
Exit Notice may not be served if an IPO Notice or Group Sale Notice has already
been served by the other Shareholder and the process following such notice has
not lapsed or terminated.

(B)
Upon the receipt of an Exit Notice, the Non-Exiting Shareholder may, at any time
within eight weeks from the date of the Exit Notice, serve a written notice on
the Exiting Shareholder stating that it wishes to purchase all the Shares (the
“ROFO Shares”) held by the Exiting Shareholder (a “ROFO Notice”). The ROFO
Notice shall:

(i)
state the consideration payable (which shall be cash and/or listed shares of the
Ultimate Parent of the Non-Exiting Shareholder) for the ROFO Shares, expressed
as a fixed Euro amount, and all the other terms (“ROFO Terms”) on which the ROFO
Shares are proposed to be purchased, which shall not impose any obligation on
the Exiting Shareholder apart from the obligations (a) to sell the full and
unencumbered ownership of the ROFO Shares to the Non-Exiting Shareholder
together with all rights attaching thereto and (b) to provide standard title,
capacity, authority and no insolvency warranties;

(ii)
contain an offer (the “ROFO Offer”) from the Non-Exiting Shareholder to purchase
the ROFO Shares from the Exiting Shareholder on the ROFO Terms including to pay
the entire fixed consideration on completion of the sale and purchase (whether
payment of cash consideration or settlement of any share consideration, which
for the avoidance of doubt shall be listed upon settlement), provided that
completion of the ROFO Offer may, if so notified in the ROFO Notice, be solely
conditional upon, (a) the obtaining of any anti-trust approvals or consents (b)
the obtaining of any other regulatory approvals and consents and (c) the
obtaining of any shareholder and/or third party consents as are, in each case,
mandatorily required by law or regulation (including, without limitation, the
Listing Rules) in connection with the proposed acquisition of the ROFO Shares by
the Non-Exiting Shareholder and their sale by the Exiting Shareholder (the “ROFO
Conditions”); and

(iii)
where the Non-Exiting Shareholder is the Liberty Global Shareholder or a member
of its Group, state whether it accepts or rejects the Revised Brand Licence
Offer.

(C)
The ROFO Notice shall be irrevocable. For the purposes of this clause 16
(Transfer of Shares for Convenience), the Vodafone Shareholder and Liberty
Global Shareholder agree that:

(i)
if the Liberty Global Shareholder offers listed shares in its Ultimate Parent as
consideration for a ROFO Offer, it shall:

(a)
offer Class C shares (which have the stock code LBTYK as at the date of this
agreement);

(b)
a combination of such Class C Shares and Class A Shares (which have the stock
code LBTYA as at the date of this agreement), to be offered in proportions equal
to the proportion that the value of each such share class (being the relevant
total number of shares in issue (excluding shares held in treasury) multiplied
by the relevant closing share price) represents of the total aggregate value of
the Class C Shares and Class A Shares in issue (excluding shares held in
treasury), in each case on the last trading day prior to the date of the ROFO
Notice; or

(c)
if at the date of the ROFO Notice the Class C shares or Class A Shares no longer
exist or its Ultimate Parent has one or more other classes of listed common or
ordinary share not in existence at the date of this agreement, it will offer the
class of share which provides the broadest exposure to the profits or losses of
its Ultimate Parent’s Group; and

(ii)
if the Vodafone Shareholder offers listed shares in its Ultimate Parent as
consideration for a ROFO Offer and it has more than one class of listed common
or ordinary share, it will offer the class of share which provides the broadest
exposure to the profits or losses of its Ultimate Parent’s Group.

(D)
The Exiting Shareholder may accept the ROFO Offer contained in the ROFO Notice
by providing notice in writing to the Non-Exiting Shareholder within two weeks
of the date of the ROFO Notice (failing which, the ROFO Offer will expire). If
the Exiting Shareholder accepts the ROFO Offer, the sale and purchase of the
ROFO Shares shall be completed in accordance with clause 18 (Completion of
Transfers) on the date which is the later of:

(i)
10 Business Days after the date on which all of the ROFO Conditions have been
satisfied or waived (in whole or in part) by mutual agreement of the
Shareholders; and

(ii)
10 Business Days after the date on which the Exiting Shareholder accepted the
ROFO Offer,

or on such other date as the Shareholders may agree, provided always that such
date shall be no later than the ROFO Completion Deadline, failing which the
agreement to sell and purchase the ROFO Shares shall terminate automatically. If
all or part of the consideration for the ROFO Shares comprises shares in the
Ultimate Parent of the Non-Exiting Shareholder, such Shares shall be valued at
the Share VWAP on the date of completion of the transfer of the ROFO Shares, or,
at the election of the Non-Exiting Shareholder, some or all of the fixed amount
of consideration may be satisfied in cash on completion of such transfer. Where
the Non-Exiting Shareholder is the Liberty Global Shareholder or a member of its
Group and its ROFO Notice stated that it had accepted the Revised Brand Licence
Offer, on completion of the sale of the ROFO Shares the Company shall, or shall
procure that a member of its Group shall, execute a brand licence on the terms
and conditions set out in the Revised Brand Licence Offer.
(E)
The Shareholders acknowledge that the Non-Exiting Shareholder shall be entitled
(subject to applicable law and regulation) to require the Company and its Group
to incur additional financial debt for the purposes of financing or refinancing
the purchase of the ROFO Shares by the Non-Exiting Shareholder, provided the
incurring of such additional financial debt is conditional on completion of the
purchase of the ROFO Shares by the Non-Exiting Shareholder.

(F)
If:

(i)
the Non-Exiting Shareholder does not serve a ROFO Notice on the Exiting
Shareholder within eight weeks from the date of the Exit Notice in accordance
with clause 16.1(B) or the agreement to sell and purchase the ROFO Shares is
terminated pursuant to clause 16.1(D); or

(ii)
the ROFO Offer is not accepted by the Exiting Shareholder within two weeks of
the date of the ROFO Notice in accordance with clause 16.1(D),

the Exiting Shareholder shall have the right to elect, by giving notice in
writing (an “Exit Election Notice”) to the Non-Exiting Shareholder and the
Company within one month of the expiry of the eight week period or of the
termination as set out or referred to in (i) or the lapse of the ROFO Offer in
the case of (ii) (as applicable), that it wishes to pursue:
(a)
a sale of all the Shares in the Company to a third party, in which case the
provisions of clause 16.2 (Drag Sale) shall apply; or

(b)
an IPO of the Company, in which case it shall be deemed to have served an “IPO
Notice” and the Exiting Shareholder shall be deemed to be the “Initiating
Shareholder” and the Non-Exiting Shareholder shall be deemed to be the
“Receiving Shareholder”, in each case for the purposes of clause 19 (IPO); or

(c)
a dual track process of a sale of all the Shares in the Company and an IPO of
the Company, in which case both clauses 16.1(F)(ii)(a) and 16.1(F)(ii)(b) shall
apply but the Exiting Shareholder shall be entitled to decide which of the two
processes will be completed.

(G)
Both Shareholders shall act in good faith in compliance with their obligations
under this clause 16.1.

16.2
Drag Sale

(A)
The provisions of this clause 16.2 shall only apply in the circumstances set out
in clauses 16.1(F)(ii)(a) and (c).

(B)
For the purposes of this clause 16.2, a “Drag Sale Offer” is an offer to buy all
(but not some only) of the Shares then in issue at the same fixed cash price per
Share and otherwise on the same terms per Share (together, the “Drag Sale
Terms”) which is:

(i)
made by a person (the “Drag Sale Offeror”) who:

(a)
is not a Shareholder;

(b)
is not an Affiliate of any Shareholder; and

(c)
has no agreement or arrangement of any kind with any Shareholder relating to the
offer other than as set out in the Drag Sale Terms;

(ii)
conditional on acceptance in respect of all the Shares then in issue within a
maximum of two weeks of the offer being made; and

(iii)
subject to no conditions other than (a) the obtaining of any anti-trust
approvals or consents, (b) the obtaining of any other regulatory approvals and
consents, and (c) the obtaining of any shareholder and/or third party consents,
as are, in each case, mandatorily required by law or regulation (including,
without limitation, the Listing Rules) in connection with the proposed
acquisition of the Shares by the Drag Sale Offeror and their sale by the
Shareholders.

(C)
The Exiting Shareholder shall use all reasonable endeavours to solicit a Drag
Sale Offer for all of the Shares in the Company and shall take all such steps as
are reasonable in accordance with prevailing M&A market practice. To the extent
that the Exiting Shareholder markets the Shares to more than one potential
purchaser by way of an auction process, nothing in this clause 16 shall prohibit
the Non-Exiting Shareholder from participating in such process.

(D)
The Exiting Shareholder undertakes to keep the Non-Exiting Shareholder informed
about the progress and status of the Drag Sale Offer and to consult with and
have regard to the reasonable representations of the Non-Exiting Shareholder in
connection with any decision relating to the material terms of the Drag Sale
Offer.

(E)
In the event of a Drag Sale Offer being made within six months after the date of
the Exit Election Notice, the Non-Exiting Shareholder shall be obliged to
transfer all of the Shares held by it to the Drag Sale Offeror on the Drag Sale
Terms subject to compliance with the remaining provisions of this clause 16.2
(Drag sale).

(F)
The Exiting Shareholder shall (within six months after the date of the Exit
Election Notice) deliver a written notice (a “Drag Notice”) to the Company and
the Non-Exiting Shareholder stating:

(i)
the amount of the consideration offered by the Drag Sale Offeror, expressed as a
fixed Euro amount per Share payable upon completion of the sale and purchase and
which shall be wholly in cash;

(ii)
the terms and conditions of payment of such consideration and all other material
terms and conditions of the Drag Sale Offer (including any locked box or leakage
mechanism but, for the avoidance of doubt, representations and warranties
proposed to be provided to the Drag Sale Offeror need not be included in the
Drag Notice, provided such representations and warranties are customary in the
context of a sale process for the Shares and such representations and warranties
do not represent a mechanism to transfer value to the Drag Sale Offeror).

(G)
Where the Exit Election Notice has been served in the circumstances set out in
clause 16.1(F)(ii), the net financial value to the Non-Exiting Shareholder of
the Drag Sale Offer (taking into account the consideration payable to the
Non-Exiting Shareholder at completion and all other Drag Sale Terms, but not
taking into account customary representations and warranties to be given by the
Non-Exiting Shareholder in respect of itself and the Company’s Group) must be an
amount at least 2 per cent greater than the fixed amount set out in the ROFO
Notice. For the avoidance of doubt, this shall not apply where the Exit Election
Notice has been served in the circumstances set out in clause 16.1(F)(i).

(H)
If the Exiting Shareholder delivers a Drag Notice in accordance with the
provisions of clause 16.2(F), the Non-Exiting Shareholder shall be deemed to
have accepted such offer on the same terms and conditions as accepted by the
Exiting Shareholder (including customary warranties and representations in
respect of itself and the Company’s Group subject to customary limitations on
the several liability of the Shareholders, equivalent in all material respects
to the terms agreed to by the Exiting Shareholder).

(I)
Subject to applicable law and regulation, the Non-Exiting Shareholder and the
Company shall take such action necessary (and in a timely manner) to achieve the
sale pursuant to a Drag Sale Offer as the Exiting Shareholder reasonably
requests, including but not limited to:

(i)
providing reasonable assistance to the Exiting Shareholder, the Company, the
Drag Sale Offeror and their respective advisers, including providing reasonable
access to the books and records and employees of the Company and its Group;

(ii)
approving any shareholder resolutions of the Company in connection with the sale
and generally attending shareholder and Supervisory Board meetings of the
Company when convened;

(iii)
appointing appropriate advisers to the Company in connection with the sale (the
fees and out of pocket expenses of such advisers to be borne by the Company);

(iv)
assisting in the production, negotiation and execution of such documentation as
is required to effect the sale; and

(v)
agreeing to and cooperating with any reorganisation or restructuring of the
Company and its Group which the Exiting Shareholder may consider necessary or
desirable to effect the sale.

(J)
The sale and purchase of the Shares held by the Non-Exiting Shareholder shall be
completed in accordance with clause 18 (Completion of Transfers) on the same day
and subject to the completion of the acquisition of the entire legal and
beneficial interest in all (but not some) of the Shares held by the Exiting
Shareholder, being the date 10 Business Days following the later of:

(i)
the day on which all of the conditions to the Drag Sale Offer have been
satisfied or waived (in whole or in part) by mutual agreement of the
Shareholders; and

(ii)
two weeks after the date on which the Non-Exiting Shareholder received the Drag
Notice,

or on such other date as the Shareholders may agree, provided always, however,
that such date shall be no later than the Drag Completion Deadline, failing
which the Drag Sale Offer shall terminate automatically and the Exiting
Shareholder shall give notice of the same to the Non-Exiting Shareholder.
(K)
The Exiting Shareholder may give notice of termination of the sale process at
any time prior to serving a Drag Notice.

(L)
Both Shareholders shall act in good faith when complying with their obligations
set out in this clause 16.2. The Shareholders shall appoint external legal
counsel, reporting accountants and such other advisers as may reasonably be
required (in each case at their own cost). If, at any time prior to the Drag
Completion Deadline, it becomes apparent to the Exiting Shareholder (acting
reasonably) that the sale process initiated pursuant to this clause 16.2 is
likely to fail to complete, or if the Exiting Shareholder ceases to pursue the
process for any reason, then the Exiting Shareholder shall give notice to the
Non-Exiting Shareholder and the Company as soon as practicable and shall procure
that such process is terminated. At any time after the date of the Drag Notice
the Non-Exiting Shareholder may, acting reasonably, request periodic updates
from the Exiting Shareholder on the status of the sale process and the Exiting
Shareholder shall, within five Business Days of such request, provide sufficient
details of the current status of activities and the overall intended timeline to
confirm that the Exiting Shareholder is continuing to pursue the process
diligently and in good faith. In the event that the Exiting Shareholder fails to
provide such information to the reasonable satisfaction of the Non-Exiting
Shareholder then the Non-Exiting Shareholder shall have the right to give notice
to the Exiting Shareholder requiring termination of the process with immediate
effect and the Exiting Shareholder shall procure the same.

(M)
Notwithstanding the above provisions of this clause 16.2, the Exiting
Shareholder shall be entitled to structure a sale of all of the assets and
liabilities of the Company and its Group through a structure other than a sale
of the Shares (such as an asset sale, merger or distribution) provided that it
can demonstrate to the reasonable satisfaction of the Non-Exiting Shareholder
that such process will deliver to the Non-Exiting Shareholder a net financial
value equal to a price per Share of at least 2 per cent higher than the fixed
amount set out in the ROFO Notice (but only where the Exit Election Notice has
been served in the circumstances set out in clause 16.1(F)(ii) and not where the
Exit Election Notice has been served in the circumstances set out in clause
16.1(F)(i)).

16.3
Cooling off period

Following service of a valid Exit Notice, no other Exit Notice or IPO Notice may
be served by either Shareholder for a period of nine months after the earlier of
the following events: (a) the process provided for in this clause 16 having
concluded without there being a sale of Shares; or (b) the Exiting Shareholder
having given notice to the Non-Exiting Shareholder (or vice-versa) of
termination of the relevant process in accordance with this clause 16.

17.
DEFAULT

17.1
Events of Default

The following are “Events of Default” in relation to a Shareholder:
(A)
any Shareholder makes any Disposal of any Shares which is in breach of this
agreement;

(B)
save as a consequence of any transfers or issues permitted by clause 15.4
(Intermediate holding company transfers), the Shareholder, or any entity within
the chain(s) of entities between the Ultimate Parent and the Company, ceases to
be a direct or indirect wholly-owned subsidiary of the Ultimate Parent and, as a
consequence, the Shareholder ceases to be a direct or indirect wholly-owned
subsidiary of the Ultimate Parent;

(C)
any procedure is commenced for the winding-up or re-organisation of any
Shareholder or its Ultimate Parent (other than for the purpose of a solvent
amalgamation or reconstruction) and that procedure (unless commenced by that
Shareholder or its Ultimate Parent, as the case may be) is not terminated or
discharged within thirty Business Days;

(D)
any procedure is commenced for the appointment of an administrator, receiver,
administrative receiver or trustee in bankruptcy in relation to any Shareholder
or its Ultimate Parent or all or substantially all of its assets and that
procedure (unless commenced by that Shareholder or its Ultimate Parent, as the
case may be) is not terminated or discharged within thirty Business Days;

(E)
the holder of any security over all or substantially all of the assets of any
Shareholder or its Ultimate Parent enforces that security and that enforcement
is not discontinued within thirty Business Days;

(F)
all or substantially all of the assets of any Shareholder or its Ultimate Parent
is subject to attachment, sequestration, execution or any similar process and
that process is not terminated or discharged within thirty Business Days;

(G)
if the Vodafone Shareholder has requested information and/or evidence from the
Liberty Global Shareholder to enable it to determine whether any of the above
circumstances apply to the Liberty Global Shareholder or its Ultimate Parent,
such information or evidence not being provided to the reasonable satisfaction
of the Vodafone Shareholder within ten Business Days after the request is
received; and

(H)
if the Liberty Global Shareholder has requested information and/or evidence from
the Vodafone Shareholder to enable it to determine whether any of the above
circumstances apply to the Vodafone Shareholder or its Ultimate Parent, such
information or evidence not being provided to the reasonable satisfaction of the
Liberty Global Shareholder within ten Business Days after the request is
received.

17.2
Call option

(A)
This clause 17.2 shall apply if an Event of Default set out in clauses 17.1(C)
to 17.1(F) occurs (a “Call Option Trigger”) and is continuing in relation to any
Shareholder (“Triggering Shareholder”).

(B)
The Shareholder that is not itself subject to a continuing Call Option Trigger
(the “Non-Triggering Shareholder”) may, acting reasonably and in good faith,
give notice to the Triggering Shareholder (with a copy to the Company) that a
Call Option Trigger is occurring and persisting and requiring it to sell or
procure the sale of all of the Shares held by the Triggering Shareholder (the
“Specified Shares”) to the Non-Triggering Shareholder at their Prescribed Value
and free from all encumbrances and together with all rights attaching to them
(“Call Option Notice”).

(C)
The parties shall use all reasonable endeavours to determine or procure the
determination of the Prescribed Value of the Specified Shares as soon as
reasonably practicable after the giving of a Call Option Notice.

(D)
The Shareholder which has served a Call Option Notice may revoke the Call Option
Notice within 10 Business Days after the Prescribed Value of the Specified
Shares has been determined. If the Call Option Notice is revoked, no further
Call Option Notice may be served in respect of the circumstances comprising the
relevant Call Option Trigger.

(E)
If the Call Option Notice is not revoked, the transfer of the Specified Shares
shall be:

(i)
solely conditional upon (a) the obtaining of any anti-trust approvals or
consents, (b) the obtaining of any other regulatory approvals and consents, and
(c) the obtaining of any shareholder and/or third party consents, in any case,
as are mandatorily required by law or regulation (including, without limitation,
the Listing Rules) in connection with the proposed acquisition of the Specified
Shares by the Non-Triggering Shareholder and their sale by the Triggering
Shareholder; and

(ii)
completed in accordance with clause 18 (Completion of Transfers), after the
determination of the Prescribed Value of the Specified Shares on the date being
the later of:

(a)
10 Business Days after the date on which all of the conditions described in
clause 17.2(E)(i) have been satisfied (or waived (in whole or in part) by the
Non-Triggering Shareholder);

(b)
10 Business Days after the date of determination of the Prescribed Value of the
relevant Shares; and

(c)
the date six months from the date of the Call Option Notice,

provided that if, at any time prior to completion, the relevant Event of Default
is remedied to the reasonable satisfaction of the Non-Triggering Shareholder
then completion shall not occur and the rights of the Non-Triggering Shareholder
to call the Specified Shares shall be terminated in respect of such Event of
Default. If, absent paragraph (c) above, completion of the transfer of the
Specified Shares would be required and the Non-Triggering Shareholder considers,
acting reasonably, that any further delay would create a material risk to
completion of the transfer, the Non-Triggering Shareholder shall be entitled to
serve a notice to that effect and completion shall take place on the date
falling 5 Business Days from such notice.
17.3
Cessation of rights

(A)
This clause 17.3 shall apply if, in the reasonable opinion of a Shareholder (the
“Non-Defaulting Shareholder”), an Event of Default set out in clauses 17.1(A) to
17.1(F) has occurred and is continuing in relation to any Shareholder (the
“Defaulting Shareholder”). Any rights granted under this clause to the
Non-Defaulting Shareholder are additional to any rights the same Shareholder has
under clause 17.2 (Call option).

(B)
The Non-Defaulting Shareholder may give notice (“Default Notice”) to the
Defaulting Shareholder and the Company that an Event of Default is occurring and
persisting. The Default Notice must identify the particular Event of Default
that the Non-Defaulting Shareholder claims is occurring and must include
evidence giving a reasonable basis to substantiate this claim.

(C)
Within 10 Business Days of receipt of the Default Notice, the Defaulting
Shareholder may, acting reasonably, serve a notice in writing on the
Non-Defaulting Shareholder (with a copy to the Company) (the “Default Dispute
Notice”) stating that it disputes that the Event of Default identified in the
Default Notice is occurring. The Default Dispute Notice must include reasons and
evidence giving a reasonable basis in support of the Defaulting Shareholder’s
position.

(D)
As soon as reasonably practicable following receipt of the Default Dispute
Notice, and, in any event within 5 Business Days, the Shareholders shall jointly
appoint and instruct a Queen’s Counsel to determine whether or not the Event of
Default described in the Default Notice is occurring, such determination to be
provided within 10 Business Days of the date of instruction. If the Shareholders
fail to agree the appointment of a Queen’s Counsel within the 5 Business Day
time period, the Non-Defaulting Shareholder may request that the Chairman of the
General Council of the Bar appoint a Queen’s Counsel from Erskine Chambers, One
Essex Court Chambers and Brick Court Chambers, within 5 Business Days of the
date of such request, to provide the determination described in this clause.

(E)
In the event of an Event of Default under clause 17.1(A) or 17.1(B) the
Defaulting Shareholder shall have a period of three months from the date of the
Default Notice within which it may remedy the Event of Default to the reasonable
satisfaction of the Non-Defaulting Shareholder, in which case the remaining
provisions of this clause 17.3 shall cease to apply.

(F)
If no Default Dispute Notice is served or if the Shareholders subsequently agree
or if the Queen’s Counsel opinion referred to in clause (D) determines that the
Event of Default identified in the Default Notice is still occurring at the time
such determination is made, and, in the event of an Event of Default under
clause 17.1(A) or 17.1(B), the three month cure period has expired and the
relevant Event of Default has not been remedied, then the Shareholders and
Company agree that:

(i)
the Defaulting Shareholder will not have any rights to dividends or
distributions under clauses 11 (Dividend Policy) or 13 (Target Leverage Ratio),
any reserved matter rights under clause 4 (Reserved Matters) or Supervisory
Director nomination and appointment rights under clause 6 (Shareholder
Appointments) until the Event of Default identified in the Default Notice is
remedied to the satisfaction of the Non-Defaulting Shareholder (acting
reasonably) or a transfer of the Specified Shares is completed pursuant to
clause 17.2 (Call Option) (such period being the “Default Period”);

(ii)
during the Default Period, the Supervisory Directors nominated and appointed
upon request of the Defaulting Shareholder shall cease to count in the quorum
for and to have voting rights in meetings of the Supervisory Board, and
resolutions of the Supervisory Board shall be decided by a simple majority vote
of all votes cast by the Supervisory Directors present or represented by an
Alternate (and entitled to count in the quorum of such meeting) including the
vote of at least two of the Supervisory Directors nominated and appointed upon
request of the Non-Defaulting Shareholder (but excluding the votes of the
Supervisory Directors nominated and appointed request of the Defaulting
Shareholder);

(iii)
the Defaulting Shareholder must pay to the Non-Defaulting Shareholder an amount
equal to any dividends or distributions it received during the period from the
date of the Default Notice to the end of the Default Period (less any Tax
payable thereon (or Tax which would have been so payable but for the
availability of any Relief) by the Defaulting Shareholder); and

(iv)
for the avoidance of doubt, during the Default Period, the Defaulting
Shareholder must comply with its obligations under this agreement.

The rights of the Defaulting Shareholder shall be reinstated on the day
immediately following the end of the Default Period.
17.4
Protection of legitimate interests

Each of the parties agrees and acknowledges that:
(A)
the Shareholders have a common commercial objective and interest, being the
successful promotion and development of the Company’s Group and the Business,
and that this is dependent on, inter alia, the mutual trust, confidence and
co-operation between the Shareholders, their respective Groups and between the
Supervisory Directors;

(B)
this clause 17 is a common provision in agreements of this nature and is
reasonable and proportionate to protect the Shareholders’ legitimate interests
described above; and

(C)
each of the Shareholders is a sophisticated commercial enterprise which has
engaged legal and financial advisers to advise it in relation to this agreement.


18.
COMPLETION OF TRANSFERS

18.1
Encumbrances and rights

(A)
Where this clause 18 applies to the transfer of any Share, the Share shall be
transferred free of encumbrances and with all rights attaching thereto.

(B)
Where this clause 18 applies to the transfer of any Shareholder Loans, the
Shareholder Loans shall be transferred at par together with all accrued but
unpaid interest, free of encumbrances and with all rights attaching thereto.

18.2
Satisfaction of conditions

Where this clause 18 applies to the transfer of any Share, the Shareholders
shall (and shall procure that the relevant members of their Group) cooperate
with one another (acting reasonably) with a view to satisfying any conditions
that the transfer of such Shares are subject to and otherwise use best
endeavours to fulfil or procure the fulfilment of any such conditions as soon as
reasonably practicable.
18.3
Obligations at completion

In order to transfer Shares and/or Shareholder Loans under this agreement:
(A)
the purchaser shall pay the aggregate transfer price in respect of the relevant
Shares and/or Shareholder Loans to (i) the seller’s nominated account on the
date of completion, (ii) to the non-exclusive quality account of the civil law
notary involved with the transfer of the Shares and/or Shareholder Loans, or
(iii) in such other manner as may be agreed by the seller and the purchaser
before completion of the transfer of the Shares and/or Shareholder Loans;

(B)
the Company shall provide the Dutch civil law notary involved with the transfer
of the Shares with the up-to-date original shareholders’ register of the Company
on the date of completion of the transfer of the Shares;

(C)
the seller, the purchaser and the Company shall execute (either in person or by
way of proxy) a notarial deed of sale, purchase and transfer of the Shares
and/or Shareholder Loans (if required) before a Dutch civil law notary; and

(D)
the seller, the purchaser and the Company shall take all such other steps or
decisions as are reasonably necessary to implement the transfer.


19.
IPO

19.1
IPO Notice

(A)
Either Shareholder (the “Initiating Shareholder”) may at any time within the
first six month period following the third anniversary of the date of this
agreement or at any time following the fourth anniversary of the date of this
agreement serve a written notice on the other Shareholder (the “Receiving
Shareholder”) that it wishes to pursue an IPO of the Company (an “IPO Notice”).
Following service of an IPO Notice, the Initiating Shareholder shall use all
reasonable endeavours to implement an IPO in accordance with this clause 19.
Unless otherwise permitted by this agreement, an IPO Notice may not be served if
an Exit Notice or Group Sale Notice has been served and the process following
from such notice has not lapsed or terminated.

(B)
Each Shareholder shall appoint, within 20 Business Days of receipt of the IPO
Notice by the Receiving Shareholder, one investment bank of international repute
to act as a joint global coordinator and joint bookrunner for the IPO (together,
the “Joint Global Coordinators”) and in addition the Shareholders can, by mutual
agreement, appoint any additional investment banks of international repute to
act as bookrunners and lead managers. The Shareholders shall also appoint other
external legal counsel, reporting accountants and other advisers as may
reasonably be required (in each case at their own cost) and shall procure that
the Company appoints advisers which it reasonably requires (at the cost of the
Company).

(C)
Following the appointment of the Joint Global Coordinators, the Shareholders
undertake to each other to work together in good faith with the Company and the
Joint Global Coordinators so that the Joint Global Coordinators can make a
recommendation as to the most favourable stock exchange for the IPO (which may
only be the main market of Euronext in The Netherlands, the London Stock
Exchange in the UK or NASDAQ in the United States unless agreed otherwise by the
Shareholders), the offer structure of the IPO, the equity story, optimal
execution market windows, capital structure and capital allocation policies and
provide an opinion as to the price range and offer size for an IPO. When making
their recommendation, the Joint Global Coordinators shall take into account the
intention of the Shareholders to achieve a successful IPO in accordance with the
following principles which shall be balanced in accordance with the priorities
stated below (the “IPO Principles”):

(i)
maximising the valuation of the Shares to be sold in the IPO (as the first
priority);

(ii)
ensuring a good after-market performance of the listed Shares post-IPO with good
liquidity levels consistent with IPOs of a similar nature (as the second
priority);

(iii)
achieving a sale of the greatest possible number of Shares in the IPO (as the
third priority).

There shall be no issue of new Shares (primary raise) for the purpose of
reducing the net debt of the Company’s Group without the approval of both
Shareholders.
(D)
As soon as reasonably practicable following the receipt of the recommendation of
the Joint Global Coordinators described in clause 19.1(C) above and, in any
event, no later than 20 Business Days ahead of any proposed intention to float
announcement being made in connection with an IPO, the Initiating Shareholder
may serve an “IPO Tag Notice” on the Receiving Shareholder, such notice to
include details of the number of Shares proposed to be offered for sale by the
Initiating Shareholder pursuant to the IPO, up to the maximum number of shares
that the Joint Global Coordinators recommend can be sold in the IPO (“Offer Size
Recommendation”) and details of the offer structure of the IPO, the equity
story, the optimal execution market window(s), capital structure and capital
allocation policies. The Receiving Shareholder shall have the option,
exercisable within 15 Business Days of receipt of the IPO Tag Notice by giving
written notice to the Initiating Shareholder, to require that up to the number
of Shares held by it equivalent to its Percentage Interest multiplied by the
Offer Size Recommendation are offered for sale pursuant to the IPO.

(E)
If the Receiving Shareholder exercises the option described in clause 19.1(D)
above, the number of shares that the Initiating Shareholder may offer for sale
shall be reduced to such extent required to allow the Receiving Shareholder to
be able to sell up to the number of Shares held by it equivalent to its
Percentage Interest multiplied by the Offer Size Recommendation.

(F)
If the Receiving Shareholder does not elect to exercise the option described in
clause 19.1(D) above, then the Initiating Shareholder and the Company may
proceed with the IPO on the basis of the recommendation of the Joint Global
Coordinators.

(G)
If, due to a change in market conditions or other relevant circumstances, the
amount of shares to be sold in an IPO is less than the Offer Size
Recommendation, then the Initiating Shareholder may determine (on the advice of
the Joint Global Coordinators) that the number of shares that the Initiating
Shareholder and Receiving Shareholder can offer for sale pursuant to the IPO
shall be scaled down, pro-rata to the allocation determined in accordance with
clauses 19.1(D) to (E) for an offer in line with Offer Size Recommendation.

(H)
Subject to clause 19.1(G), an IPO may not be implemented unless it complies with
the parameters set out in the IPO Tag Notice.

(I)
An IPO may only involve the admission to trading of the Company’s shares on the
main market of Euronext in The Netherlands, the London Stock Exchange in the UK
or NASDAQ in the United States, unless agreed otherwise by the Shareholders;

(J)
An IPO must be completed within nine months of the date of the IPO Notice,
failing which (unless the Shareholders otherwise agree) the Shareholders shall
procure that such process is terminated.

19.2
Post-IPO Governance

The Shareholders acknowledge their intention to maintain, to the extent
consistent with the IPO Principles, the governance of the Company following
completion of an IPO and that set out in Schedule 5 (Post-IPO governance) is a
set of principles that would be used as a basis of discussion to determine the
governance of the Company following completion of an IPO.
19.3
Co-operation and Fees

(A)
On or after the receipt of an IPO Notice, each of the Shareholders undertakes to
each other to:

(i)
vote all of its Shares in favour of all resolutions (or sign appropriate written
resolutions or consents to short notice) reasonably necessary to facilitate the
IPO (including to facilitate any pre-IPO reorganisation) and to comply with its
obligations set out in this clause in relation to such IPO;

(ii)
take all such other steps and actions and give any consents reasonably necessary
to facilitate the IPO (including to facilitate any pre-IPO reorganisation);

(iii)
do everything within its power to procure, to the maximum extent permitted by
law, that any Supervisory Directors nominated and appointed upon its request do
everything within their power to achieve the listing of the Company pursuant to
the IPO, in accordance with the provisions of this clause;

(iv)
take such action as is reasonably necessary to achieve a successful IPO in
accordance with the IPO Principles, including but not limited to:

(a)
providing reasonable assistance and cooperation to the Initiating Shareholder,
the Company, the Joint Global Coordinators and their respective advisers;

(b)
providing reasonable access to the books and records and employees of the
Company and its Group;

(c)
approving any shareholder resolutions in connection with the IPO;

(d)
assisting in the production, negotiation and execution of such documentation as
is required to effect the IPO;

(e)
agreeing to and cooperating with any process to repay or capitalise the
Shareholder Loans;

(f)
agreeing to and cooperating with any reorganisation or restructuring of the
Company’s Group which the Initiating Shareholder may consider necessary or
desirable to effect the IPO (acting reasonably), provided that, save for the
capitalisation or repayment of the Shareholder Loans, there shall be no
de-leveraging of the Company’s Group without the approval of both Shareholders;

(g)
giving customary opinions, warranties and indemnities to the Joint Global
Coordinators, bookrunners and lead managers to the IPO in respect of itself and
the Company’s Group;

(h)
entering into a relationship agreement with the Company affording the Company
such degree of independence as is consistent with market practice in relation to
the exchange in question; and

(i)
being subject to such restrictions on the sale of any Shares they continue to
hold following the IPO (lock-up obligations) as are reasonably required by the
Joint Global Coordinators, bookrunners and lead managers to the IPO in
accordance with prevailing market practice.

(B)
The Company and the Shareholders agree that they will each bear their own
respective costs incurred in connection with the IPO.

(C)
Both Shareholders shall act in good faith in complying with their obligations
under this clause 19.

(D)
If, at any time prior to expiry of the nine month period set out in clause
19.1(J), it becomes apparent to the Initiating Shareholder (acting reasonably)
that the IPO process initiated pursuant to this clause 19 is likely to fail to
complete, or if the Initiating Shareholder ceases to pursue the process for any
reason, then the Initiating Shareholder shall give notice to the Receiving
Shareholder. The Receiving Shareholder shall have 5 Business Days to elect to
continue with the IPO process in respect of its Shares. If the Receiving
Shareholder does not make such election, the Shareholders shall as soon as
practicable following the expiry of the 5 Business Day period referred to above
procure that such process is terminated. If the Receiving Shareholder elects to
continue to pursue the IPO process pursuant to this clause, the Receiving
Shareholder:

(i)
must complete the IPO within the nine month period set out in clause 19.1(J), as
it applied to the initial IPO process;

(ii)
shall be considered the Initiating Shareholder for the purposes of this clause
19 and the other Shareholder shall be deemed the Receiving Shareholder; and

(iii)
it must comply with the procedure set out in this clause 19 in respect of any
IPO process it pursues.

(E)
At any time after the date of the IPO Notice the Receiving Shareholder may,
acting reasonably, request periodic updates from the Initiating Shareholder on
the status of the IPO process and the Initiating Shareholder shall, within five
Business Days of such request, provide sufficient details of the current status
of activities and the overall intended timeline to enable the Receiving
Shareholder to confirm that the Initiating Shareholder is continuing to pursue
the process diligently and in good faith.

(F)
In the event that the Initiating Shareholder fails to provide such information
to the reasonable satisfaction of the Receiving Shareholder then the Receiving
Shareholder shall have the right to give notice to the Initiating Shareholder
requiring termination of the process with immediate effect and the Shareholders
shall procure the same.

19.4
Cooling off period

Following service of a valid IPO Notice, no other IPO or an Exit Notice may be
served by the either Shareholder for a period of nine months after the earlier
of the following events: (a) all time periods referred to in this clause 19 have
expired; or (b) the termination of the IPO in accordance with this clause 19.
19.5
Post-IPO ROFO

(A)
If, at any time following completion of an IPO, either Shareholder (a “Selling
Shareholder”) wishes to sell some or all of its Shares in the Company to any
person other than a Permitted Transferee, it shall serve a written notice (a
“Sale Notice”) on the other Shareholder (the “Remaining Shareholder”),
specifying the number of Shares which it intends to sell (the “Sale Shares”).

(B)
Upon the receipt of a Sale Notice, the Remaining Shareholder may, at any time
within 2 Business Days from the date of the Sale Notice, serve a written notice
on the Selling Shareholder stating that it wishes to purchase all the Sale
Shares (an “IPO ROFO Notice”). The IPO ROFO Notice shall:

(i)
state the consideration payable (which shall be cash), expressed as a fixed Euro
amount per Sale Share and all the other terms (“IPO ROFO Terms”) on which the
Sale Shares are proposed to be purchased, which shall not impose any obligation
on the Selling Shareholder apart from the obligation to sell the full and
unencumbered ownership of the Sale Shares to the Remaining Shareholder together
with all rights attaching thereto and shall provide for payment of the entire
fixed cash consideration per Sale Share to be made at completion of the sale and
purchase;

(ii)
contain an unconditional offer (the “IPO ROFO Offer”) from the Remaining
Shareholder to purchase the Sale Shares from the Selling Shareholder on the IPO
ROFO Terms;

(C)
The IPO ROFO Notice shall be irrevocable.

(D)
If the IPO ROFO Offer contained in the IPO ROFO Notice is accepted by the
Selling Shareholder by notice in writing to the Remaining Shareholder within 2
Business Days of the date of the IPO ROFO Notice, the sale and purchase of the
ROFO Shares shall be completed in accordance with the settlement procedures of
the relevant stock exchange on the date falling 5 Business Days after the date
on which the Selling Shareholder accepted the IPO ROFO Offer.

(E)
If:

(i)
the Remaining Shareholder does not serve an IPO ROFO Notice on the Selling
Shareholder within 2 Business Days from the date of the Sale Notice in
accordance with clause 19.5(B); or

(ii)
the IPO ROFO Offer is not accepted by the Selling Shareholder within 2 Business
Days of the date of the IPO ROFO Notice in accordance with clause 19.5(D), such
offer shall irrevocably lapse, and,

in each case, the Selling Shareholder shall have the right to pursue a sale of
the Sale Shares to a third party, in which case the provisions of clause 19.5(F)
shall apply.
(F)
Where the Selling Shareholder pursues a sale of the Sale Shares to a third
party:

(i)
the sale of the Sale Shares to a third party must be unconditional;

(ii)
the net financial value to the Selling Shareholder of any sale of the Sale
Shares must be a price per Share no less than 97.5 per cent of the fixed amount
per Sale Share set out in the IPO ROFO Notice; and

(iii)
the sale of the Sale Shares to a third party must be completed within 5 Business
Days from the date the later of the expiry or termination of the ROFO Offer.


20.
EFFECT OF DEED OF ADHERENCE AND DEED OF NOVATION

(A)
The parties agree to extend the benefit of this agreement to any person who
acquires Shares in accordance with this agreement and enters into a Deed of
Adherence in the form set out in Schedule 1 (Form of Deed of Adherence), but
without prejudice to the continuation inter se of the rights and obligations of
the original parties to this agreement and any other persons who have entered
into such a Deed of Adherence.

(B)
The parties agree to extend the benefit of this agreement to any person who
acquires Shareholder Loans in accordance with this agreement and enters into a
Deed of Novation in the form set out in Schedule 4 (Form of Deed of Novation),
but without prejudice to the continuation inter se of the rights and obligations
of the original parties to this agreement and any other persons who have entered
into such a Deed of Novation.


21.
PRESCRIBED VALUE

The “Prescribed Value” of any Shares shall be determined as follows:
(A)
the Prescribed Value of any Shares shall be a percentage of the market value of
the total issued share capital of the Company, such percentage being equal to
the percentage of such total issued share capital represented by those Shares;

(B)
the market value of the total issued share capital of the Company shall be an
amount determined on the basis of the fully distributed market value at which
the Company’s Shares would trade on a regulated market (excluding any IPO
discount);

(C)
the Prescribed Value shall be as agreed between the Vodafone Shareholder and the
Liberty Global Shareholder or in the absence of agreement within 15 Business
Days from the date of the Call Option Notice, as determined in accordance with
the following procedure:

(i)
each Shareholder shall appoint an investment bank of international repute within
20 Business Days of the date of the Call Option Notice to act as appraiser under
this procedure (the banks designated by the Vodafone Shareholder and Liberty
Global Shareholder being referred to herein as the “Vodafone Banker” and the
“Liberty Global Banker”, respectively). Within 5 Business Days after the
designation of the Vodafone Banker or the Liberty Global Banker, whichever is
later, the Vodafone Banker and the Liberty Global Banker shall agree upon and
jointly designate a third investment bank of international repute to be
appointed by the Company and serve as an appraiser pursuant to this procedure
and in the event that the Vodafone Banker and Liberty Global Banker fail to
agree on a third investment bank (the “Third Banker” and collectively with the
Vodafone Banker and Liberty Global Banker, the “Bankers”) within the 5 Business
Day period, the third investment bank shall be an investment bank of
international repute appointed by the Chairman of the British Bankers
Association;

(ii)
on the date 30 Business Days from the date of designation of the Third Banker,
the Vodafone Banker, Liberty Global Banker and Third Banker shall each deliver
to the Company their determination of the Prescribed Value of the relevant
Shares;

(iii)
the higher of the Prescribed Value determined by the Vodafone Banker and Liberty
Global Banker is the “Higher Number” and the lower Prescribed Value determined
by the Vodafone Banker and Liberty Global Banker is the “Lower Number”;

(iv)
if the Higher Number is not more than 110 per cent of the Lower Number, the
Prescribed Value will be the arithmetic average of such two numbers;

(v)
if the Higher Number is more than 110 per cent of the Lower Number, the
Prescribed Value will be:

(a)
the Higher Number, if the Prescribed Value determined by the Third Banker
(“Third Number”) is greater than the Higher Number;

(b)
the Lower Number, if the Third Number is less than the Lower Number;

(c)
the arithmetic average of the Third Number and the other number (Higher Number
or Lower Number) that is closer to the Third Number, if the Third Number falls
within the range between (and including) the Lower Number and the Higher Number;
or

(d)
the Third Number, if the Lower Number and the Higher Number are equally close to
the Third Number;

(D)
the Shareholders agree to procure that the Company provide each Banker with such
information within the Company’s possession that may be reasonably requested in
writing by such Banker for purposes of its evaluation hereunder;

(E)
the Bankers are permitted to freely consult with the Company and the
Shareholders in the course of conducting their evaluations;

(F)
the Bankers shall act as experts and not as arbitrators whose decision shall,
save for manifest error, be final and binding; and

(G)
all Bankers’ fees shall be borne by the Shareholders, pro rata to their
Percentage Interest.


22.
SHAREHOLDER UNDERTAKINGS

22.1
General

Each Shareholder undertakes with each other Shareholder that it will:
(A)
comply with each of the provisions of this agreement;

(B)
exercise its voting rights and other rights as a shareholder of the Company in
order (insofar as it is able to do so through the exercise of such rights) to
give full effect to the terms of this agreement and the rights and obligations
of the parties as set out in this agreement; and

(C)
procure that any Supervisory Director nominated and appointed upon its request
from time to time shall (subject to their fiduciary duties to the Company)
exercise their voting rights and other powers and authorities in order (insofar
as they are able to do so through the exercise of such rights, powers and
authorities) to give full effect to the terms of this agreement and the rights
and obligations of the parties as set out in this agreement. If a Supervisory
Director nominated and appointed by a Shareholder is not exercising their voting
rights and other powers and authorities in order to give full effect to the
terms of this agreement and the rights and obligations of the parties as set out
in this agreement, the Shareholder that nominated and appointed such Supervisory
Directors will, at the request of the other Shareholder, procure the resignation
of the Supervisory Director concerned.

22.2
Anti-corruption

(A)
Each Shareholder undertakes to the other Shareholder and the Company that it
will not, and will (to the extent within its powers) procure that its Associated
Persons will not, engage in any activity, practice or conduct in connection with
its interest in the Company or the operation of the Business which would give
rise to an offence under or non-compliance with any anti-bribery and
anti-corruption laws, regulations or codes that may apply to the Company, its
Associated Persons or a Shareholder or its Associated Persons from time to time,
including without limitation, the Bribery Act 2010 and the US Foreign and
Corrupt Practices Act 1977.

(B)
Each Shareholder undertakes to the other Shareholder and the Company that it
will (to the extent within its powers) procure that the Company and its
Associated Persons will not engage in any activity, practice or conduct in
connection with the operation of the Business which would give rise to an
offence under or non-compliance with any anti-bribery and anti-corruption laws,
regulations or codes that may apply to the Company, its Associated Persons or a
Shareholder or its Associated Persons from time to time, including without
limitation, the Bribery Act 2010 and the US Foreign and Corrupt Practices Act
1977.

(C)
Each Shareholder will at the reasonable request of the other Shareholder or the
Company, confirm in writing that it has complied with its undertakings under
clauses 22.2(A) and (B) and will provide any information reasonably requested by
that other party in support of such compliance.

(D)
To the extent permitted by law, each Shareholder will indemnify and hold
harmless the other Shareholder and the Company and members of their respective
Groups from and against any and all claims, damages, losses, penalties, costs
and expenses arising from or related to, any breach by that Shareholder of its
undertaking in clause 22.2(A).


23.
UNDERTAKINGS BY THE COMPANY

23.1
General

To the extent to which it is able to do so by law, the Company undertakes with
each of the Shareholders that it will comply with each of the provisions of this
agreement. Each undertaking by the Company in respect of each provision of this
agreement shall be construed as a separate undertaking and if any of the
undertakings is unlawful or unenforceable the remaining undertakings shall
continue to bind the Company.
23.2
Anti-corruption

(A)
The Company undertakes to the Shareholders that it will not, and will procure
that its Associated Persons will not, engage in any activity, practice or
conduct which would give rise to an offence under or non-compliance with any
anti-bribery and anti-corruption laws, regulations or codes that may apply to
the Company, its Associated Persons or a Shareholder or its Associated Persons
from time to time, including without limitation, the Bribery Act 2010 and the US
Foreign and Corrupt Practices Act 1977.

(B)
The Company undertakes to the Shareholders that it will adopt and ensure
compliance with the bribery and corruption policy adopted by the Company in
accordance with clause 7.4 (Company policies) subject to clause 4 (Reserved
Matters).

(C)
Any Shareholder who reasonably believes that the Company has not complied with
its obligations in this clause 23.2 shall have the right to appoint an
independent expert (at the cost of the Company) to investigate the matter and
advise the Company on the actions required to remedy any non-compliance. The
Company shall be required at its own cost to provide the independent expert with
all necessary assistance to conduct the investigation and to implement any such
actions.


24.
ZIGGO UNDERTAKINGS

(A)
The parties acknowledge that the Ziggo Commitments have been given by the
Ultimate Parent of the Liberty Global Shareholder to the European Commission in
relation to the Ziggo business of the Company's Group.

(B)
The Company undertakes to (i) each Shareholder and (ii) the Ultimate Parent of
the Liberty Global Shareholder, that to the extent it is within its powers to do
so,

(i)
it will; and

(ii)
it will procure that each member of its Group will,

take any action and/or refrain from taking any action that the Liberty Global
Shareholder or the Ultimate Parent of the Liberty Global Shareholder, acting
reasonably, may consider necessary to ensure compliance with the Ziggo
Commitments. Neither the Vodafone Shareholder nor the Liberty Global Shareholder
will take any action or refrain from taking any action (including by declining
to approve a Reserved Matter) which prevents or impedes the Company or any
member of its Group from complying with its obligations under this clause.
(C)
The Liberty Global Shareholder undertakes that to the extent it is within its
power to do so,

(i)
it will; and

(ii)
it will procure that each member of its Group will,

take any action and/or refrain from taking any action that it or its Ultimate
Parent, acting reasonably, may consider necessary to ensure compliance with the
Ziggo Commitments.
(D)
To the extent that any action is required by any member of the Vodafone
Shareholder’s Group to ensure compliance with the Ziggo Commitments, the
Vodafone Shareholder undertakes that to the extent it is within its powers to do
so,

(i)
it will; and

(ii)
it will procure that each member of its Group will,

take any action and/or refrain from taking any action that the Shareholders
both, acting reasonably, consider is necessary to ensure compliance with the
Ziggo Commitments.
(E)
The undertakings given in this clause 24 shall apply to each party without limit
in time.


25.
PROTECTIVE COVENANTS

25.1
Non-compete restriction

(A)
Subject to clauses 25.2, 25.3 and 25.4, each Shareholder undertakes with each
other Shareholder and with the Company that it will not and that it will procure
that no member of its Group will, either alone or in conjunction with or on
behalf of any other person, be engaged or be directly or indirectly interested
in carrying on, for itself or by means of investments in other entities, any
Restricted Business.

(B)
For the purposes of this agreement, “Restricted Business” means the business of
operating and maintaining in The Netherlands, as a network operator, mobile
virtual network operator, reseller or provider, whether to retail, enterprise or
wholesale customers:

(i)
fixed line telecommunications services;

(ii)
mobile or satellite telecommunications services;

(iii)
fixed line or mobile broadband telecommunications services;

(iv)
pay television platform services;

(v)
video on demand services; and

(vi)
the production, ownership and licensing of sports channels (for so long as this
is a business carried on by the Company or any member of its Group),

but shall not include:
(vii)
free to air broadcasting;

(viii)
content production and ownership and programming sales; or

(ix)
channel production, ownership and licensing to distributors other than, for so
long as this is a business carried on by the Company or any member of its Group,
the production, ownership and licensing of sports channels.

(C)
Subject to clause 25.1(D), the undertakings given by each Shareholder in clause
25.1(A) shall apply for the period while it remains a Shareholder and for a
period of nine months thereafter.

(D)
Following completion of an IPO in accordance with clause 19, the undertakings
given by each Shareholder in clause 25.1(A) shall apply for the period while it
retains a direct or indirect interest of 20 per cent or more of the issued share
capital of the Company.

25.2
Non-compete carve outs for both Shareholders

The undertakings in clause 25.1(A) shall not prohibit either Shareholder or any
member of its Group from:
(A)
owning securities, shares or similar interests (including equity securities,
debt securities, convertible and exchangeable instruments) in any listed company
that represent less than 15 per cent in nominal value of the securities, shares
or similar interests of that body corporate, provided that the relevant
Shareholder shall not be granted or receive any rights to nominate or appoint a
director or other representative to the board of that body corporate;

(B)
acquiring and subsequently carrying on or being engaged in any body corporate or
business (an “Acquired Business”) where at the time of the acquisition the
activities of the Acquired Business include a Competing Business that is a
Qualifying Competing Business and:

(i)
the Shareholders agree, within six months of completion of the acquisition of
the Qualifying Competing Business, on the terms on which the Qualifying
Competing Business shall be purchased by the Company or its Group and such
purchase is completed within 12 months of the date on which documentation
implementing such sale and purchase is entered into; or

(ii)
failing agreement between the Shareholders within the six month period referred
to in paragraph (1) (“Period A”) or failing completion of the sale and purchase
within the 12 month period referred to in paragraph (1) (“Period B”), the
relevant Shareholder procures the sale of the Qualifying Competing Business to
an unaffiliated third party or the orderly cessation of the Qualifying Competing
Business, in either case within 12 months of the expiry of Period A or Period B
(as applicable); or

(C)
operating or managing any over the top (“OTT”) services to the extent that
either (i) such services do not compete with any of the products or services of
the Company and its Group from time to time or (ii) customer subscription and
wholesale revenues generated by any such service in the Netherlands are less
than €5 million per annum.

25.3
Liberty Global non-compete carve outs

(A)
The undertakings in clause 25.1(A) shall not apply to any future international
enterprise business of the Liberty Global Shareholder’s Group providing that any
such business enters into arrangements with the Company and its Group which are
substantially similar to those applicable to the Vodafone Global Enterprise
(VGE) Business under this agreement (including clause 25.8) and the Framework
Agreements.

(B)
The undertakings in clause 25.1(A) shall not apply to any corporate,
operational, technical, network infrastructure, warehousing, inventory
management, back office support and related ancillary services provided to
members of the Liberty Global Shareholder’s Group from locations in The
Netherlands.

25.4
Vodafone non-compete carve outs

(A)
The undertakings in clause 25.1(A) shall not apply to the Carrier Services
Business, the Roaming Services Business, or Vodafone Global Enterprise (VGE)
Business of the Vodafone Shareholder’s Group from time to time.

(B)
The undertakings in clause 25.1(A) shall not apply to any corporate,
operational, technical, network infrastructure, warehousing, inventory
management, back office support and related ancillary services provided to
members of the Vodafone Shareholder’s Group from locations in The Netherlands.

25.5
Most favoured nation restriction

Each Shareholder undertakes with each other Shareholder and with the Company
that if it (or any member of its Group), either alone or in conjunction with or
on behalf of any other person, is engaged or is directly or indirectly
interested in carrying on, for itself or by means of investments in other
entities, a business in The Netherlands which provides products or services
within the scope of clauses 25.1(B)(vii) to 25.1(B)(ix) or which the Company or
its Group might otherwise wish to commercialise given the nature of its business
(an “MFN Business”) it will, if the MFN Business is carried on by a member of
its Ultimate Parent’s Group procure that, and in all other cases will use its
reasonable efforts to procure that: (i) the MFN Business will, unless legally
unable to do so otherwise than in breach of (ii) below, offer the Company the
right to transmit or distribute the products and/or services of the MFN Business
on terms no less favourable to the Company than the most favourable of the terms
offered to any other customer, supplier or distributor in The Netherlands (as
the case may be) of that MFN Business and, if no such other terms exist at that
time, then on reasonable commercial terms; and (ii) ensure that the MFN Business
shall not agree to any exclusivity arrangements with any third parties in
relation to its products and/or services without offering the same (on
equivalent or better terms) to the Company in advance.
25.6
Non-solicit

(A)
Subject to clauses 25.6(B), 25.6(C) and 25.6(D), each Shareholder undertakes
with each other Shareholder and with the Company that it will not and that it
will procure that no member of its Group will, either alone or in conjunction
with or on behalf of any other person directly or indirectly solicit or entice
away from the employment of the Company or any member of its Group, any member
of the Executive Management or any employee reporting directly to a member of
the Executive Management.

(B)
Subject to clause 25.6(C), the undertakings given by each Shareholder in clause
25.6(A) shall apply for the period while it remains a Shareholder and for a
period of nine months thereafter.

(C)
Following completion of an IPO in accordance with clause 19, the undertakings
given by each Shareholder in clause 25.6(A) shall apply for the period while it
retains a direct or indirect interest of 20% or more of the issued share capital
of the Company.

(D)
The undertakings in clause 25.6(A) shall not prevent a Shareholder from
considering and accepting an application made by an employee of the Company or
any member of its Group:

(i)
in response to a recruitment advertisement published generally and not
specifically directed at employees of the Company or any member of its Group; or

(ii)
who contacts that Shareholder on their own initiative and without any direct or
indirect solicitation from that Shareholder or any member of its Group.

25.7
Separate undertakings

Each undertaking contained in this clause 25 shall be construed as a separate
undertaking and if one or more of the undertakings is held to be against the
public interest or unlawful or in any way an unreasonable restraint of trade,
the remaining undertakings shall continue to bind each Shareholder.
25.8
CEO Veto

The Vodafone Shareholder shall procure that if the Vodafone Global Enterprise
(VGE) Business proposes to enter into a new contract, or renew an existing
contract, with a customer which includes the provision of services falling
within the definition of Restricted Business (the “Relevant NL Services”), the
Vodafone Shareholder (on behalf of the Vodafone Global Enterprise (VGE)
Business) shall notify the CEO of the terms on which the Vodafone Global
Enterprise (VGE) Business proposes that the Relevant NL Services should be
provided by the Company and its Group.  Unless the CEO rejects the terms
proposed by the Vodafone Global Enterprise (VGE) Business, the Company and its
Group shall provide the Relevant NL Services on those terms.  If the CEO rejects
the terms proposed by the Vodafone Global Enterprise (VGE) Business, the Company
and its Group shall have no obligation to provide the Relevant NL Services and
the Vodafone Global Enterprise (VGE) Business may source the Relevant NL
Services from any other provider and doing so shall not constitute a breach of
clause 25 (Protective Covenants).  In addition, the Vodafone Global Enterprise
(VGE) Business may also source Relevant NL Services from a provider other than
the Company and its Group where expressly required by a customer and doing so
shall not constitute a breach of clause 25 (Protective Covenants).

26.
TAX MATTERS

Tax Returns
26.1
The Company shall prepare the Tax Returns of each Group Company for all Tax
Return Periods beginning after the Completion Date (the “Post-Completion
Period”).

26.2
The Company shall submit each such Tax Return referred to in clause 26.1 in
draft form to the Shareholders at least 30 Business Days before the last date on
which the return may be filed with the applicable Tax Authority without
incurring interest and penalties (taking into consideration any formal extension
granted by the appropriate Tax Authority) and the Shareholders shall be given an
opportunity to make comments thereon. The Company shall properly reflect in the
relevant Tax Return all reasonable comments of Shareholders that are received
prior to the submission of the Tax Return.

26.3
The Company shall procure that the Group Companies shall cause the completed Tax
Returns mentioned in clause 26.2 to be signed and submitted to the appropriate
Tax Authority on a timely basis and without amendment, PROVIDED THAT the Company
shall not be obliged to procure that a Group Company takes any such action as is
mentioned in this clause 26.3 in relation to any Tax Return that is not to the
best of that Group Company's knowledge correct and complete.

26.4
The Company shall prepare all documentation and deal with all matters (including
correspondence) relating to the Tax Returns of Group Companies for all
Post-Completion Periods, PROVIDED THAT where there is or is to be any
correspondence with any Tax Authority in relation to such Tax Returns, the
Company shall promptly send copies of all such correspondence received and
copies of all draft replies to the Shareholders and shall give the Shareholders
an opportunity to make comments thereon a reasonable time in advance of the
submission of those replies to the relevant Tax Authority. The Company shall
properly reflect in those replies all reasonable comments received prior to
their submission.

26.5
The Shareholders shall co-operate in good faith to resolve any disagreements
with respect to any comments provided on any Tax Return or draft correspondence
referred to in clause 26.3 or 26.4.

26.6
The Company shall, and shall procure that the Group Companies post-Completion
shall, with respect to the Group Companies:

(A)
not make any material change to the basis, accounting method, accounting period,
policy, or practice relating to Tax or any change to any election relating to
Tax;

(B)
not make any change to the structure of the Company or its Group or take any
other action that would adversely impact any tax clearance in respect of the
Liberty Global Pre-Completion Reorganisation or the Joint Matter (each as
defined in the Contribution Agreement) in each case to the extent that the
content of such tax ruling has been disclosed to the Company and the
Shareholders;

(C)
not make any change to the structure of the Company and/or any member of the
Company’s Group or take any other action or decision not to take action
(including the entering into a merger, demerger, liquidation or reorganisation,
the disposal of shares, the granting of option rights or pledges or other
similar rights, any other transfer of a beneficial interest in or voting rights
with respect to shares or the change of statutory book years) that could result
in (a) the Company and/or any member of the Company’s Group being separated from
a Fiscal Unity at any point in time during the 3 year period starting on
Completion and/or (b) the application of the rule laid down in Article 15ai of
the Dutch Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969) (as
amended or replaced) at any point in time on or after Completion to the extent
that the application of that rule is connected with a Roll-over Revaluation
Event as referred to in the Tax Covenant (including the non-compliance with the
conditions in the Decision (as defined in the Tax Covenant)) or with any of the
steps in the Liberty Global Pre-Completion Reorganisation; and

(D)
not to make any change to the structure of the Company and/or any member of the
Company’s Group or take any other action or inaction that could result in a
Dutch real estate transfer tax ("overdrachtsbelasting") liability arising in any
member of the Company's Group in connection with any transaction entered into by
any member of the Company's Group on or before Completion,

in each case unless (i) required by Law, (ii) in the case of any matter covered
by clauses 4.2(A)(xxxv) and 4.2(A)(xxxvi), subject to shareholder approval being
obtained in accordance with clause 4 (Reserved Matters), and, in any other case,
with the prior written consent of the Shareholders, as applicable, (which
consent shall not be unreasonably withheld or delayed); (iii) provided in the
Tax Covenant or the Contribution Agreement; or (iv) to extent that it would not
impact the Tax affairs of the Group Companies and the Company and the Tax (or
financial) position of the relevant Shareholder’s Group.
Tax Co-Operation
26.7
The Shareholders and the Company shall co-operate with, and offer reasonable
assistance to, each other in connection with any Tax audit or investigation
carried out by any Tax Authority into the Tax affairs of the Company or any
Group Company for all Post-Completion Periods.

26.8
The Company shall, and shall procure that each Group Company shall:

(A)
provide, in a timely fashion and at the expense of the person requesting it, all
information and assistance reasonably requested by any Shareholder that is
necessary to enable it, or any member of the requesting party’s Group, to
complete any Tax Returns and to comply with any Tax reporting requirements or
Tax audits or investigations; and

(B)
provide, in a timely fashion and at the expense of the person requesting it, all
information and assistance reasonably requested by any Shareholder to determine
the Tax consequences of any transaction it undertakes or proposes to undertake
and to manage as appropriate the Tax consequences of any such transaction.

26.9
The Shareholders and the Company shall use their reasonable endeavours to ensure
that the Company and each Group Company are resident for Tax purposes solely in
The Netherlands.

Post-Completion TP provisions
26.10
Clauses 26.11 to 26.19 (inclusive) apply to all such provisions to which
transfer pricing rules apply or may apply in relation to transactions between
any of the Group Companies, on the one hand, and any member of the Vodafone
Shareholder’s Group or the Liberty Global Shareholder’s Group (as the case may
be), on the other hand, for all accounting periods commencing on or after the
Completion Date (the “Post-Completion TP Provisions”), provided that clauses
26.11 to 26.19 (inclusive) shall not apply to the TS Technology Fee (as defined
in the Contribution Agreement), the provision giving rise to the TS Technology
Fee or otherwise to the transactions described in clause 2.1(B) or 2.1(D) of the
Contribution Agreement, which shall be deemed not to be Post-Completion TP
Provisions for this purpose.

26.11
In any case in which, for the purposes of applicable transfer pricing rules, a
member of the Vodafone Shareholder’s Group or the Liberty Global Shareholder’s
Group is the person on whom a potential advantage in relation to Tax is
conferred by a Post-Completion TP Provision such that its profits and losses in
respect of the Post-Completion TP Provision fall to be adjusted for Tax purposes
in an accounting period commencing on or after the Completion Date so as to
result in an increase in its liability to Tax (ignoring any available Reliefs)
(the “advantaged person”) and that provision is made or imposed as between that
person and a Group Company (being, in its capacity as the other party to the
provision, the “disadvantaged person”):

(A)
the Company shall, where required by notice from the Vodafone Shareholder (in
the case of any provision involving a member of the Vodafone Transferred Group)
or the Liberty Global Shareholder (in the case of any provision involving a
member of the Liberty Global Transferred Group) and provided such claim can
legally and validly be made, procure that the disadvantaged person shall make a
claim to the relevant Tax Authority in such form as the Vodafone Shareholder or
the Liberty Global Shareholder (as the case may be) may require to have its
profits and losses calculated for applicable Tax purposes as if, instead of the
actual provision, the arm’s-length provision had been made or imposed and to
account for Tax accordingly; and

(B)
the Company shall procure that the disadvantaged person shall pay to the
advantaged person a sum equal to the amount of any Tax which is saved or reduced
as a result of the claim referred to in clause 26.11(A), such payment not to
exceed the difference between the profits and losses of the disadvantaged person
calculated for Tax purposes on the basis of the actual provision and the profits
and losses of the disadvantaged person (or as they would be) calculated for Tax
purposes on a claim of the type referred to in clause 26.11(A) and to be made in
cleared funds on the date on which the Tax which is saved or reduced would
otherwise have been payable (and for this purpose no earlier than the date on
which the Company reasonably determines that the treatment of the relevant Tax
affairs by the relevant Tax Authority is final).

26.12
In any case involving a Post-Completion TP Provision in which a member of the
Vodafone Shareholder’s Group or the Liberty Global Shareholder’s Group is the
disadvantaged person and a Group Company is the advantaged person in an
accounting period commencing on or after the Completion Date:

(A)
the Vodafone Shareholder (in the case of any provision involving a member of the
Vodafone Shareholder’s Group) or the Liberty Global Shareholder (in the case of
any provision involving a member of the Liberty Global Shareholder’s Group)
shall, where required by notice from the Company and provided such claim can
legally and validly be made, procure that the disadvantaged person shall make a
claim to the relevant Tax Authority in such form as the Company may require to
have its profits and losses calculated for applicable Tax purposes as if,
instead of the actual provisions, the arm’s-length provision had been made or
imposed and to account for Tax accordingly; and

(B)
the Vodafone Shareholder (in the case of any provision involving a member of the
Vodafone Shareholder’s Group) or the Liberty Global Shareholder (in the case of
any provision involving a member of the Liberty Global Shareholder’s Group)
shall procure that the disadvantaged person shall pay to the advantaged person a
sum equal to the amount of any Tax which is saved or reduced as a result of the
claim referred to in clause 26.12(A), such payment not to exceed the difference
between the profits and losses of the disadvantaged person calculated for Tax
purposes on the basis of the actual provision and the profits and losses of the
disadvantaged person as (or as they would be) calculated for Tax purposes on a
claim of the type referred to in clause 26.12(A) and to be made in cleared funds
on the date on which the Tax which is saved or reduced would otherwise have been
payable (and for this purpose no earlier than the date on which the Vodafone
Shareholder or the Liberty Global Shareholder, as applicable, reasonably
determines that the treatment of the relevant Tax affairs by the relevant Tax
Authority is final).

Secondary tax liabilities
26.13
Subject to the provisions of clause 26.17, the Vodafone Shareholder covenants
with the Company to pay to the Company an amount equal (on an after-Tax basis)
to:

(A)
any payment of Tax for which the Company or any Group Company is liable that
would not have arisen but for the failure of any member of the Vodafone
Shareholder’s Group to discharge that Tax; and

(B)
any out‑of‑pocket costs or expenses reasonably and properly incurred by the
Company or any Group Company solely and directly in connection with any payment
of Tax as is referred to in clause 26.13(A) or in connection with any action
taken in avoiding, resisting or settling any such payment of Tax or in
connection with successfully taking or defending any action under this clause
26.13.

26.14
Subject to the provisions of clause 26.17, the Liberty Global Shareholder
covenants with the Company to pay to the Company an amount equal (on an
after-Tax basis) to:

(A)
any payment of Tax for which the Company or any Group Company is liable that
would not have arisen but for the failure of any member of the Liberty Global
Shareholder’s Group to discharge that Tax; and

(B)
any out‑of‑pocket costs or expenses reasonably and properly incurred by the
Company or any Group Company solely and directly in connection with any payment
of Tax as is referred to in clause 26.14(A) or in connection with any action
taken in avoiding, resisting or settling any such payment of Tax or in
connection with successfully taking or defending any action under this clause
26.14.

26.15
The Company covenants with the Vodafone Shareholder to pay to the Vodafone
Shareholder an amount equal (on an after-Tax basis) to:

(A)
any payment of Tax for which the Vodafone Shareholder or any member of its Group
is liable that would not have arisen but for the failure of the Company or any
Group Company to discharge that Tax; and

(B)
any out‑of‑pocket costs or expenses reasonably and properly incurred by the
Vodafone Shareholder or any member of its Group solely and directly in
connection with any payment of Tax as is referred to in clause 26.15(A) or in
connection with any action taken in avoiding, resisting or settling any such
payment of Tax or in connection with successfully taking or defending any action
under this clause 26.15.

26.16
The Company covenants with the Liberty Global Shareholder to pay to the Liberty
Global Shareholder an amount equal (on an after-Tax basis) to:

(A)
any payment of Tax for which the Liberty Global Shareholder or any member of its
Group is liable that would not have arisen but for the failure of the Company or
any Group Company to discharge that Tax; and

(B)
any out‑of‑pocket costs or expenses reasonably and properly incurred by the
Vodafone Shareholder or any member of its Group solely and directly in
connection with any payment of Tax as is referred to in clause 26.16(A) or in
connection with any action taken in avoiding, resisting or settling any such
payment of Tax or in connection with successfully taking or defending any action
under this clause 26.16.

26.17
The covenants contained in clauses 26.13 and 26.14 shall not extend to any
liability otherwise falling therein to the extent that:

(A)
the liability is interest, a penalty or a fine arising from a failure to pay Tax
to a Tax Authority within a reasonable time after the Vodafone Shareholder or
the Liberty Global Shareholder (as the case may be) has made a payment of an
amount in respect of that liability to Tax under clauses 26.13 and 26.14 (as the
case may be);

(B)
the liability is paid or discharged by a person other than the Company or any
Group Company (except where the Company or any Group Company is required to
reimburse such person for such payment or discharge) or is otherwise compensated
for without cost to the Company or any Group Company; or

(C)
a claim in respect of the liability can be made against the Vodafone Shareholder
or the Liberty Global Shareholder (as the case may be) under clause 2 of the Tax
Covenant or could have been made but for the application of any of the
exclusions in clauses 3.1, 3.2, 3.6, 3.8, 3.10 or 3.13 of the Tax Covenant, and

the covenants contains in clauses 26.15 and 26.16 shall not extend to any
liability otherwise falling therein to the extent that:
(D)
the liability is interest, a penalty or a fine arising from a failure to pay Tax
to a Tax Authority within a reasonable time after the Company (as the case may
be) has made a payment of an amount in respect of that liability to Tax under
clauses 26.15 and 26.16 (as the case may be);

(E)
in the case of 26.15, the liability is paid or discharged by a person other than
the Vodafone Shareholder or any member of its Group (except where the Vodafone
Shareholder or any member of its Group is required to reimburse such person for
such payment or discharge) or is otherwise compensated for without cost to the
Vodafone Shareholder or any member of its Group; or

(F)
in the case of 26.16, the liability is paid or discharged by a person other than
the Liberty Global Shareholder or any member of its Group (except where the
Liberty Global Shareholder or any member of its Group is required to reimburse
such person for such payment or discharge) or is otherwise compensated for
without cost to the Liberty Global Shareholder or any member of its Group,

26.18
If the Company or any Group Company receives any Secondary Liability Claim, the
Company shall give notice in writing, or procure that notice in writing is
given, to the Vodafone Shareholder and the Liberty Global Shareholder as soon as
is reasonably practicable. If the Vodafone Shareholder (in the case of a
Secondary Liability Claim for which it may be liable) or the Liberty Global
Shareholder (in the case of a Secondary Liability Claim for which it may be
liable) shall indemnify the Company and any Group Company to the Company’s
reasonable satisfaction against any liabilities, costs, damages, Tax, losses or
expenses which may be incurred thereby, the Company shall, and shall procure
that any relevant Group Company shall, take such reasonable action as the
Vodafone Shareholder (in the case of a Secondary Liability Claim for which it
may be liable) or the Liberty Global Shareholder (in the case of a Secondary
Liability Claim for which it may be liable) may by written notice request to
dispute, resist or compromise such Secondary Liability Claim.

26.19
If the Vodafone Shareholder or the Liberty Global Shareholder (or any member of
their respective Groups) (as the case may be) receives any Secondary Liability
Claim, the Vodafone Shareholder or the Liberty Global Shareholder (as the case
may be) shall give notice in writing, or procure that notice in writing is
given, to the Company as soon as is reasonably practicable.

Structure and timing of indemnity payments
26.20
A payment to be made by the Vodafone Shareholder or the Liberty Global
Shareholder (as the case may be) under clause 26.13 or 26.14 shall be made (i)
subject to clause 26.21, within ten Business Days from the date on which notice
setting out the amount due is received by the Vodafone Shareholder or the
Liberty Global Shareholder (as the case may be) from the Company or any Group
Company or, if later, (ii) on the date which is two Business Days prior to the
last date on which that payment of Tax may be made in order to avoid incurring a
liability to interest or penalties, and

a payment to be made by the Company under clause 26.15 or 26.16 shall be made
(i) subject to clause 26.21, within ten Business Days from the date on which
notice setting out the amount due is received by the Company from the Vodafone
Shareholder or the Liberty Global Shareholder (as the case may be) or, if later,
(ii) on the date which is two Business Days prior to the last date on which that
payment of Tax may be made in order to avoid incurring a liability to interest
or penalties.
26.21
Any payment made by either Shareholder or a member of the respective
Shareholder’s Group to the Company under this agreement shall be made in cash to
the Company and that payment shall (so far as possible) be treated as a share
premium contribution and shall be recorded in the books and records of the
Company as a non-stipulated share premium contribution, unless the Vodafone
Shareholder, the Liberty Global Shareholder and the Company have agreed an
acceptable arrangement for satisfying that obligation to pay the amount so
claimed in an efficient manner (including with regard to Tax) that does not
prejudice the interests of the Company (which may involve, by way of example
only, a subscription for deferred shares in the Company or making an additional
contribution to the Company in respect of existing shares in the Company).

26.22
Any payment made by the Company or a member of respective Shareholder’s Group to
either Shareholder under this agreement shall (so far as possible) be treated as
a distribution from the Company’s share premium reserves and shall be recorded
in the books and records of the Company as a distribution from the Company’s
general share premium reserves, unless the Vodafone Shareholder, the Liberty
Global Shareholder and the Company have agreed an acceptable arrangement for
satisfying that obligation to pay the amount so claimed in an efficient manner
(including with regard to Tax) that does not prejudice the interests of the
Company.

US tax elections
26.23
The Company shall, and shall procure that the Group Companies shall:

(A)
make or enter into on a timely basis such US Tax Elections relating to the
Company and/or any Group Company as the Liberty Global Shareholder may request
in writing from time to time, provided (i) that the Liberty Global Shareholder
has notified the Vodafone Shareholder and the Company in writing of such request
no fewer than fifteen (15) Business Days prior to the date on which the Liberty
Global Shareholder requests such US Tax Election to be executed and (ii) that if
the Vodafone Shareholder considers (acting reasonably and in good faith) that
such US Tax Election will give rise to material adverse financial or Tax
consequences for the Vodafone Shareholder or any of its Affiliates, and notifies
the Liberty Global Shareholder that this is the case (such notification to
contain reasonable details of the nature and quantum of the identified adverse
financial or Tax consequences), the US Tax Election shall not be made or entered
into without the prior consent of the Vodafone Shareholder (not to be
unreasonably withheld or delayed); and

(B)
otherwise than pursuant to clause 26.23(A) above, not make or enter into,
change, amend or withdraw any US Tax Election relating to the Company and/or any
Group Company nor take any position for US tax purposes that is contrary to the
position adopted by the Liberty Global Shareholder or its Affiliates without the
prior written consent of the Liberty Global Shareholder (acting in its sole
discretion),

and for the purpose of this clause 26.23 "US Tax Election" means any tax
election, accounting method, filing, claim or notice for US Tax purposes
(whether federal, state or local), including without limitation classification
of entities for US tax purposes.
26.24
In this clause 26:

(A)
any term used in this clause 26 but not otherwise defined in this agreement
shall take its meaning from the equivalent definition in the Tax Covenant;

(B)
“Group Company” means any member of the Company’s Group;

(C)
“Relief” means any loss, relief, allowance or credit in respect of any Tax and
any deduction in computing income, profits or gains for the purposes of any Tax
or any right to repayment of Tax;

(D)
“Secondary Liability Claim” means any notice, enquiry, demand, assessment,
determination, letter or other document issued by a Tax Authority or any
self-assessment made by a Group Company or any other person from which it
appears that (A) the Company or any Group Company may be required to make an
actual or suffer a deemed payment of Tax or may suffer the non-availability,
loss, reduction or cancellation of a Relief, in each case, which may give rise
to a claim against the Vodafone Shareholder or the Liberty Global Shareholder
(as the case may be) under clause 26.13 or 26.14 or (B) the Vodafone Shareholder
or the Liberty Global Shareholder or any member of their respective Groups (as
the case may be) may be required to make an actual or suffer a deemed payment of
Tax or may suffer the non-availability, loss, reduction or cancellation of a
Relief, in each case, which may give rise to a claim against the Company under
clause 26.15 or 26.16; and

(E)
any person shall be deemed to be liable for a payment of Tax, and to make that
payment of Tax, if it would be liable for a payment of Tax but for the use or
setting off against profits or against a liability to pay Tax of any Relief, and
such deemed payment of Tax shall be deemed to be due on the earliest possible
date on which that Tax could have been due (ignoring for this purpose any
application to postpone payment of, appeal against or amendment of any
assessment or other notification of that Tax) but for the use or setting off of
the Relief concerned.


27.
CONFIDENTIALITY

27.1
Confidential information

Each party shall treat as confidential all information obtained as a result of
negotiating and entering into this agreement (including by executing a Deed of
Adherence or Deed of Novation) or, in the case of a Shareholder, through its
interest in the Company (including through any Supervisory Directors nominated
and appointed upon the request of such Shareholder or pursuant to clause 9
(Access to Information and Accounts)) or any of its business or assets and which
relates to:
(A)
the provisions of this agreement (except clause 14 (Restrictions on dealing with
Shares), clause 15 (Permitted Transfers), clause 16 (Transfer of Shares for
Convenience), clause 18 (Completion of Transfers), and clause 19 (IPO));

(B)
the negotiations relating to this agreement;

(C)
any member of the Company’s Group or its business, assets, customers or affairs;
or

(D)
any Shareholder or their respective Groups, or the business, assets, customers
or affairs of any such person,

(all such information being “Confidential Information”).
27.2
Use of Confidential Information

Each party shall and shall procure that the Supervising Directors nominated and
appointed upon its request and any Observers appointed by it shall:
(A)
maintain such Confidential Information in strict confidence and not disclose any
such Confidential Information to any person other than:

(i)
in the case of a Shareholder, a Supervisory Director nominated and appointed
upon its request, or any of such Shareholder’s directors or employees (or any of
the directors or employees of any member of its Group) whose duties include the
management or monitoring of the business of the Company and who needs to know
such information in order to discharge his duties;

(ii)
a bona fide potential transferee of Shares in accordance with this agreement
under clause 16 (Transfer of Shares for Convenience) or in connection with a
Qualifying Group Sale Disposal or a Permitted Group Sale Disposal, provided that
such person has a duty to keep such information confidential on terms that are
customary for a transaction of the type in contemplation;

(iii)
the Joint Global Coordinators where clause 19 (IPO) applies provided they have a
duty to keep such information confidential;

(iv)
to its professional advisers, auditors, financial advisers and bankers provided
they have a duty to keep such information confidential;

(v)
to the extent the disclosure of such Confidential Information is expressly
consented to in writing by each of the Shareholders prior to such disclosure
being made (or, if the information only relates to one Shareholder or its Group,
which is expressly consented to in writing by such Shareholder); or

(vi)
in the case of a Shareholder, to an investor in the Ultimate Parent of that
Shareholder to the extent that such disclosure relates to information relating
to the Company which is not (in the reasonable opinion of that Shareholder)
commercially sensitive and is made in the ordinary course of investor relation
activities only (and that Shareholder shall use reasonable endeavours to consult
with the other Shareholder on the nature and extent of the disclosure in
advance).

(B)
save where disclosure is expressly permitted under clause 27.2(A), not use any
such Confidential Information other than for the purpose of conducting the
Business or managing or monitoring its investment in the Company; and

(C)
save where disclosure is expressly permitted under clause 27.2(A), procure that
any person to whom such Confidential Information is disclosed by it (except
where such disclosure was permitted under clause 27.3) complies with the
restrictions set out in this clause 27 as if such person were a party to this
agreement.

27.3
Permitted disclosure

Notwithstanding the previous provisions of this clause 27 (but without prejudice
to the provisions of clause 29 (Announcements)), any party may disclose any such
Confidential Information:
(A)
to the extent required by law, or for the purpose of any judicial proceedings
arising out of this agreement or pursuant to a horizontal monitoring agreement
entered into between the relevant Tax Authority in The Netherlands and the
Company or either Shareholder, any member of the respective Shareholder’s Group
or any Group Company;

(B)
to a Tax Authority in connection with the Tax affairs of the Company or either
Shareholder, any member of the respective Shareholder’s Group or any Group
Company;

(C)
to the extent required by any securities exchange or regulatory or governmental
body to which that party is subject or submits, wherever situated, including
(amongst other bodies) the Financial Conduct Authority, the Prudential
Regulation Authority, the London Stock Exchange plc, The Panel on Takeovers and
Mergers, the SEC or NASDAQ, whether or not the requirement for information has
the force of law;

(D)
to the extent required for the purpose of any arbitration pursuant to clause 41
(Mediation) and clause 42 (Arbitration); and

(E)
to the extent the information has come into the public domain through no fault
of that party or any person to whom it has disclosed Confidential Information in
accordance with clause 27.2(A).

27.4
Duration of obligations

The restrictions contained in this clause 27 shall continue to apply to each
party (including any Shareholder who has ceased to hold Shares) without limit in
time.

28.
PARENT COMPANY GUARANTEES

(A)
In consideration for the mutual rights and obligations of the parties under this
agreement:

(i)
the Vodafone Guarantor hereby unconditionally and irrevocably guarantees to the
Liberty Global Shareholder the due and punctual payment by the Vodafone
Shareholder of all amounts payable by it under or pursuant to this agreement and
agrees to indemnify the Liberty Global Shareholder against all liabilities,
losses, proceedings, claims, damages, costs or expenses that it may suffer as a
result of any failure or delay by the Vodafone Shareholder to pay any amount
when due. The liability of the Vodafone Guarantor under this agreement or any
other document referred to in it shall not be released or diminished by any
variation of the terms of this agreement (whether or not agreed by the Vodafone
Guarantor), any forbearance, neglect or delay in seeking performance of the
obligations hereby imposed or any granting of time for such performance; and

(ii)
the Liberty Global Guarantor hereby unconditionally and irrevocably guarantees
to the Vodafone Shareholder the due and punctual payment by the Liberty Global
Shareholder of all amounts payable by it under or pursuant to this agreement and
agrees to indemnify the Vodafone Shareholder against all liabilities, losses,
proceedings, claims, damages, costs or expenses that it may suffer as a result
of any failure or delay by the Liberty Global Shareholder to pay any amount when
due. The liability of the Liberty Global Guarantor under this agreement or any
other document referred to in it shall not be released or diminished by any
variation of the terms of this agreement (whether or not agreed by the Liberty
Global Guarantor), any forbearance, neglect or delay in seeking performance of
the obligations hereby imposed or any granting of time for such performance.

(B)
If and whenever a Shareholder (a “Defaulting Shareholder”) defaults for any
reason whatsoever in the payment of any amount payable under or pursuant to this
agreement, the relevant Guarantor shall forthwith upon demand unconditionally
pay (or procure payment of) the amount in regard to which such default has been
made in the manner prescribed by this agreement and so that the same benefits
shall be conferred on the other Shareholder (the “Non-defaulting Shareholder”)
as would have been received if such payment had been duly and promptly made by
the Defaulting Shareholder.

(C)
With respect to each Guarantor, this guarantee is to be a continuing guarantee
and accordingly is to remain in force until all the payment obligations of the
relevant Defaulting Shareholder shall have been performed or satisfied. This
guarantee is in addition to, without limiting and not in substitution for, any
rights or security which the relevant Non-defaulting Shareholder may now or
after the date of this agreement have or hold for the performance and observance
of the obligations, commitments and undertakings of the relevant Defaulting
Shareholder under or in connection with this agreement.

(D)
As a separate and independent stipulation, each Guarantor agrees that any
obligation of the relevant Defaulting Shareholder which may not be enforceable
against or recoverable from the relevant Defaulting Shareholder by reason of any
legal limitation, disability or incapacity on or of the relevant Defaulting
Shareholder or any fact or circumstance (other than any limitation imposed by
this agreement) shall nevertheless be enforceable against and recoverable from
the Guarantor as though the same had been incurred by the Guarantor and the
Guarantor were the sole or principal obligor in respect thereof and shall be
performed or paid by the Guarantor on demand.


29.
ANNOUNCEMENTS

29.1
Restriction on announcements

No general or public announcement or communication with news media (together, a
“public announcement”) containing confidential information concerning the
business or assets of the Company or its Group shall be made by any party
without the prior written approval of the others, such approval not to be
unreasonably withheld or delayed.
29.2
Permitted announcements

Notwithstanding the previous provisions of this clause 29, any party may,
whenever practicable after consultation with the other parties, make a public
announcement if required by:
(A)
law; or

(B)
any securities exchange or regulatory or governmental body to which that party
is subject, wherever situated, including (amongst other bodies) the Financial
Conduct Authority, the London Stock Exchange plc or The Panel on Takeovers and
Mergers, the SEC and NASDAQ whether or not the requirement has the force of law,

in which case the party concerned shall take all such steps as may be reasonable
and practicable in the circumstances to agree the contents of such announcement
with the other parties before making such announcement.
29.3
Duration of restrictions

The restrictions contained in this clause 29 shall continue to apply to each
party (including any Shareholder who has ceased to hold Shares) for a period of
three years from termination of this agreement with respect to that Shareholder
in accordance with clause 30 (Termination).

30.
TERMINATION

30.1
This agreement shall terminate immediately (except for those provisions
expressly stated to continue without limit in time, those in clause 19.5, those
in clause 24 (Ziggo Undertakings) and those in clause 25 (Protective Covenants)
(subject to the provisions of that clause) and without prejudice to any rights,
liabilities or remedies arising under this agreement prior to such termination
to which clause 42 (Arbitration) will continue to apply):

(A)
if any Shares are listed on, or dealings in any Shares commence on, a regulated
market following an IPO in accordance with clause 19;

(B)
if only one Shareholder (together with members of its Group) remains holding
Shares; or

(C)
in respect of the rights and obligations of any Shareholder if it and all
members of its Group cease to hold any Shares and Shareholder Loans and each
person to whom Shares and Shareholder Loans have been transferred by that
Shareholder and members of its Group has entered into a Deed of Adherence in the
form set out in Schedule 1 (Form of Deed of Adherence) and Deed of Novation in
the form set out in Schedule 4 (Deed of Novation).


31.
LANGUAGE

31.1
Proceedings

Meetings of the Shareholders, Supervisory Board, Managing Board and any
committee shall be conducted in English. Notices (including accompanying papers)
and minutes of such meetings shall be prepared in English.
31.2
Documents

Each other document in connection with this agreement shall be in English or
accompanied by an English translation. The receiving party shall be entitled to
assume the accuracy of and rely upon any English translation of any document,
notice or other communication given or delivered to it pursuant to this
clause 31.2.

32.
ASSIGNMENT

This agreement shall be binding on and enure for the benefit of each party’s
successors in title. No party shall assign (or declare any trust in favour of a
third party over) all or any part of the benefit of, or its rights or benefits
under, this agreement, except in accordance with the provisions of this
agreement.

33.
ENTIRE AGREEMENT

33.1
Whole and only agreement

This agreement constitutes the whole and only agreement between the parties
relating to the subject matter of this agreement.
33.2
No reliance on pre-contractual statements

Except in the case of fraud, each party acknowledges that in entering into this
agreement it is not relying upon any Pre-contractual Statement which is not
repeated in this agreement
33.3
Exclusion of other rights of action

Except in the case of fraud, no party shall have any right of action against any
other party to this agreement arising out of or in connection with any
Pre-contractual Statement except to the extent that it is repeated in this
agreement.
33.4
Meaning of Pre-contractual Statement

For the purposes of this clause, “Pre‑contractual Statement” means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of this agreement made or given by any person at any time prior
to this agreement becoming legally binding.
33.5
Variation

This agreement may only be varied in writing signed by each of the parties.
33.6
Conflict with Articles of Association

In the event of any ambiguity or discrepancy between the provisions of this
agreement and the Articles of Association, the provisions of this agreement
shall prevail as between the Shareholders, but not so as to amend the Articles
of Association, for so long as this agreement remains in force. Each of the
Shareholders shall exercise all voting and other rights and powers available to
it so as to give effect to the provisions of this agreement and, if necessary,
to procure (so far as it is able to do so) any required amendment to the
Articles of Association.

34.
NOTICES

34.1
Notices to be in writing

A notice under this agreement shall only be effective if it is in writing and in
English. Notice by email shall be effective, provided that such notice is also
served in physical hard copy delivered to the relevant address (in which case
notice shall be deemed to be duly given by the relevant email and not the
physical hard copy).
34.2
Addresses

Notices under this agreement shall be sent to a party at its address and for the
attention of the individual set out below:


                    



--------------------------------------------------------------------------------

24



Party and title of individual
Address
 
Liberty Global Shareholder and the Liberty Guarantor




 
CC: Bryan Hall
(General Counsel)




CC: Jeremy Evans
(Deputy General Counsel)








FAO Graham King
The Legal Dept Boeing Avenue 53, 1119 PE Schiphol-Rijk, 1070 BT Amsterdam, The
Netherlands Main +31 (0)20 778 9840
1550 Wewatta Street, Denver, CO 80202, United States


Liberty Global plc, Griffin House, 161 Hammersmith Road, London, W6 8BS, United
Kingdom




 
 
 
 
Vodafone Shareholder and the Vodafone Guarantor
 





CC: General Counsel
 & Company Secretary


FAO: Martin Buckers 
Head of Corporate
Finance, NL 
Rivium Quadrant 173, 2909 LC Capelle aan den IJssel, The Netherlands
Vodafone Group Plc
Vodafone House
The Connection
Newbury
Berkshire
RG14 2FN


 
The Company
Its registered office from time to time
 

provided that a party may change its notice details on giving notice to the
other parties of the change in accordance with this clause 34.
34.3
Receipt of Notices

(A)
Any notice given under this agreement shall, in the absence of earlier receipt,
be deemed to have been duly given as follows:

(i)
if delivered personally, on delivery;



                    



--------------------------------------------------------------------------------

25



(ii)
if sent by first class inland post, two clear Business Days after the date of
posting;

(iii)
if sent by airmail, six clear Business Days after the date of posting; and

(iv)
if sent by e-mail, when sent.

(B)
Any notice given under this agreement outside Working Hours in the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.

34.4
Service of proceedings

The provisions of this clause 34 shall not apply in relation to the service of
any arbitration proceedings pursuant to clause 42.

35.
REMEDIES AND WAIVERS

35.1
Delay or omission

No delay or omission by any party to this agreement in exercising any right,
power or remedy provided by law or under this agreement shall:
(A)
affect that right, power or remedy;

(B)
operate as a waiver of it; or

(C)
operate as an affirmation of this agreement.

35.2
Single or partial exercise

The single or partial exercise of any right, power or remedy provided by law or
under this agreement shall not, unless otherwise expressly stated, preclude any
other or further exercise of it or the exercise of any other right, power or
remedy.
35.3
Cumulative rights

The rights, powers and remedies provided in this agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.
35.4
Damages not an adequate remedy

Notwithstanding any express remedies provided under this agreement and without
prejudice to any other right or remedy which any party may have, each party
acknowledges and agrees that damages alone may not be an adequate remedy for any
breach by it of the provisions of this agreement, so that in the event of a
breach or anticipated breach of such provisions, the remedies of injunction
and/or an order for specific performance may in appropriate circumstances be
available.
35.5
No third party rights

(A)
Subject to clause 35.5(B), the parties to this agreement do not intend that any
term of this agreement should be enforceable, by virtue of the Contracts (Rights
of Third Parties) Act 1999, by any person who is not a party to this agreement.

(B)
The parties agree that the undertakings of the Vodafone Shareholder and the
Company pursuant to clause 24 (Ziggo Undertakings) shall be enforceable by the
Ultimate Parent of the Liberty Global Shareholder.

35.6
Invalidity

If at any time any provision of this agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:
(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this agreement; or

(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this agreement.


36.
NO PARTNERSHIP OR FIDUCIARY RELATIONSHIP

The parties acknowledge and agree that:
(A)
nothing in this agreement and no action taken by the parties under this
agreement shall constitute a partnership, association or other co-operative
entity between any of the parties or constitute any party the agent of any other
party for any purpose; and

(B)
no fiduciary relationship or fiduciary duties shall exist between the parties
arising out of or in connection with this agreement.


37.
COSTS AND EXPENSES

Except as otherwise stated in this agreement, each party shall pay its own costs
and expenses in relation to the negotiation, preparation, execution and carrying
into effect of this agreement. The costs relating to the notarisation of the
agreement and any notary’s fees incurred as a result of any matter provided in
this agreement shall be borne equally by the Shareholders.

38.
COUNTERPARTS

This agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this agreement, but all the counterparts shall together constitute but one
and the same instrument. Delivery of a counterpart of this agreement by e-mail
attachment shall be an effective mode of delivery.

39.
CHOICE OF GOVERNING LAW

This agreement is to be governed by and construed in accordance with English
law.  Any matter, claim or dispute arising out of or in connection with this
agreement, whether contractual or non-contractual, is to be governed by and
determined in accordance with English law.

40.
SHAREHOLDER DISPUTE MATTER

(A)
In relation to any Shareholder Dispute Matter, the Shareholder that is not
involved in the Shareholder Dispute Matter shall give written notice to the
other Shareholder and to the Company prior to any proceedings in respect of the
Shareholder Dispute Matter being initiated by the Company’s Group (“Shareholder
Dispute Matter Notice”).

(B)
Upon receipt of a Shareholder Dispute Matter Notice, the Shareholders agree to
refer the Shareholder Dispute Matter to the chief executive officer of each
Shareholder’s Ultimate Parent and those chief executive officers shall meet as
soon as reasonably practicable and use reasonable endeavours to resolve the
issue.

(C)
If there is no resolution at the meeting referred to in clause 40(B) (or
following any further agreed period), a Shareholder can refer the matter to
non-binding mediation, in accordance with the provisions of clause 41
(Mediation).


41.
MEDIATION

41.1
If any dispute arises out of or in connection with this agreement, the chief
executive officer of each Shareholder’s Ultimate Parent will, within 20 Business
Days of a written request from one party to the other, meet in a good faith
effort to resolve the dispute.

41.2
If there is no resolution at the meeting referred to in clause 41.1, the parties
will attempt to settle the dispute by mediation. Unless otherwise agreed by the
Shareholders, the mediation will be conducted in accordance with CEDR Model
Mediation Procedure and the mediator will be nominated by the CEDR. To initiate
the mediation a party must give an ADR Notice to the other party to the dispute
requesting a mediation. A copy of the ADR Notice should also be sent to the
CEDR. The mediation will start not later than 10 Business Days after the date of
the ADR Notice.

41.3
No party may commence any arbitration in accordance with the provisions of
clause 41 (Arbitration) in relation to any dispute arising out of this agreement
until it has attempted to settle the dispute by mediation and either the
mediation has terminated or the other party has failed to participate in the
mediation, provided that the right to issue proceedings is not prejudiced by a
delay.



                    



--------------------------------------------------------------------------------


26



42.
ARBITRATION

42.1
Subject to clause 40 (Shareholder Dispute Matter), all disputes arising out of
or in connection with this agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) by three
arbitrators appointed in accordance with the said “Rules”.

42.2
Nothing in this clause 41 shall prevent any Party, before an arbitration has
commenced under this Clause or any time thereafter, from applying for
conservatory and interim relief measures (an “Injunctive Matter”), including,
but not limited to, temporary restraining orders or preliminary injunctions, or
their equivalent, from any court of competent jurisdiction. The Parties hereby
agree to opt-out of the Emergency Arbitrator Provisions under Article 29 of the
ICC Rules; such Emergency Arbitrator Provisions shall not apply to any disputes
arising out of, in connection with or relating to this agreement.

42.3
The place of arbitration shall be Amsterdam.

42.4
The language of the arbitration shall be English.

42.5
The parties agree that in so far as any provision contained in the ICC Rules is
incompatible with applicable English or Dutch law, that provision or relevant
part of that provision is to be excluded.

42.6
The parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a party (A) by law, legal duty or any requirement of a securities
exchange or regulatory or governmental body to which that party is subject, (B)
to protect or pursue a legal right or (C) to enforce or challenge an award in
bona fide legal proceedings before a state court or other judicial authority.


43.
AGENT FOR SERVICE OF PROCESS

43.1
Each party which is incorporated or which is organised and exists outside of
England and Wales shall maintain an agent in England for service of process and
any other documents in proceedings in connection with this agreement. That agent
shall be:

(A)
in the case of the Liberty Global Shareholder, FAO Jeremy Evans, Deputy General
Counsel, Liberty Global Europe Ltd, whose address is Griffin House, 161
Hammersmith Road, London W6 8BS, United Kingdom;

(B)
in the case of the Vodafone Shareholder, Vodafone Group Services Limited, whose
address is Vodafone Group Plc, Vodafone House, The Connection, Newbury.
Berkshire RG14 2FN; and

(C)
in the case of the Company, Liberty Global Shareholder, FAO Jeremy Evans, Deputy
General Counsel, Liberty Global Europe Ltd, whose address is Griffin House, 161
Hammersmith Road, London W6 8BS, United Kingdom with a copy of all
correspondence to the Vodafone Shareholder, Vodafone Group Services Limited,
whose address is Vodafone Group Plc, Vodafone House, The Connection, Newbury.
Berkshire RG14 2FN, or such other agent as may be appointed on behalf of the
Company from time to time.

43.2
Any claim form, judgment or other notice of legal process shall be sufficiently
served on the relevant party if delivered to its appointed agent at its address
for the time being (as specified in clause 43.1 or, if applicable, the Deed of
Adherence or Deed of Novation relating to such party).

43.3
Each party required to maintain an agent in accordance with clause 43.1 agrees
not to revoke the authority of its agent and if for any reason it does so or its
agent ceases to act in such capacity, it shall promptly appoint another agent
with an address in England and notify each other party of the agent’s details.
If a relevant party fails to appoint another agent within 14 days of it being
required to do so under this clause 43.3, any other party may, at the defaulting
party’s expense, appoint one on behalf of the defaulting party.

IN WITNESS of which this agreement has been executed and delivered as a deed on
the date which first appears on page 1 of this agreement.







                    



--------------------------------------------------------------------------------


27



Schedule 1
Form of Deed of Adherence
THIS DEED is made on [                        ]
by [                            ], a company incorporated [in / under the laws
of] [          ] under registered number [        ], whose [registered /
principal] office is at [              ] (the “New Shareholder”).
WHEREAS:
(A)
By a transfer dated [                            ],
[                           ] transferred to the New Shareholder
[               ] Shares of [ ] each in the capital of [    ] (the “Company”).

(B)
This Deed is entered into in compliance with the terms of clause 15.2 of an
agreement dated [                           ] made between (1) Vodafone
International Holdings B.V., (2) Vodafone Group Plc, (3) Liberty Global Europe
Holding B.V., (4) Liberty Global plc and (5) Lynx Global Europe II B.V. as such
agreement shall have been or may be amended, supplemented or novated from time
to time (the “Shareholders Agreement”).

THIS DEED WITNESSES as follows:
1
The New Shareholder undertakes to adhere to and be bound by the provisions of
the Shareholders Agreement, and to perform the obligations imposed by the
Shareholders Agreement which are to be performed on or after the date of this
Deed, in all respects as if the New Shareholder were a party to the Shareholders
Agreement and named therein as [the Vodafone / Liberty Global Shareholder] OR [a
Shareholder].

2
This Deed is made for the benefit of (a) the original parties to the
Shareholders Agreement and (b) any other person or persons who after the date of
the Shareholders Agreement (and whether or not prior to or after the date of
this Deed) adheres to the Shareholders Agreement (each referred to in clause 6
below as a “party”).

3
The address, facsimile number and e-mail address of the New Shareholder for the
purposes of clause 43 (Agent for service of process) of the Shareholders
Agreement are as follows:

Party and title of individual
Address
[Facsimile no.]
[E-mail address]
 
[Its registered office from time to time]
 
 

4
[The New Shareholder’s agent for service of process for the purposes of clause
43.1 of the Shareholders Agreement shall be [•], whose address is [•].]

5
Any matter, claim or dispute arising out of or in connection with this Deed,
whether contractual or non-contractual, is to be governed by and determined in
accordance with English law.



                    



--------------------------------------------------------------------------------

28



6
The courts of England are to have jurisdiction to settle any dispute, whether
contractual or non-contractual, arising out of or in connection with this Deed.
Any proceeding, suit or action arising out of or in connection with this Deed
(“Proceedings”) or the negotiation, existence, validity or enforceability of
this Deed may be brought in the courts of England. Each party agrees that this
jurisdiction agreement is for the benefit of each other party and that each
party is therefore to retain the right to bring Proceedings in the courts of any
other competent jurisdiction. This clause shall not limit the right of any party
to bring Proceedings, to the extent permitted by law, in the courts of more than
one jurisdiction at the same time. Each party irrevocably submits and agrees to
submit to the jurisdiction of the English courts and any other court in which
Proceedings may be brought in accordance with this clause.

IN WITNESS of which this Deed has been executed and delivered by the New
Shareholder on the date which first appears above.


[Appropriate execution clauses to be inserted]


                    



--------------------------------------------------------------------------------


29



Schedule 2
Ziggo Commitments






                    



--------------------------------------------------------------------------------


30






Schedule 3
Treasury Principles
(A)
A beauty parade of at least three of the RCF Banks shall be arranged which may
be attended by the Shareholders and the Company. Advice shall be sought from the
relevant banks on the all-in cost of debt (including pricing, fees and original
issue discounts) and the recommended strategy for the Recapitalisation or
Refinancing. Banks will be chosen based on the information presented at the
beauty parade and on the basis of their market status for the particular debt
services and products sought (and in making the decision to choose the banks the
Shareholder(s) shall act reasonably).

(B)
In the case of Recapitalisations, the Leverage Ratio shall be increased as close
as possible to 5:1, provided that the Leverage Ratio shall not exceed 4.99:1
immediately following completion of the Recapitalisation and shall not (as
determined by reference to the Business Plan in place at the time of
implementing the Recapitalisation) exceed 4.99:1 at the end of each quarter of
the 12 month period following completion of the Recapitalisation.

(C)
The Recapitalisation or Refinancing shall not be implemented in respect of an
amount less than the prevailing market standard minimum tranche size unless such
new debt is being added to an existing debt tranche;

(D)
All financial debt shall be at a fixed rate of interest or, where not at a fixed
rate, shall be fully hedged to an effective fixed rate (meaning, in the case of
loans, to their maturity and, in case of bonds, to the first date at which they
may be first called by the holders or the Company’s Group at par);

(E)
All financial debt shall be denominated in Euros or shall be fully hedged to the
Euro (meaning, in the case of loans, to their maturity and, in case of bonds, to
the first date at which they may be first called by the holders or the Company’s
Group at par) and all non-functional operational currencies shall be hedged for
the minimum of the remaining period of the Business Plan;

(F)
All counterparties to hedging transactions must be RCF Banks and must have a
credit rating of BBB+ or better by at least one international credit rating
agency;

(G)
The covenant terms of the financial debt shall be as flexible as possible in the
then prevailing credit market, and to the extent possible shall not include any
maintenance covenants but in any event shall not include additional maintenance
covenants compared with the terms in place at the date of this agreement;

(H)
The Company Group should not at any time have a weighted average remaining term
of all of its “Indebtedness” (as defined in the Reference Indenture) of less
than six years, and should not have any financial debt with a remaining term of
less than three years;






--------------------------------------------------------------------------------

31



(I)
The Company Group should maintain, at a minimum, an €800 million revolving
credit facility;

(J)
The external legal counsel of Ziggo Group Holding B.V. and its lenders as at the
date of this agreement will continue to be engaged to act on Recapitalisations
and Refinancings (unless both Shareholders agree otherwise); and

(K)
The Tax consequences of a Recapitalisation and Refinancing for the Company and
its Group shall be taken into account and structured in the most Tax efficient
manner.






                    



--------------------------------------------------------------------------------


32



Schedule 4
Form of Deed of Novation
THIS DEED is made on [●]
BETWEEN
(1)
[ORIGINAL PARTY], whose registered office is at [●] (the “Original Party”);

(2)
[NEW PARTY], whose registered office is at [●] (the “New Party”); and

(3)
[REMAINING PARTY], whose registered office is at [●] (the “Company”).

WHEREAS:
(A)
This Deed is entered into in compliance with the terms of clause 20.3 .of an
agreement dated [●] made between (1) Vodafone International Holdings B.V., (2)
Vodafone Group Plc, (3) Liberty Global Europe Holding B.V., (4) Liberty Global
plc and (5) Lynx Global Europe II B.V. as such agreement shall have been or may
be amended, supplemented or novated from time to time (the “Shareholders
Agreement”).

(B)
The Original Party and the Remaining Party are party to an intercompany loan
agreement dated [●] (the “Loan Agreement”) which is a Shareholder as defined in
the Shareholders Agreement.

(C)
The Original Party has agreed to transfer by way of novation the whole of its
rights and obligations under the Loan Agreement, pursuant to the terms of this
Deed.

IT IS AGREED as follows:
1.
Definitions and Interpretation

1.1
Defined terms used in this Deed have the meaning given to such terms in the Loan
Agreement unless otherwise defined.

1.2
In this Deed, unless otherwise specified:

(A)
references to Clauses are to clauses, sub-clauses and paragraphs of this Deed;

(B)
words importing the singular shall include the plural, and vice versa;

(C)
headings to clauses are for convenience only and do not affect the
interpretation of this Deed.

2.
Novation

2.1
Assumption of obligations by the New Party



                    



--------------------------------------------------------------------------------

33



On the date of this Deed, the Original Party hereby transfers by novation all of
its rights, obligations and liabilities under the Loan Agreement to the New
Party. The New Party undertakes to the Remaining Party that it will, on and with
effect from the date of this Deed, assume and discharge all the obligations of
the Original Party under the Loan Agreement arising on or after the date of this
Deed and otherwise to be bound by, observe and perform all the terms and
conditions of the Loan Agreement as if it had been a party to the Loan Agreement
in lieu of the Original Party. From the date of this Deed, references to the
Original Party in the Loan Agreement will be deemed to be references to the New
Party.
2.2
Release of the Original Party

With effect from the date of this Deed, the Remaining Party releases and
discharges the Original Party from performance of its obligations under the Loan
Agreement and from all liabilities, claims and demands of any kind arising under
or in connection with the Loan Agreement on or after the date of this Deed.
2.3
Acceptance of obligations of the New Party

As from the date of this Deed, the Remaining Party hereby confirms its consent
to the novation made by this deed and accepts the undertaking by the New Party
set out in Clause 2.1 to perform the obligations under the Loan Agreement as if
it were a party to the Loan Agreement in lieu of the Original Party as of the
date of this Deed.
2.4
Rights granted to the New Party by the Remaining Party

The Remaining Party undertakes to the New Party that it will on and with effect
from the date of this Deed:
(A)
observe and perform all the terms and conditions of the Loan Agreement as if the
New Party had been a party to the Loan Agreement in place of the Original Party
and the obligations of the Remaining Party had been owed to the New Party in
lieu of the Original party; and

(B)
be liable to the New Party for any breaches of the Loan Agreement on its part.

3.
Costs and Expenses

Each party to this Deed shall pay all costs and expenses (including legal costs
and expenses) incurred by it in connection with the negotiation, preparation and
execution of this Deed.
4.
Representations

Each party represents to the other parties hereto that it is duly authorised to
execute, deliver and perform its obligations under this Deed.
5.
Contracts (Rights of Third Parties) Act 1999



                    



--------------------------------------------------------------------------------

34



The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.
6.
Further Assurance

Each party shall at its own cost, from time to time on request, do or procure
the doing of all acts and/or execute or procure the execution of all documents
in a form satisfactory to the other parties which the other parties may
reasonably consider necessary for giving full effect to this Deed and securing
to each of the parties the full benefit of the rights, powers and remedies
conferred upon each of the parties in this Deed.
7.
Counterparts

7.1
This Deed may be executed in any number of counterparts, and by the parties on
separate counterparts, but shall not be effective until each party has executed
at least one counterpart.

7.2
Each counterpart shall constitute an original of this Deed, but all the
counterparts shall together constitute but one and the same instrument.

8.
Governing Law

This Deed shall be governed by and construed in accordance with the laws of
England and Wales and each of the parties irrevocably submits for all purposes
of or in connection with this Deed to the exclusive jurisdiction of the Courts
of England.
IN WITNESS whereof this Deed has been duly executed and delivered as a deed on
the date first stated at the beginning of this Deed.
[Appropriate execution clauses to be inserted]









                    



--------------------------------------------------------------------------------


35



Schedule 5
Post-IPO Governance
(A)
The parties acknowledge that investor feedback from the IPO marketing process
may affect the final details of post-IPO governance, and will agree to changes
advised as reasonably necessary to avoid a material impact on the IPO or after
market price.

(B)
There will be a continuing agreement that Liberty Global and Vodafone will vote
together to secure the appointment of a Supervisory Board that contains equal
numbers of Liberty Global and Vodafone nominees (not counting any works council
nominees on the Supervisory Board as are required by law).

This agreement will apply until (if ever) the aggregate holding of Liberty
Global and Vodafone drops below 50 per cent of the issued shares. See below for
impact of Liberty Global and Vodafone holding un-equal shares.
Until such time as the joint Liberty Global/Vodafone holding drops below 50 per
cent of the issued shares, all Supervisory Board decisions will continue to
require a two-thirds majority of those present and voting, including at least
two of the directors nominated by each shareholder.
The parties expect that it will be appropriate to ensure that some of those
nominated by them count as “independent” (i.e. not officers, employees,
consultants etc of Liberty Global/Vodafone).
(C)
Most of the JV Co reserved matters will be entrenched into the post IPO Articles
of Association, so that prior majority shareholder approval is required for
them. The JV Co reserved matters which will be dropped are:

(i)
commencement/settlement of litigation;

(ii)
Business Plan/budget adoption;

(iii)
Senior officer remuneration, and employee remuneration policy generally; and

(iv)
Borrowings/dividends (see below).

The restrictions on acquisitions/disposals/commitments/investments etc will be
retained but with amounts increased to be equivalent to UK listing rules for
class 1 transactions.
(D)
Liberty Global and Vodafone will agree to vote their shares together on reserved
matters so that unless they both agree to the relevant resolution, they both
vote against it.

(E)
The concept of a Target Leverage Ratio will be maintained. As part of the IPO
planning, the parties will undertake (subject to this not being tax-prohibitive)
an exchange of equity for debt, so that the IPO company starts listed life with



                    



--------------------------------------------------------------------------------

36



shareholder loans to Liberty Global/Vodafone in place that can be a conduit for
payment of recap proceeds. Thereafter a full distribution policy will be
maintained.
(F)
The "one to fire, two to hire" approach on senior executives will be dropped.
But while the Supervisory Board continues to be 50/50 as between Vodafone and
Liberty Global nominees, and there is the two-thirds majority requirement (see
above) there will be some possibility of a deadlock on replacement of
executives.

(G)
Liberty Global and Vodafone will each have a ROFO if the other wishes to sell
any shares post IPO to any person other than a member of its own Group and no
regulatory or other condition precedent is required for a sale to them. There
will be no other transfer restrictions, tag rights or drag rights.

(H)
There will be no call options or other "breach events".

(I)
There will be no post exit "non-competes/non-solicits", but the parties will
continue to be bound by these obligations until their holding drops below 20 per
cent.

(J)
If the Liberty Global/Vodafone voting percentages diverge:

(i)
Equality of governance rights, as above, will be retained until the smaller
holding is less than 45 per cent of the combined holding.

(ii)
Below 45 per cent, the smaller interest will lose one of its board nominations,
and it will only be allowed to “veto” a shorter list of reserved matters
(limited to structural matters) but will continue to be obliged to vote its
shares to ensure that the larger holder can preserve its board nominees and veto
reserved matters

(iii)
Below 40 per cent, the smaller interest will lose a further board nomination
right but reserved matter rights and voting obligations continue as above

(iv)
Below 35 per cent, the smaller interest will lose all board nomination and
reserved matter rights, but its voting obligations will continue

(v)
Below 30 per cent, all obligations and rights expire.

If we assume that the public own 25 per cent at the time of the IPO, and that
the larger holder does not exercise its ROFO so as to increase its holding post
IPO, the above percentages are, as percentages of the total share capital, 33.75
per cent, 28 per cent, 22.75 per cent and 18 per cent respectively


                    



--------------------------------------------------------------------------------





TESTIMONIUM
IN WITNESS of which the parties have entered into this Agreement on the date
which first appears above.


For and on behalf of
Vodafone International Holdings BV


_____________________


_____________________
Name:
Name:
Title:
Title:








--------------------------------------------------------------------------------






For and on behalf of
Liberty Global Europe Holding BV


_____________________


_____________________
Name:
Name:
Title:
Title:








--------------------------------------------------------------------------------






For and on behalf of
Lynx Global Europe II BV


_____________________


_____________________
Name:
Name:
Title:
Title:






--------------------------------------------------------------------------------




For and on behalf of
Vodafone Group Plc


_____________________
 
Name:
 
Title:
 








--------------------------------------------------------------------------------






For and on behalf of
Liberty Global PLC


_____________________
 
Name:
 
Title:
 








